Exhibit 10.1



CREDIT AGREEMENT
dated as of December 5, 2014
by and among
SYMMETRY SURGICAL INC.,


SPECIALTY SURGICAL INSTRUMENTATION, INC.


and


OLSEN MEDICAL, LLC
as Borrowers,
SYMMETRY SURGICAL INC.,
as Borrower Representative,
GENERAL ELECTRIC CAPITAL CORPORATION,
for itself, as a Lender and Swingline Lender and as Agent for all Lenders,
and
THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders
****************************************
GE CAPITAL MARKETS, INC.,
as Sole Lead Arranger and Bookrunner


 


ARTICLE I
THE CREDITS
Section 1.01.
Reserved    1

Section 1.02.
Revolving Loans    1

Section 1.03.
Letters of Credit    3

Section 1.04.
Swing Loans    6

Section 1.05.
Evidence of Loans; Notes    7

Section 1.06.
Interest    7

Section 1.07.
Loan Accounts    8

Section 1.08.
Register    8

Section 1.09.
Procedure for Revolving Loan Borrowing    9

Section 1.10.
Conversion and Continuation Elections    9

Section 1.11.
Optional Prepayments    10

Section 1.12.
Scheduled Payments    10

Section 1.13.
Mandatory Prepayments of Loans and Commitment Reductions    11

Section 1.14.
Application of Prepayments    11

Section 1.15.
Fees    12

Section 1.16.
Payments by Borrowers    12

Section 1.17.
Payments by Lenders to Agent; Settlement    13

Section 1.18.
Non-Funding Lenders; Procedures    14

Section 1.19.
Procedures    16

Section 1.20.
Borrower Representative    16

ARTICLE II
BORROWING BASE
Section 2.01.
Eligible Accounts    16

Section 2.02.
Eligible Inventory    18

ARTICLE III
CONDITIONS PRECEDENT
Section 3.01.
Conditions of Initial Loans    20

Section 3.02.
Conditions to All Borrowings    20



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Section 4.01.
Corporate Existence and Power    21

Section 4.02.
Corporate Authorization; No Contravention    21

Section 4.03.
Governmental Authorization    21

Section 4.04.
Binding Effect    21

Section 4.05.
Litigation    22

Section 4.06.
No Default    22

Section 4.07.
ERISA Compliance    22

Section 4.08.
Margin Regulations    22

Section 4.09.
Ownership of Property; Liens    22

Section 4.10.
Taxes    22

Section 4.11.
Financial Statements; Projections    23

Section 4.12.
Material Adverse Effect    23

Section 4.13.
Indebtedness; Contingent Obligations    23

Section 4.14.
Environmental Matters    23

Section 4.15.
Regulated Entities    24

Section 4.16.
Solvency    24

Section 4.17.
Labor Relations    24

Section 4.18.
Brokers’ Fees; Transaction Fees    24

Section 4.19.
Insurance    24

Section 4.20.
Outstanding Stock    24

Section 4.21.
Perfection Certificate    24

Section 4.22.
Government Contracts    25

Section 4.23.
Customer and Trade Relations    25

Section 4.24.
Bonding    25

Section 4.25.
Reserved    25

Section 4.26.
Reserved    25

Section 4.27.
Reserved    25

Section 4.28.
Full Disclosure    26

Section 4.29.
Foreign Assets Control Regulations and Anti-Money Laundering    26

Section 4.30.
Patriot Act    26

Section 4.31.
Regulatory Matters    29

ARTICLE V
AFFIRMATIVE COVENANTS
Section 5.01.
Financial Statements, Certificates and Other Reports    31

Section 5.02.
Appraisals    32

Section 5.03.
Notices    32

Section 5.04.
Preservation of Corporate Existence, Etc    34

Section 5.05.
Maintenance of Property    34

Section 5.06.
Insurance    35

Section 5.07.
Compliance with Laws    36

Section 5.08.
Inspection of Property and Books and Records    36

Section 5.09.
Use of Proceeds    36

Section 5.10.
Cash Management Systems    36

Section 5.11.
Further Assurances    37

Section 5.12.
Environmental Matters    38

Section 5.13.
Landlord Agreements    38

ARTICLE VI
NEGATIVE COVENANTS
Section 6.01.
Limitation on Liens    39

Section 6.02.
Disposition of Assets    40

Section 6.03.
Consolidations and Mergers    41

Section 6.04.
Acquisitions; Loans and Investments    41

Section 6.05.
Limitation on Indebtedness    42

Section 6.06.
Employee Loans and Transactions with Affiliates    42

Section 6.07.
Fees and Compensation    43

Section 6.08.
Margin Stock; Use of Proceeds    43

Section 6.09.
Contingent Obligations    43

Section 6.10.
Restricted Payments    44

Section 6.11.
Change in Business    45

Section 6.12.
Change in Structure    45

Section 6.13.
Changes in Accounting, Name or Jurisdiction of Organization    45

Section 6.14.
Reserved    45

Section 6.15.
No Negative Pledges    45

Section 6.16.
Issuances of Stock    46

Section 6.17.
Sale-Leasebacks    46

Section 6.18.
Hazardous Materials    46

Section 6.19.
Prepayments of Other Indebtedness    46

Section 6.20.
OFAC; Patriot Act    46

ARTICLE VII
FINANCIAL COVENANTS
Section 7.01.
Fixed Charge Coverage Ratio    46

Section 7.02.
Minimum Cash    46

ARTICLE VIII
EVENTS OF DEFAULT
Section 8.01.
Events of Default    47

Section 8.02.
Remedies    49

Section 8.03.
Rights Not Exclusive    49

Section 8.04.
Cash Collateral for Letters of Credit    49

ARTICLE IX
THE AGENT
Section 9.01.
Appointment and Duties    50

Section 9.02.
Use of Discretion    51

Section 9.03.
Delegation of Rights and Duties    51

Section 9.04.
Reliance and Liability    52

Section 9.05.
Agent Individually    53

Section 9.06.
Lender Credit Decision    53

Section 9.07.
Withholding    54

Section 9.08.
Resignation of Agent    54

Section 9.09.
Release of Collateral or Guarantors    54

Section 9.10.
Additional Secured Parties    55

ARTICLE X
MISCELLANEOUS
Section 10.01.
Amendments and Waivers    55

Section 10.02.
Notices    57

Section 10.03.
Electronic Transmissions    58

Section 10.04.
No Waiver; Cumulative Remedies    59

Section 10.05.
Costs and Expenses; Indemnification    59

Section 10.06.
Marshaling; Payments Set Aside    61

Section 10.07.
Binding Effect; Assignments and Participations    61

Section 10.08.
Non-Public Information; Confidentiality    63

Section 10.09.
Set-off; Sharing of Payments    64

Section 10.10.
Counterparts; Facsimile Signature    65

Section 10.11.
Severability    65

Section 10.12.
Captions    65

Section 10.13.
Interpretation    65

Section 10.14.
No Third Parties Benefited    65

Section 10.15.
Governing Law and Jurisdiction    66

Section 10.16.
Waiver of Jury Trial    66

Section 10.17.
Entire Agreement; Release; Survival    66

Section 10.18.
Patriot Act    67

Section 10.19.
Replacement of Lender    67

Section 10.20.
Joint and Several    68

Section 10.21.
Creditor-Debtor Relationship    68

Section 10.22.
Keep Well    68

ARTICLE XI
TAXES, YIELD PROTECTION AND ILLEGALITY
Section 11.01.
Taxes    68

Section 11.02.
Illegality    71

Section 11.03.
Increased Costs and Reduction of Return    71

Section 11.04.
Funding Losses    72

Section 11.05.
Inability to Determine Rates    72

Section 11.06.
Reserves on LIBOR Rate Loans    72

Section 11.07.
Certificates of Lenders    72

ARTICLE XII
DEFINITIONS
Section 12.01.
Defined Terms in Other Articles    73

Section 12.02.
Definitions    74

Section 12.03.
Other Interpretive Provisions    100

Section 12.04.
Accounting Terms and Principles    101

Section 12.05.
Payments    101





SCHEDULES
Schedule 1    Commitments
Schedule 3.01    Conditions Precedent
Schedule 4.05    Litigation
Schedule 4.07    ERISA Compliance
Schedule 4.14    Environmental
Schedule 4.17    Labor Relations
Schedule 4.19    Insurance
Schedule 4.21    Perfection Certificate
Schedule 4.22    Government Contracts
Schedule 4.24    Bonding
Schedule 4.31    List of Registrations
Schedule 5.01    Financial Statements, Certificates and Other Reports
Schedule 6.01    Liens
Schedule 6.04    Investments
Schedule 6.05    Indebtedness
Schedule 6.06    Transactions with Affiliates
Schedule 6.09    Contingent Obligations
Schedule 10.02    Notice Addresses
Schedule 12.02    Prior Indebtedness


EXHIBITS
Exhibit 1.03(d)    Form of L/C Request
Exhibit 1.04(a)    Form of Swingline Request
Exhibit 1.09    Form of Notice of Borrowing
Exhibit 1.10    Form of Notice of Conversion/Continuation
Exhibit 5.01    Form of Compliance Certificate
Exhibit 6.10(d)    Form of Excess Cash Flow Certificate
Exhibit 10.07    Form of Assignment
Exhibit 12.02(a)    Form of Borrowing Base Certificate
Exhibit 12.02(b)    Form of Form of Revolving Note
Exhibit 12.02(c)    Form of Form of Swingline Note
 


CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) is entered into as of December 5, 2014,
by and among SYMMETRY SURGICAL INC., a Delaware corporation (“Symmetry”),
SPECIALTY SURGICAL INSTRUMENTATION, INC., a Tennessee corporation (“SSI”), OLSEN
MEDICAL, LLC, a Delaware limited liability company (“Olsen”) (Symmetry, SSI and
Olsen are sometimes referred to herein collectively as “Borrowers” and
individually as a “Borrower”), Symmetry, as Borrower Representative (“Borrower
Representative”), the financial institutions from time to time party hereto
(collectively, “Lenders” and individually each a “Lender”), and GENERAL ELECTRIC
CAPITAL CORPORATION, a Delaware corporation (in its individual capacity, “GE
Capital”), as Agent for Secured Parties (“Agent”), and in its individual
capacity as a Lender (including as Swingline Lender).
W I T N E S S E T H:
WHEREAS, Borrowers have requested, and Lenders have agreed to make available to
Borrowers, a revolving credit facility (including letter of credit and swingline
subfacilities) (collectively, the “Revolving Facility”) upon and subject to the
terms and conditions set forth in this Agreement;
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:
ARTICLE I

THE CREDITS
Section 1.01.     Reserved.
Section 1.02.     Revolving Loans. Subject to the terms and conditions of this
Agreement, each Revolving Lender severally and not jointly agrees to make Loans,
in Dollars, to Borrowers (each such Loan, a “Revolving Loan”) from time to time
on any Business Day during the Availability Period, in an aggregate amount not
to exceed at any time outstanding such Lender’s Revolving Commitment; provided,
however, that, after giving effect to any Borrowing of Revolving Loans, the
aggregate outstanding principal amount of all Revolving Loans shall not exceed
the Maximum Revolving Loan Balance. Revolving Loans repaid may be reborrowed
from time to time in accordance herewith. If at any time the then outstanding
principal balance of the Revolving Loans exceeds the Maximum Revolving Loan
Balance, then Borrowers shall immediately prepay outstanding Revolving Loans.
Section 1.03.     Letters of Credit. On the terms and subject to the conditions
contained herein, Borrower Representative may request that one or more L/C
Issuers Issue, in accordance with such L/C Issuers’ usual and customary business
practices and for the account of Borrowers (and, if applicable, any other Credit
Party), Letters of Credit (denominated in Dollars) from time to time on any
Business Day during the period from the Closing Date through the earlier of (x)
the Revolving Termination Date and (y) seven days prior to the Stated Maturity
Date. An L/C Issuer may only Issue Letters of Credit to the extent permitted by
Requirements of Law.
(a)    Issuances. No L/C Issuer shall Issue any Letter of Credit following the
occurrence of any of the following or, if after giving effect to such Issuance:
(i)    the Aggregate Revolving Exposure would exceed the Maximum Availability or
the Letter of Credit Obligations for all Letters of Credit would exceed
$3,000,000 (the “L/C Sublimit”);
(ii)    the expiration date of such Letter of Credit (A) is not a Business Day,
(B) is more than one year after the date of Issuance thereof or (C) is later
than seven days prior to the Stated Maturity Date; provided, however, that any
Letter of Credit may provide for its renewal for additional periods not
exceeding one year as long as (1) each Borrower and such L/C Issuer have the
option to prevent such renewal before each scheduled expiration date and (2)
neither such L/C Issuer nor any Borrower shall permit any expiration date beyond
the date set forth in clause (C) above;
(iii)    such L/C Issuer has not (A) received any fee due with respect such
Issuance, (B) approved the form of Letter of Credit requested to be Issued or
(C) received, each in form and substance reasonably acceptable to it and duly
executed by each Borrower or Borrower Representative, the documents that such
L/C Issuer generally uses in the Ordinary Course of Business for the Issuance of
letters of credit of the type of such Letter of Credit (collectively, the “L/C
Reimbursement Agreement”); or
(iv)    if any Lender is a Non-Funding Lender or an Impacted Lender, (A) such
Non-Funding Lender or Impacted Lender has not been replaced, (B) the Letter of
Credit Obligations of such Non-Funding Lender or Impacted Lender have not been
cash collateralized, or (C) the Revolving Commitments of the Other Lenders have
not been reallocated pursuant to Section 1.18(b), in each case in accordance
with this Agreement.
(b)    GE Capital as L/C Issuer. GE Capital as an L/C Issuer may elect only to
Issue Letters of Credit in its own name and may only Issue Letters of Credit to
the extent permitted by Requirements of Law, and such Letters of Credit may not
be accepted by certain beneficiaries such as insurance companies.
(c)    Satisfaction of Conditions Precedent. An L/C Issuer may, but shall not be
required to, determine that, or take notice whether, the conditions precedent
set forth in this Section, Section 3.01 or 3.02 have been satisfied or waived in
connection with the Issuance of any Letter of Credit; provided, however, that no
Letter of Credit shall be Issued during the period starting on the first
Business Day after the receipt by such L/C Issuer of notice from Agent or the
Required Lenders that any condition precedent contained in this Section, Section
3.01 or 3.02 is not satisfied and ending on the date all such conditions are
satisfied or duly waived.
(d)    Notice of Issuance. Borrower Representative shall give the relevant L/C
Issuer and Agent a notice of any requested Issuance of any Letter of Credit,
which shall be effective only if received by such L/C Issuer and Agent not later
than 2:00 p.m. on the third Business Day prior to the date of such requested
Issuance. Such notice shall be made in a writing or Electronic Transmission
substantially in the form of Exhibit 1.03(d) duly completed or in any other
written form acceptable to such L/C Issuer (each, an “L/C Request”).
(e)    Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide
Agent, each in form and substance satisfactory to Agent: (i) (A) on or prior to
any Issuance of any Letter of Credit by such L/C Issuer, (B) immediately after
any drawing under any such Letter of Credit or (C) immediately after any payment
(or failure to pay when due) by any Borrower of any related L/C Reimbursement
Obligation, notice thereof, including a reasonably detailed description of such
Issuance, drawing or payment, and Agent shall provide copies of such notices to
each Revolving Lender reasonably promptly after receipt thereof; (ii) upon the
request of Agent (or any Revolving Lender through Agent), copies of any Letter
of Credit Issued by such L/C Issuer and any related L/C Reimbursement Agreement
and such other documents and information as may reasonably be requested by
Agent; and (iii) on the first Business Day of each calendar week, a schedule of
the Letters of Credit Issued by such L/C Issuer, setting forth any Letter of
Credit Obligations outstanding on the last Business Day of the previous calendar
week.
(f)    Acquisition of Participations. Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement, each Revolving Lender shall be
deemed to have acquired, without recourse or warranty, an undivided interest and
participation in such Letter of Credit and the related Letter of Credit
Obligations in an amount equal to its Commitment Percentage of such Letter of
Credit Obligations.
(g)    Reimbursement Obligations of Borrowers. Borrowers agree to pay to each
L/C Issuer, or to Agent for the benefit of such L/C Issuer, any L/C
Reimbursement Obligation owing no later than the first Business Day after
Borrower Representative receives notice demanding payment thereof from such L/C
Issuer or Agent (the “L/C Reimbursement Date”). Such L/C Reimbursement
Obligation shall be payable by Borrowers on demand with interest thereon
computed (i) from the date on which such L/C Reimbursement Obligation arose to
the L/C Reimbursement Date, at the interest rate applicable during such period
to Revolving Loans that are Base Rate Loans and (ii) thereafter until payment in
full, at the Default Rate.
(h)    Reimbursement Obligations of the Revolving Credit Lenders. If any L/C
Reimbursement Obligation is not repaid by Borrowers when due (or any payment
thereof is rescinded or set aside for any reason), such L/C Issuer shall
promptly notify Agent of such failure or rescission (and, upon receipt of such
notice, Agent shall notify each Revolving Lender). Upon receipt of such notice,
each Revolving Lender shall pay to Agent for the account of such L/C Issuer such
Revolving Lender’s Commitment Percentage of such Letter of Credit Obligations
(as such amount may be increased pursuant to Section 1.18(b). By making any such
payment (other than during the continuation of an Event of Default under
Section 8.01(f) or (g)), such Lender shall be deemed to have made a Revolving
Loan to Borrowers, which, upon receipt thereof by Agent for the benefit of such
L/C Issuer, Borrowers shall be deemed to have used in full to repay such L/C
Reimbursement Obligation. Any such payment that is not deemed a Revolving Loan
shall be deemed a funding by such Lender of its participation in the applicable
Letter of Credit and the Letter of Credit Obligation in respect of the related
L/C Reimbursement Obligations. Such participation shall not otherwise be
required to be funded. Following receipt by any L/C Issuer of any such payment
from any Lender, such L/C Issuer shall promptly pay to Agent, for the benefit of
such Lender, such Lender’s pro rata portion of all payments of L/C Reimbursement
Obligations thereafter received by such L/C Issuer (or to the extent received by
Agent, Agent shall promptly pay to such Lender all such payments received by
Agent for the benefit of such L/C Issuer).
(i)    Obligations Absolute. The obligations of Borrowers and Revolving Lenders
pursuant to this Section are absolute, unconditional and irrevocable and shall
be performed strictly in accordance with the terms of this Agreement
irrespective of (i) (A) the invalidity, sufficiency or unenforceability of any
term or provision in any Letter of Credit, any document transferring or
purporting to transfer a Letter of Credit, any Loan Document, or any
modification of any of the foregoing, (B) any document presented under a Letter
of Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or (C) any
loss or delay, including in the transmission of any document, (ii) the existence
of any setoff, claim, abatement, recoupment, defense or other right that any
Person (including any Credit Party) may have against the beneficiary of any
Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other withholding, abatement or reduction, (iii) the failure of any
condition precedent set forth in Section 3.02 to be satisfied, (iv) any adverse
change in the condition (financial or otherwise) of any Credit Party and (v) any
other act or omission to act or delay of any kind of Agent, any Lender or any
other Person or any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of any obligation of any
Borrower or any Revolving Lender hereunder. No provision hereof shall be deemed
to waive or limit Borrowers’ right to seek repayment of any payment of any L/C
Reimbursement Obligations from L/C Issuer under the terms of the applicable L/C
Reimbursement Agreement or applicable law.
(j)    Cash Collateral. If at any time the Aggregate Revolving Exposure (after
giving effect to any prepayments of Revolving Loans pursuant to Section 1.02)
exceeds the Maximum Availability, then Borrowers shall immediately cash
collateralize outstanding Letters of Credit as provided herein in an amount
sufficient to eliminate such excess.
(k)    Resignation. Any L/C Issuer may resign as an L/C Issuer, in each case, in
its sole discretion; provided, however, such L/C Issuer shall remain an L/C
Issuer solely with respect to Letters of Credit Issued by such L/C Issuer prior
to the date of such resignation, retain its rights and obligations hereunder
with respect thereto, and otherwise be discharged from all other duties and
obligations under the Loan Documents.
Section 1.04.     Swing Loans. Subject to the terms and conditions of this
Agreement, Swingline Lender may, in its sole discretion, make Loans, in Dollars
(each a “Swing Loan”), available to Borrowers under the Revolving Commitments
from time to time on any Business Day during the Availability Period in an
aggregate principal amount at any time outstanding not to exceed its Swingline
Commitment; provided, however, that Swingline Lender may not make any Swing Loan
(x) to the extent that after giving effect to such Swing Loan, the Aggregate
Revolving Exposure would exceed the Maximum Availability and (y) during the
period commencing on the first Business Day after it receives notice from Agent
or the Required Lenders that one or more of the conditions precedent contained
in Section 3.02 are not satisfied and ending when such conditions are satisfied
or duly waived. Swingline Lender shall not be required to determine whether the
conditions precedent set forth in Section 3.02 have been satisfied or waived.
Each Swing Loan shall be a Base Rate Loan and must be repaid as provided herein,
but in any event must be repaid in full on the Revolving Termination Date. Swing
Loans repaid may be reborrowed.
(a)    Borrowing Procedures. To request a Swing Loan, Borrower Representative
shall give Agent notice no later than 2:00 p.m. on the day of the proposed
Borrowing, which shall be made in a writing or in an Electronic Transmission
substantially in the form of Exhibit 1.04(a) or in a writing in any other form
acceptable to Agent duly completed (a “Swingline Request”). Agent shall promptly
notify Swingline Lender of the details of the requested Swing Loan. Upon receipt
of such notice and subject to the terms of this Agreement, Swingline Lender may
make a Swing Loan available to Borrowers by making the proceeds thereof
available to Agent and, in turn, Agent shall make such proceeds available to
Borrowers on the date set forth in the relevant Swingline Request. In addition,
if any Notice of Borrowing of Revolving Loans requests a Borrowing of Base Rate
Loans, the Swingline Lender may, notwithstanding anything else to the contrary
herein, make a Swing Loan to Borrowers in an aggregate amount not to exceed such
proposed Borrowing, and the aggregate amount of the corresponding proposed
Borrowing shall be reduced accordingly by the principal amount of such Swing
Loan.
(b)    Refinancing Swing Loans. Swingline Lender may at any time (and shall, no
less frequently than once each week) forward a demand to Agent (which Agent
shall, upon receipt, forward to each Revolving Lender) that each Revolving
Lender pay to Agent, for the account of Swingline Lender, such Revolving
Lender’s Commitment Percentage of the outstanding Swing Loans (as such amount
may be increased pursuant to Section 1.18(b)). Each Revolving Lender shall pay
such amount to Agent for the account of Swingline Lender on the Business Day
following receipt of the notice or demand therefor. Payments received by Agent
after 1:00 p.m. may, in Agent’s discretion, be deemed to be received on the next
Business Day. Upon receipt by Agent of such payment (other than during the
continuation of any Event of Default under Section 8.01(f) or (g), such
Revolving Lender shall be deemed to have made a Revolving Loan to Borrowers,
which, upon receipt of such payment by Swingline Lender from Agent, Borrowers
shall be deemed to have used such payment in full to refinance such Swing Loan.
Upon the occurrence of any Event of Default under Section 8.01(f) or (g), each
Revolving Lender shall be deemed to have acquired, without recourse or warranty,
an undivided interest and participation in each Swing Loan in an amount equal to
such Lender’s Commitment Percentage of such Swing Loan. If any payment made by
any Revolving Lender as a result of any such demand is not deemed a Revolving
Loan, such payment shall be deemed a funding by such Lender of such
participation. Such participation shall not be otherwise required to be funded.
Upon receipt by Swingline Lender of any payment from any Revolving Lender
pursuant to this Section with respect to any portion of any Swing Loan,
Swingline Lender shall promptly pay over to such Revolving Lender all payments
of principal (to the extent received after such payment by such Lender) and
interest (to the extent accrued with respect to periods after such payment) on
account of such Swing Loan received by Swingline Lender with respect to such
portion.
(c)    Obligation to Fund Absolute. Each Revolving Lender’s obligations pursuant
to this Section are absolute, unconditional and irrevocable and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever, including (i) the existence of any setoff, claim,
abatement, recoupment, defense or other right that such Lender, any Affiliate
thereof or any other Person may have against Swingline Lender, Agent, any other
Lender or L/C Issuer or any other Person, (ii) the failure of any condition
precedent set forth in Section 3.02 to be satisfied or the failure of Borrower
Representative to deliver a Notice of Borrowing (each of which requirements
Revolving Lenders hereby irrevocably waive) and (iii) any adverse change in the
condition (financial or otherwise) of any Credit Party.
Section 1.05.     Evidence of Loans; Notes. The Revolving Loans made by each
Revolving Lender are evidenced by this Agreement and, if requested by such
Lender, a Revolving Note payable to such Lender in an amount equal to such
Lender’s Revolving Commitment. Swing Loans made by Swingline Lender are
evidenced by this Agreement and, if requested by such Lender, a Swingline Note
in an amount equal to the Swingline Commitment.
Section 1.06.     Interest.
(a)    Interest. Except as otherwise provided herein, each Loan shall bear
interest on the outstanding principal amount thereof from the date when made at
a rate per annum equal to LIBOR or the Base Rate, as applicable, plus the
Applicable Margin; provided Swing Loans may not be LIBOR Rate Loans. Each
determination of an interest rate by Agent shall be conclusive and binding on
each Borrower and Lenders in the absence of manifest error. All computations of
fees and interest (other than (i) interest accruing on Base Rate Loans, or (ii)
the fees set forth in the Fee Letter) payable under this Agreement shall be made
on the basis of a 360-day year and actual days elapsed. All computations of
interest accruing on Base Rate Loans payable under this Agreement shall be made
on the basis of a 365-day year (366 days in the case of a leap year) and actual
days elapsed. Interest and fees shall accrue during each period during which
interest or such fees are computed from the first day thereof to the last day
thereof. Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any payment of Revolving Loans
on the Revolving Termination Date.
(b)    Default Rate. At the election of Agent or the Required Lenders while any
Event of Default exists (or automatically while any Event of Default under
Section 8.01(a), (f) or (g) exists), Borrowers shall pay interest on the
Obligations, from and after the date of occurrence of such Event of Default, at
the Default Rate. All such interest shall be payable on demand of Agent or the
Required Lenders.
(c)    Maximum Lawful Rate. Anything herein to the contrary notwithstanding, the
obligations of Borrowers hereunder are subject to the limitation that payments
of interest shall not be required, for any period for which interest is computed
hereunder, to the extent (but only to the extent) that contracting for or
receiving such payment by the respective Lender would be contrary to the
provisions of any law applicable to such Lender limiting the highest rate of
interest which may be lawfully contracted for, charged or received by such
Lender, and in such event Borrowers shall pay such Lender interest at the
highest rate permitted by applicable law (“Maximum Lawful Rate”); provided,
however, that if at any time thereafter the rate of interest payable hereunder
is less than the Maximum Lawful Rate, Borrowers shall continue to pay interest
hereunder at the Maximum Lawful Rate until such time as the total interest
received by Agent, on behalf of Lenders, is equal to the total interest that
would have been received had the interest payable hereunder been (but for the
operation of this paragraph) the interest rate payable since the Closing Date as
otherwise provided in this Agreement.
Section 1.07.     Loan Accounts. Agent, on behalf of Lenders, shall record on
its books and records the initial principal amount of each Loan, the interest
rate applicable, all payments of principal and interest thereon and the
principal balance thereof from time to time outstanding. Agent shall deliver to
Borrower Representative on a monthly basis a loan statement setting forth such
record for the immediately preceding calendar month. Such record shall, absent
manifest error, be conclusive evidence of the amount of the Loans made by
Lenders to Borrowers and the interest and payments thereon. Any failure to so
record or any error in doing so, or any failure to deliver such loan statement
shall not, however, limit or otherwise affect the obligation of Borrowers
hereunder (and under any Note) to pay any amount owing with respect to the Loans
or provide the basis for any claim against Agent.
Section 1.08.     Register. Agent, acting as a non-fiduciary agent of Borrowers
solely for tax purposes and solely with respect to the actions described in this
Section, shall establish and maintain (a) a record of ownership (the
“Register”), by book entry, of the interests (including any rights to receive
payment hereunder) of Agent, each Lender and each L/C Issuer in the Obligations,
each of their obligations under this Agreement to participate in each Loan,
Letter of Credit and Letter of Credit Obligations, and L/C Reimbursement
Obligations, and any assignment of any such interest, obligation or right and
(b) accounts in the Register in accordance with its usual practice.
Notwithstanding anything to the contrary contained in this Agreement, the Loans
(including any Notes and, in the case of Revolving Loans, the corresponding
obligations to participate in Letter of Credit Obligations and Swing Loans) and
the L/C Reimbursement Obligations are registered obligations and shall be
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code and transferable only upon notation of such transfer
in the Register. Credit Parties, Agent, Lenders and L/C Issuers shall treat each
Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by Borrowers, Borrower Representative, Agent, such Lender (as to only its
Loans) or such L/C Issuer (as to information with respect to such L/C Issuer).
Section 1.09.     Procedure for Revolving Loan Borrowing. Each Borrowing of a
Revolving Loan shall be made upon Borrower Representative’s irrevocable written
notice delivered to Agent substantially in the form of a Notice of Borrowing or
in a writing in any other form acceptable to Agent, which notice must be
received by Agent prior to 2:00 p.m. (i) on the date which is two Business Days
prior to the requested Borrowing date in the case of each LIBOR Rate Loan, (ii)
on the date which is one Business Day prior to the requested Borrowing date in
the case of each Base Rate Loan, and (iii) on the requested Borrowing date in
the case of each Swing Loan. Such Notice of Borrowing shall specify: (a) the
amount of the Borrowing, which shall not be less than $50,000, in the aggregate;
(b) the requested Borrowing date, which shall be a Business Day; (c) whether the
Borrowing is to be comprised of LIBOR Rate Loans or Base Rate Loans; and (d) if
the Borrowing is to be LIBOR Rate Loans, the Interest Period applicable to such
Loans. Upon receipt of a Notice of Borrowing, Agent will promptly notify each
Revolving Lender of such Notice of Borrowing and of the amount of such Lender’s
Commitment Percentage of the Borrowing. Unless Agent is otherwise directed in
writing by Borrower Representative, the proceeds of each requested Borrowing
after the Closing Date will be made available to Borrowers by Agent by wire
transfer of such amount to Borrowers pursuant to the wire transfer instructions
specified on Schedule 10.02 or such other account as Borrower Representative may
designate.
Section 1.10.     Conversion and Continuation Elections. Elections. Borrowers
shall have the option to (a) request that any Revolving Loan be made as a LIBOR
Rate Loan, (b) convert at any time all or any part of outstanding Loans (other
than Swing Loans) from Base Rate Loans to LIBOR Rate Loans, (c) convert any
LIBOR Rate Loan to a Base Rate Loan, subject to Article XI if such conversion is
made prior to the expiration of the Interest Period applicable thereto, or (d)
continue all or any portion of any Loan as a LIBOR Rate Loan upon the expiration
of the applicable Interest Period. Any Loan or group of Loans having the same
proposed Interest Period to be made or continued as, or converted into, a LIBOR
Rate Loan must be in a minimum amount of $500,000. Any such election must be
made by Borrower Representative by 2:00 p.m. on the third Business Day prior to
(x) the date of any proposed Revolving Loan which is to bear interest at LIBOR,
(y) the end of each Interest Period with respect to any LIBOR Rate Loans to be
continued as such, or (z) the date on which Borrowers wish to convert any Base
Rate Loan to a LIBOR Rate Loan for an Interest Period designated by Borrower
Representative in such election. If no election is received with respect to a
LIBOR Rate Loan by 2:00 p.m. on the third Business Day prior to the end of the
Interest Period with respect thereto, such LIBOR Rate Loan shall be converted to
a Base Rate Loan at the end of its Interest Period. Borrower Representative must
make such election by notice to Agent in writing, including by Electronic
Transmission. In the case of any conversion or continuation, such election must
be made pursuant to a written notice (a “Notice of Conversion/Continuation”)
substantially in the form of Exhibit 1.10 or any other form acceptable to Agent.
No Loan shall be made, converted into or continued as a LIBOR Rate Loan, if the
conditions to Loans and Letters of Credit in Section 3.02 are not met at the
time of such proposed conversion or continuation and Agent or Required Lenders
have determined not to make or continue any Loan as a LIBOR Rate Loan as a
result thereof. Upon receipt of a Notice of Conversion/Continuation, Agent will
promptly notify each Lender thereof. In addition, Agent will, with reasonable
promptness, notify Borrower Representative and Lenders of each determination of
LIBOR; provided that any failure to do so shall not relieve any Borrower of any
liability hereunder or provide the basis for any claim against Agent. All
conversions and continuations shall be made pro rata according to the respective
outstanding principal amounts of the Loans held by each Lender with respect to
which the notice was given. Notwithstanding any other provision contained in
this Agreement, after giving effect to any Borrowing, or to any continuation or
conversion of any Loans, there shall not be more than six (6) different Interest
Periods in effect.
Section 1.11.     Optional Prepayments. Borrowers may, at any time, prepay the
Loans in full or in part, in each instance, without penalty or premium except as
provided in Section 11.04, and to the extent of a termination of the Aggregate
Revolving Commitment, except as provided in Section 1.15(d). Agent will promptly
notify each Lender thereof and of such Lender’s Commitment Percentage of such
prepayment. Together with each prepayment under this Section, Borrowers shall
pay any amounts required pursuant to Section 11.04. Amounts prepaid may be
reborrowed, subject to the terms of this Agreement.
Section 1.12.     Scheduled Payments. Borrowers shall repay to Lenders in full
on the Stated Maturity Date the aggregate principal amount of the Revolving
Loans and Swing Loans outstanding on such date.
Section 1.13.     Mandatory Prepayments of Loans and Commitment Reductions.
(a)    Asset Dispositions; Events of Loss. If the aggregate amount of the Net
Proceeds received by a Credit Party or any Subsidiary in connection with a
Disposition or an Event of Loss and all other Dispositions and Events of Loss
occurring during the Fiscal Year exceeds $250,000, then (i) Borrower
Representative shall promptly notify Agent of such proposed Disposition or Event
of Loss (including the amount of the estimated Net Proceeds in respect thereof)
and (ii) upon Agent’s request, promptly upon receipt by a Credit Party and/or
such Subsidiary of the Net Proceeds of such Disposition or Event of Loss,
Borrowers shall deliver, or cause to be delivered, such excess Net Proceeds to
Agent for distribution to Lenders as a prepayment of the Loans. If no Default or
Event of Default has occurred and is continuing, such prepayment shall not be
required to the extent a Credit Party or such Subsidiary reinvests the Net
Proceeds of such Disposition or Event of Loss in productive assets (other than
Inventory) of a kind then used or usable in the business of a Borrower or such
Subsidiary, within 180 days after the date of such Disposition or Event of Loss;
provided that Borrower Representative notifies Agent of such Credit Party’s or
such Subsidiary’s intent to reinvest, the proposed date of such reinvestment at
the time such proceeds are received and the date reinvestment occurs. Pending
such reinvestment, the Net Proceeds shall be delivered to Agent, for
distribution first, to Swingline Lender as a prepayment of any Swing Loans and
thereafter to Revolving Lenders, as a prepayment of any Revolving Loans, but, in
either case, not as a permanent reduction of the Aggregate Revolving Commitment.
(b)    Issuance of Securities. Immediately upon the receipt by any Credit Party
or any Subsidiary of the Net Issuance Proceeds of the issuance of Stock or Stock
Equivalents (including any capital contribution) or debt securities (other than
Net Issuance Proceeds from the issuance of (i) debt securities in respect of
Indebtedness permitted hereunder, and (ii) Excluded Equity Issuances), Borrowers
shall (i) notify Agent of receipt of such Net Issuance Proceeds and (ii) upon
Agent’s request, deliver, or cause to be delivered, to Agent, for distribution
to Lenders as a prepayment of the Loans, an amount equal to such Net Issuance
Proceeds.
(c)    Proceeds under Purchase Agreements. Immediately upon receipt of any
payment in respect of any purchase price adjustment in favor of any Credit
Party, Borrowers shall (i) notify Agent of receipt of such payment and (ii) upon
Agent’s request, deliver to Agent, for distribution to Lenders as a prepayment
of the Loans, an amount equal to such payment.
(d)    Overadvance. Borrowers shall make the repayments set forth in Section
1.02.
(e)    Notwithstanding anything herein to the contrary, the Aggregate Revolving
Commitment may not be reduced in part, and may only be reduced in full upon at
least two (2) Business Days’ (or such shorter period as is acceptable to Agent)
prior written notice by Borrower Representative to Agent and subject to payment
of the Prepayment Fee set forth in Section 1.15(d).
Section 1.14.     Application of Prepayments. Subject to Section 1.16(c), (a)
any optional prepayments shall be applied to the Loans as directed by Borrower
Representative and (b) unless otherwise provided in Section 1.13, any
prepayments pursuant to Section 1.13 shall be applied first to prepay
outstanding Swing Loans, and second to prepay outstanding Revolving Loans
without a permanent reduction of the Aggregate Revolving Commitment. Subject to
the foregoing sentence, amounts prepaid shall be applied first to any Base Rate
Loans then outstanding and then to outstanding LIBOR Rate Loans with the
shortest Interest Periods remaining. Together with each prepayment under this
Section, Borrowers shall pay any amounts required pursuant to Section 11.04.
Section 1.15.     Fees.
(a)    Fees. Borrowers shall pay to Agent, for Agent’s own account, fees in the
amounts and at the times set forth in a letter agreement between Borrowers and
Agent dated of even date herewith (the “Fee Letter”).
(b)    Unused Commitment Fee. On the first Business Day of each calendar month
following the date hereof and on and until the date upon which the Obligations
are paid in full, Borrowers shall pay to Agent an unused commitment fee (the
“Unused Commitment Fee”) for the account of each Revolving Lender in an amount
equal to: (i) the excess of the (A) the daily balance of the Revolving
Commitment of such Revolving Lender during the preceding calendar month over (B)
the sum of (1) the daily balance of all Revolving Loans held by such Revolving
Lender, (2) the daily amount of Letter of Credit Obligations held by such
Revolving Lender, and (3) in the case of the Swingline Lender, the daily balance
of all outstanding Swing Loans held by such Swingline Lender, in each case,
during the preceding calendar month; provided that, in no event shall the amount
computed pursuant to clauses (1) and (2) with respect to the Swingline Lender be
less than zero, multiplied by (ii) 0.50% per annum. The total Unused Commitment
Fees payable by Borrowers on each such date will be equal to the sum of all of
the Unused Commitment Fees due to the Lenders on such date, subject to Section
1.18(f).
(c)    Letter of Credit Fee. Borrowers agree to pay to Agent for the ratable
benefit of Revolving Lenders (i) all reasonable costs and expenses incurred by
Agent or any Lender on account of Letter of Credit Obligations incurred
hereunder and (ii) for each calendar month during which any Letter of Credit
Obligation shall remain outstanding, a fee (the “Letter of Credit Fee”) in an
amount equal to the product of the average daily undrawn face amount of all
Letters of Credit multiplied by a per annum rate equal to the Applicable Margin
with respect to Revolving Loans which are LIBOR Rate Loans; provided, however,
at Agent’s or Required Lenders’ option, while an Event of Default exists (or
automatically while an Event of Default under Section 8.01(a), (f) or (g)
exists), such rate shall be increased by 2.00% per annum. Such fee shall be paid
to Agent for the benefit of Revolving Lenders in arrears, on the first Business
Day of each calendar month and on the date on which all L/C Reimbursement
Obligations have been discharged. In addition, Borrowers shall pay to Agent or
any L/C Issuer, as appropriate, on demand, such L/C Issuer’s customary fees,
charges and expenses, in respect of each Letter of Credit or otherwise payable
pursuant to the application and related documentation under which such Letter of
Credit is Issued.
(d)    Prepayment Fee. If (i) Borrowers terminate the Aggregate Revolving
Commitment, whether voluntarily or involuntarily and whether before or after
acceleration of the Obligations or (ii) any of the Revolving Commitments are
otherwise terminated, then in each case, Borrowers shall pay to Agent, for the
pro rata benefit of the applicable Lenders, as liquidated damages and
compensation for the costs of being prepared to make funds available hereunder
an amount equal to the Applicable Percentage multiplied by the amount of the
Aggregate Revolving Commitment (the “Prepayment Fee”). As used herein, the term
“Applicable Percentage” shall mean (x) 1%, in the case of a termination on or
prior to the first anniversary of the Closing Date and (y) 0.5% in the case of a
termination after the first anniversary of the Closing Date but on or prior to
the second anniversary thereof. Credit Parties agree that the Applicable
Percentages are a reasonable calculation of Lenders’ lost profits in view of the
difficulties and impracticality of determining actual damages resulting from an
early termination of the Commitments. Notwithstanding the foregoing, no
Prepayment Fee shall be payable by Borrowers to the extent such prepayment and
termination is from the proceeds of a refinancing provided or led by GE Capital
or an affiliate thereof.
Section 1.16.     Payments by Borrowers.
(a)    Generally. All payments to be made by each Credit Party under the Loan
Documents shall be made without set off, recoupment, counterclaim or deduction
of any kind, shall, except as otherwise expressly provided herein, be made to
Agent (for the ratable account of the Persons entitled thereto) at the address
for payment specified by Agent and shall be made in Dollars, by wire transfer or
ACH transfer in immediately available funds (which shall be the exclusive means
of payment hereunder), no later than 1:00 p.m. on the date due. Any payment
which is received by Agent later than 1:00 p.m. may in Agent’s discretion be
deemed to have been received on the immediately succeeding Business Day and any
applicable interest or fee shall continue to accrue. Each Credit Party hereby
irrevocably waives the right to direct the application during the continuance of
an Event of Default of any and all payments in respect of any Obligation and any
proceeds of Collateral. Each Borrower hereby authorizes Agent and each Lender to
make a Revolving Loan (which shall be a Base Rate Loan and which may be a Swing
Loan) to pay interest, principal (including Swing Loans), L/C Reimbursement
Obligations, agent fees, Unused Commitment Fees, Letter of Credit Fees, and
other fees, costs or expenses payable by a Borrower or any of its Subsidiaries
hereunder or under the other Loan Documents, in each instance, on the date due.
(b)    Non-Business Day. Subject to the provisions set forth in the definition
of “Interest Period” herein, if any payment hereunder is stated to be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of interest or fees, as applicable.
(c)    Application Following an Event of Default. During the continuance of an
Event of Default, Agent may, and shall upon the direction of Required Lenders,
apply any payments received by Agent in accordance with clauses first through
sixth below. Notwithstanding any provision herein to the contrary, all payments
made by Credit Parties to Agent after any or all of the Obligations have been
accelerated (so long as such acceleration has not been rescinded), including
proceeds of Collateral, shall be applied as follows and in such priority:
(i)    first, to payment of costs and expenses, including Attorney Costs, of
Agent payable or reimbursable by Credit Parties under the Loan Documents;
(ii)    second, to payment of Attorney Costs of Lenders payable or reimbursable
by Borrowers under this Agreement;
(iii)    third, to payment of all accrued unpaid interest on the Obligations and
fees owed to Agent, Lenders and L/C Issuers;
(iv)    fourth, to payment of principal of the Obligations, including L/C
Reimbursement Obligations then due and payable, any Obligations under any
Secured Rate Contract and cash collateralization of unmatured L/C Reimbursement
Obligations to the extent not then due and payable);
(v)    fifth, to payment of any other amounts owing constituting Obligations;
and
(vi)    sixth, any remainder shall be for the account of and paid to whoever may
be lawfully entitled thereto.
Each of Lenders or other Persons entitled to payment shall receive an amount
equal to its pro rata share of amounts available to be applied pursuant to
clauses third, fourth and fifth above; provided, however, no payments by a
Guarantor and no proceeds of Collateral of a Guarantor shall be applied to
Excluded Rate Contract Obligations of such Guarantor.
Section 1.17.     Payments by Lenders to Agent; Settlement.
(a)    Payments by Lenders to Agent. Agent may, on behalf of Lenders, disburse
funds to Borrowers for Loans requested. Each Lender shall reimburse Agent on
demand for all funds disbursed on its behalf by Agent. If Agent requires each
Lender to make funds available to Agent prior to disbursement of funds to
Borrowers, each Lender shall pay Agent such Lender’s Commitment Percentage of
such requested Loan, in same day funds, by wire transfer to Agent’s account
designated by Agent, no later than 1:00 p.m. on such scheduled Borrowing date.
Nothing in any Loan Document shall be deemed to require Agent to advance funds
on behalf of any Lender or to relieve any Lender from its obligation to fulfill
its Commitments hereunder or to prejudice any rights that Agent, any Lender or
Borrowers may have against any Lender as a result of any default by such Lender
hereunder. To the extent that Agent advances funds to Borrowers on behalf of any
Revolving Lender and is not reimbursed therefor on the same Business Day as such
advance is made, Agent shall be entitled to retain for its account (i) all
interest accrued on such advance from the date such advance was made until
reimbursed by the applicable Revolving Lender and (ii) all amounts received by
Agent for the benefit of such Revolving Lender pursuant to this Agreement up to
the amount needed to reimburse Agent for any such unreimbursed advance and
interest accrued thereon.
(b)    Settlement. At least once each calendar week (each, a “Settlement Date”),
Agent shall advise each Lender by telephone or fax of the amount of such
Lender’s Commitment Percentage of principal, interest and Fees paid for the
benefit of Lenders with respect to each applicable Loan. Agent shall pay to each
Lender such Lender’s Commitment Percentage (except as otherwise provided in
Section 1.03, Section 1.18 and Section 10.07(f)) of principal, interest and fees
paid by Borrowers since the previous Settlement Date for the benefit of such
Lender on the Loans held by it. Such payments shall be made by wire transfer to
such Lender not later than 2:00 p.m. on the next Business Day following each
Settlement Date.
(c)    Availability of Lender’s Commitment Percentage. Agent may assume that
each Revolving Lender will make its Commitment Percentage of each Revolving Loan
available to Agent on each Borrowing date. If such Commitment Percentage is not
paid to Agent by such Revolving Lender when due, Agent will be entitled to
recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind. If any Revolving Lender fails to pay the
amount of its Commitment Percentage upon Agent’s demand, Agent shall promptly
notify Borrower Representative and Borrowers shall immediately repay such amount
to Agent.
(d)    Return of Payments. If Agent pays an amount to a Lender under this
Agreement and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind. If Agent determines at any time that any
amount received by Agent under any Loan Document must be returned to any Credit
Party or paid to any other Person pursuant to any insolvency law or otherwise,
then, notwithstanding any other term or condition of any Loan Document, Agent
will not be required to distribute any portion thereof to any Lender. In
addition, each Lender will repay to Agent on demand any portion of such amount
that Agent has distributed to such Lender, together with interest at such rate,
if any, as Agent is required to pay to any Borrower or such other Person,
without setoff, counterclaim or deduction of any kind, and Agent will be
entitled to set-off against future distributions to such Lender any such amounts
(with interest) that are not repaid on demand.
Section 1.18.     Non-Funding Lenders; Procedures.
(a)    Responsibility. The failure of any Non-Funding Lender to make any
Revolving Loan or any payment required by it under any Loan Document, or to fund
any purchase of any participation required hereunder on the date specified
therefor shall not relieve any other Lender (each such other Revolving Lender,
an “Other Lender”) of its obligations to make such loan or payment or to fund
the purchase of any such participation on such date, and neither Agent nor,
other than as expressly set forth herein, any other Lender shall be responsible
for the failure of any Non-Funding Lender to make a loan or other payment or to
fund the purchase of a participation under any Loan Document.
(b)    Reallocation. If any Revolving Lender is a Non-Funding Lender, all or a
portion of such Non-Funding Lender’s Letter of Credit Obligations (unless such
Lender is L/C Issuer that Issued such Letter of Credit) and reimbursement
obligations with respect to Swing Loans shall, at Agent’s election at any time
or upon any L/C Issuer’s or Swingline Lender’s, as applicable, written request
delivered to Agent, be reallocated to and assumed by Revolving Lenders that are
not Non-Funding Lenders or Impacted Lenders pro rata in accordance with their
Commitment Percentages of the Aggregate Revolving Commitment (calculated as if
the Non-Funding Lender’s Commitment Percentage was reduced to zero), provided
that no Revolving Lender shall be reallocated any such amounts or funding
obligations that would cause the sum of its outstanding Revolving Loans,
outstanding Letter of Credit Obligations, amounts of its participations in Swing
Loans and its pro rata share of unparticipated amounts in Swing Loans to exceed
its Revolving Commitment.
(c)    Voting Rights. Notwithstanding anything set forth herein to the contrary,
including Section 10.01, a Non-Funding Lender shall not have any voting or
consent rights under or with respect to any Loan Document or constitute a
“Lender” (or be, or have its Loans and Commitments, included in the
determination of “Required Lenders” or “Lenders directly affected” pursuant to
Section 10.01) for any voting or consent rights under or with respect to any
Loan Document, provided that (A) the Commitment of a Non-Funding Lender may not
be increased, extended or rescinded, (B) the principal of a Non-Funding Lender’s
Loans may not be reduced or forgiven, and (C) the interest rate applicable to
Obligations owing to a Non-Funding Lender may not be reduced in such a manner
that by its terms affects such Non-Funding Lender more adversely than other
Lenders, in each case without the consent of such Non-Funding Lender. Moreover,
for the purposes of determining Required Lenders, the Obligations held by
Non-Funding Lenders shall be excluded from the total Obligations outstanding.
(d)    Borrower Payments to a Non-Funding Lender. Agent is authorized to use all
amounts received by Agent for the benefit of any Non-Funding Lender pursuant to
this Agreement first, to pay in full the Aggregate Excess Funding Amount to the
appropriate Secured Parties and then to hold any amounts in excess of such
payments as cash collateral in a non-interest bearing account up to an amount
equal to such Non-Funding Lender’s unfunded Revolving Commitment. Agent may use
such amount to pay such Non-Funding Lender’s funding obligations hereunder until
the Obligations are paid in full in cash, all Letter of Credit Obligations have
been discharged or cash collateralized and all Commitments have been terminated.
Any amounts owing by a Non-Funding Lender to Agent which are not paid when due
shall accrue interest at the interest rate applicable during such period to
Revolving Loans that are Base Rate Loans. In the event that Agent is holding
cash collateral of a Non-Funding Lender that cures pursuant to clause (e) below
or ceases to be a Non-Funding Lender pursuant to the definition of Non-Funding
Lender, Agent shall return the unused portion of such cash collateral to such
Lender.
(e)    Cure. A Lender may cure its status as a Non-Funding Lender under clause
(a) of the definition of Non-Funding Lender if such Lender (A) fully pays to
Agent, on behalf of the applicable Secured Parties, the Aggregate Excess Funding
Amount, plus all interest due thereon and (B) timely funds the next Revolving
Loan required to be funded by such Lender or makes the next reimbursement
required to be made by such Lender. Any such cure shall not relieve any Lender
from liability for breaching its contractual obligations hereunder.
(f)    Fees. A Lender that is a Non-Funding Lender pursuant to clause (a) of the
definition of Non-Funding Lender shall not earn and shall not be entitled to
receive, and Borrowers shall not be required to pay, such Lender’s portion of
the Unused Commitment Fees during the time such Lender is a Non-Funding Lender
pursuant to clause (a) thereof. During the period of time that any Letter of
Credit Obligations are reallocated, the Letter of Credit Fee payable with
respect to such reallocated portion is payable to (i) all Revolving Lenders
based on their pro rata share of such reallocation or (ii) to L/C Issuer for any
remaining portion not reallocated to any other Revolving Lenders. So long as a
Lender is a Non-Funding Lender, the Letter of Credit Fee payable with respect to
any Letter of Credit Obligation of any Non-Funding Lender that has not been
reallocated pursuant to subsection (b) above shall be payable to the L/C Issuer.
Section 1.19.     Procedures. Agent is hereby authorized by each Credit Party
and each other Secured Party to establish procedures (and to amend such
procedures from time to time) to facilitate administration and servicing of the
Loans and other matters incidental thereto. Without limiting the generality of
the foregoing, Agent is hereby authorized to establish procedures to make
available or deliver, or to accept, notices, documents and similar items on, by
posting to or submitting and/or completion on, E-Systems.
Section 1.20.     Borrower Representative. Symmetry hereby (a) is designated and
appointed by each Borrower as its representative and agent on its behalf (the
“Borrower Representative”) and (b) accepts such appointment as Borrower
Representative, in each case, for the purposes of issuing, delivering or
receiving any notices, requests, certificates, instructions and consents under
the Loan Documents and taking all other actions on behalf of any Borrower or
Borrowers under the Loan Documents. Agent and each Lender may regard any notice
or other communication pursuant to any Loan Document from Borrower
Representative as a notice or communication from all Borrowers. Each warranty,
covenant, agreement and undertaking made on behalf of a Borrower by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.
ARTICLE II    

BORROWING BASE
Section 2.01.     Eligible Accounts. Agent shall have the right to establish,
modify or eliminate Reserves against Eligible Accounts from time to time in its
Permitted Discretion. Agent, in its Permitted Discretion, may further adjust the
Borrowing Base by applying percentages (known as “liquidity factors”) to
Eligible Accounts in a manner consistent with Agent’s underwriting practices and
procedures. In addition, Agent reserves the right, from time to time, to adjust
any of the applicable criteria and to establish new criteria and to adjust
advance rates with respect to Eligible Accounts, in its Permitted Discretion,
subject to the approval of Required Lenders in the case of adjustments,
establishment of new criteria or changes in advance rates which have the effect
of making more credit available. “Eligible Accounts” shall mean Accounts of a
Credit Party; provided, however, Eligible Accounts shall not include any of the
following:
(a)    Ownership. Accounts that are not owned by and payable solely to a Credit
Party.
(b)    Past Due Accounts; Selling Terms. Accounts that are not paid within the
earlier of 60 days following their respective due dates or 90 days following
their respective original invoice dates, or Accounts that have selling terms in
excess of 60 days;
(c)    Cross Aged Accounts. Accounts that are the obligations of an Account
Debtor if 50% or more of the Dollar amount of all Accounts owing by that Account
Debtor are ineligible under the other criteria set forth in this Section;
(d)    Foreign Accounts. Accounts that are the obligations of an Account Debtor
located in a foreign country other than Canada;
(e)    Government Accounts. Accounts that are the obligation of an Account
Debtor that is the United States government or a political subdivision thereof,
or any state, county or municipality or department, agency or instrumentality
thereof (other than Accounts payable by Medicare, Medicaid, TRICARE or any other
Governmental Payor) unless Agent, in its sole discretion, has agreed to the
contrary in writing, or the applicable Credit Party has complied with respect to
such obligation with the Federal Assignment of Claims Act of 1940, or any
applicable state, county or municipal law restricting the assignment thereof
with respect to such obligation;
(f)    Contra Accounts. Accounts (i) owing from any Account Debtor that is also
a supplier to or creditor of any Borrower or any Subsidiary, or (ii)
representing any manufacturer’s or supplier’s allowances, credits, discounts,
incentive plans or similar arrangements entitling any Borrower or any Subsidiary
Guarantor to discounts on future purchase therefrom;
(g)    Full Enforcement. Any Account to the extent (i) it is subject to any
defense, counterclaim, setoff or dispute asserted as to such Account or (ii) a
Credit Party is not able to bring suit or otherwise enforce its remedies against
the Account Debtor through judicial process;
(h)    Inter-Company/Affiliate/Employee Accounts. Accounts that arise from a
sale to any Affiliate of any Credit Party or to any director, officer, other
employee, or to any entity that has any common officer or director with any
Credit Party;
(i)    Beneficiary Accounts.     Accounts which are payable solely by an
individual beneficiary, recipient or subscriber individually and not directly to
a Borrower by a Federal or state healthcare program Account Debtor or commercial
medical insurance carrier acceptable to Agent in its Permitted Discretion;
(j)    Concentration Risk. Accounts to the extent that such Account, together
with all other Accounts owing by such Account Debtor and its Affiliates as of
any date of determination exceed 20% of all Eligible Accounts;
(k)    Credit Risk. Accounts that (i) are otherwise determined to be
unacceptable by Agent in its Permitted Discretion, upon the delivery of prior or
contemporaneous notice (oral or written) of such determination to Borrower
Representative or (ii) may not be paid due to the financial condition of any
Account Debtor;
(l)    Defaulted Accounts; Bankruptcy. Accounts where: (i) the related Account
Debtor suspends business, makes a general assignment for the benefit of
creditors or fails to pay its debts generally as they come due; or (ii) a
petition is filed by or against the related Account Debtor under any bankruptcy
law or any other federal, state or foreign (including any provincial)
receivership, insolvency relief or other law or laws for the relief of
debtors;    
(m)    Billing. Accounts that (i) are not fully earned by performance (or
otherwise represent a progress billing) or (ii) are not evidenced by an invoice
which has been delivered to the Account Debtor;
(n)    Bill and Hold. Accounts that arise with respect to goods that are
delivered on a bill-and-hold basis;
(o)    C.O.D. Accounts that arise with respect to goods that are delivered on a
cash-on-delivery basis;
(p)    Credit Limit. Accounts to the extent such Account exceeds any credit
limit established by Agent, in its Permitted Discretion, following prior notice
of such limit by Agent to Borrower Representative;
(q)    Non-Acceptable Currency. Accounts that are payable in any currency other
than United States Dollars;
(r)    Other Liens Against Receivables. Accounts that are subject to any right,
claim, Lien or other interest of any other Person, other than Liens in favor of
Agent, securing the Obligations;
(s)    Conditional Sale. Accounts that arise with respect to goods that are
placed on consignment, guarantied sale or other terms by reason of which the
payment by the Account Debtor is conditional;
(t)    Judgments, Notes or Chattel Paper. Accounts that are evidenced by a
judgment, Instrument or Chattel Paper;
(u)    Not Bona Fide. Accounts that are not true and correct statements of bona
fide indebtedness incurred in the amount of such Account for merchandise sold to
or services rendered and accepted by the applicable Account Debtor;
(v)    Ordinary Course; Sales of Equipment or Bulk Sales. Accounts that do not
arise from the sale of goods or the performance of services by a Credit Party in
the Ordinary Course of Business, including, without limitation, Sales of
Equipment, bulk Sales and Accounts that arise from personal injury claims or
from services performed or undertaken in violation of any Requirement of Law;
(w)    Surety Bonds. Accounts arising from or in connection with contracts or
projects that are subject to a performance or surety bond; or
(x)    Not First Priority Perfected Lien. Accounts as to which Agent’s Lien
thereon, on behalf of itself and the other Secured Parties, is not a first
priority perfected Lien.
Section 2.02.     Eligible Inventory. Agent shall have the right to establish,
modify, or eliminate Reserves against Eligible Inventory from time to time in
its Permitted Discretion. In addition, Agent reserves the right, from time to
time, to adjust any of the applicable criteria, to establish new criteria and to
adjust advance rates with respect to Eligible Inventory in its Permitted
Discretion, subject to the approval of Required Lenders in the case of
adjustments, establishment of new criteria or changes in advance rates which
have the effect of making more credit available. “Eligible Inventory” shall mean
Inventory of a Credit Party; provided, however, Eligible Inventory shall not
include any of the following:
(l)    Condition. Inventory that is excess, obsolete, damaged, unsaleable,
shopworn, seconds or within six (6) months of its expiration;
(m)    Locations < $100M. Inventory is located at any site if the aggregate book
value of Inventory at any such location is less than $100,000;
(n)    Consignment. Inventory that is placed on consignment;
(o)    Off-Site. Inventory that (i) is not located on premises owned, leased or
rented by a Credit Party and set forth in the Perfection Certificate or (ii) is
stored at a leased location, unless (A) a reasonably satisfactory landlord
waiver is delivered to Agent, or (B) Reserves satisfactory to Agent have been
established with respect thereto, (iii) is stored with a bailee or warehouseman
unless (A) a reasonably satisfactory, acknowledged bailee letter is received by
Agent with respect thereto and (B) Reserves satisfactory to Agent have been
established with respect thereto, or (iv) is located at an owned location
subject to a mortgage in favor of a lender other than Agent, unless a reasonably
satisfactory mortgagee waiver is delivered to Agent;
(p)    In-Transit. Inventory that is in transit;
(q)    Customized. Inventory subject to any licensing, trademark, trade name or
copyright agreements with any third parties which would require any consent of
any third party for the sale or disposition of that Inventory (which consent has
not been obtained) or the payment of any monies to any third party upon such
sale or other disposition (to the extent of such monies);
(r)    Packing/Shipping Materials. Inventory that consists of packing or
shipping materials, or manufacturing supplies;
(s)    Tooling. Inventory that consists of tooling or replacement parts;
(t)    Display. Inventory that consists of display items;
(u)    Returns. Inventory that consists of goods that have been returned by the
buyer;
(v)    Freight. Inventory that consists of any costs associated with “freight
in” charges in excess of normal freight charges;
(w)    Hazardous Materials. Inventory that consists of Hazardous Materials or
goods that can be transported or sold only with licenses that are not readily
available;
(x)    Un-insured. Inventory that is not covered by casualty insurance
reasonably acceptable to Agent;
(y)    Not Owned/Other Liens. Inventory that is not owned by a Credit Party or
is subject to Liens other than Permitted Liens described in Section 6.01(b),
(c), (d) and (f) (but, for the avoidance of doubt, including Inventory that is
subject to a Lien in favor a wholesaler) or rights of any other Person
(including the rights of a purchaser that has made progress payments and the
rights of a surety that has issued a bond to assure a Credit Party’s performance
with respect to that Inventory);
(z)    Not Perfected. Inventory that is not subject to a first priority Lien in
favor of Agent on behalf of itself and the Secured Parties, except for Liens
described in Section 6.01(d) (subject to Reserves);
(aa)    Negotiable Bill of Sale. Inventory that is covered by a negotiable
document of title, unless such document has been delivered to Agent with all
necessary endorsements, free and clear of all Liens except Liens in favor of
Agent, on behalf of itself and the Secured Parties;
(bb)    Not Ordinary Course. Inventory (other than raw materials) that is not of
a type held for sale in the Ordinary Course of Business of a Credit Party; or
(cc)    Other Inventory. Inventory Agent otherwise deems to be ineligible in its
Permitted Discretion.
ARTICLE III    

CONDITIONS PRECEDENT
Section 3.01.     Conditions of Initial Loans. The obligation of each Lender to
make its initial Loans and of each L/C Issuer to Issue, or cause to be Issued,
the initial Letters of Credit hereunder is subject to satisfaction of the
conditions set forth on Schedule 3.01, in a manner satisfactory to Agent. For
the purpose of determining satisfaction with such conditions, each Lender that
has signed and delivered this Agreement shall be deemed to have accepted, and to
be satisfied with, each document or other matter required under this Section
unless Agent shall have received written notice from such Lender prior to the
Closing Date specifying its objection thereto.
Section 3.02.     Conditions to All Borrowings. Except as otherwise expressly
provided herein, no Lender or L/C Issuer is obligated to fund any Loan or incur
any Letter of Credit Obligation, if, as of the date thereof:
(d)    Representation or Warranty. Any representation or warranty by any Credit
Party contained herein or in any other Loan Document is untrue or incorrect in
any material respect as of such date, except to the extent that such
representation or warranty expressly relates to an earlier date (in which event
such representations and warranties were untrue or incorrect in any material
respect as of such earlier date), unless waived by the Revolving Required
Lenders for purposes of funding any Revolving Loan or incurrence of any Letter
of Credit Obligation;
(e)    Default or Event of Default. Any Default or Event of Default has occurred
and is continuing or would reasonably be expected to result after giving effect
to any Loan (or the incurrence of any Letter of Credit Obligation) unless waived
by the Revolving Required Lenders for purposes of funding any Revolving Loan or
incurrence of any Letter of Credit Obligation; or
(f)    Maximum Availability. After giving effect to any Loan (or the incurrence
of any Letter of Credit Obligations), the Aggregate Revolving Exposure would
exceed the Maximum Availability.
The request by Borrower Representative and acceptance by Borrowers of the
proceeds of any Loan or the incurrence of any Letter of Credit Obligations shall
be deemed to constitute, as of the date thereof, (i) a representation and
warranty by Borrowers that the conditions in this Section have been satisfied
and (ii) a reaffirmation by each Credit Party of the granting and continuance of
Agent’s Liens, on behalf of itself and Secured Parties, pursuant to the
Collateral Documents.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES
Credit Parties, jointly and severally, represent and warrant to Agent and each
Secured Party that the following are, and after giving effect to the Related
Transactions will be, true, correct and complete:
Section 4.01.     Corporate Existence and Power. Each Credit Party and each of
their respective Subsidiaries: (a) is a corporation, limited liability company
or limited partnership, as applicable, duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation,
organization or formation, as applicable; (b) has the power and authority and
all governmental licenses, authorizations, Permits, consents and approvals
necessary or required to own its assets, carry on its business and execute,
deliver, and perform its obligations under, the Loan Documents and the Related
Agreements to which it is a party; (c) is duly qualified as a foreign
corporation, limited liability company or limited partnership, as applicable,
and licensed and in good standing, under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification or license; and (d) is in compliance with all
Requirements of Law; except, in each case referred to in clause (c) or clause
(d), to the extent that the failure to do so would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.
Section 4.02.     Corporate Authorization; No Contravention. The execution,
delivery and performance by each Credit Party (and any Subsidiary thereof, if
applicable) of each Loan Document and Related Agreement to which such Person is
party, have been duly authorized by all necessary action, and do not and will
not: (a) contravene the terms of any of that Person’s Organization Documents;
(b) conflict with or result in any material breach or contravention of, or
result in the creation of any Lien under, any document evidencing any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
Property is subject; or (c) violate any Requirement of Law in any material
respect.
Section 4.03.     Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Credit Party
or any Subsidiary of any Loan Document or Related Agreement except (a)
recordings and filings in connection with the Liens granted to Agent under the
Collateral Documents, (b) those obtained or made on or prior to the Closing Date
and (c) in the case of any Related Agreement, those which, if not obtained or
made, would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
Section 4.04.     Binding Effect. This Agreement and each other Loan Document
and Related Agreement to which any Credit Party or any Subsidiary is a party
constitute the legal, valid and binding obligations of each such Person which is
a party thereto, enforceable against such Person in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.
Section 4.05.     Litigation. Except as specifically disclosed in Schedule 4.05,
there are no actions, suits, proceedings, claims or disputes pending, or to the
best knowledge of each Credit Party, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, against any Credit
Party, any Subsidiary or any of their respective Properties which: (a) purport
to affect or pertain to any Loan Document or Related Agreement, or any
transactions contemplated thereby; (b) would reasonably be expected to result in
monetary judgment(s) or relief, individually or in the aggregate, in excess of
$250,000; or (c) seek an injunction or other equitable relief which would
reasonably be expected to have a Material Adverse Effect. No injunction, writ,
temporary restraining order or any order of any nature is issued by any court or
other Governmental Authority purporting to enjoin or restrain the execution,
delivery or performance of any Loan Document or Related Agreement, or directing
that the transactions provided therein not be consummated as provided therein.
As of the Closing Date, no Credit Party or any Subsidiary is the subject of an
audit or, to each Credit Party’s knowledge, any review or investigation by any
Governmental Authority (excluding the IRS and other taxing authorities)
concerning the violation or possible violation of any Requirement of Law.
Section 4.06.     No Default. No Default or Event of Default exists or would
result from the incurring of any Obligations by any Credit Party or the grant or
perfection of Agent’s Liens on the Collateral or the consummation of the Related
Transactions. No Credit Party and no Subsidiary is in default under or with
respect to any Contractual Obligation in any respect which, individually or
together with all such defaults, would reasonably be expected to have a Material
Adverse Effect.
Section 4.07.     ERISA Compliance. Schedule 4.07 sets forth, as of the Closing
Date, a complete and accurate list of, and separately identifies, (a) all Title
IV Plans, (b) all Multiemployer Plans and (c) all material Benefit Plans. Each
Benefit Plan, and each trust thereunder, intended to qualify for tax exempt
status under Section 401 or 501 of the Code or other Requirements of Law so
qualifies and is in compliance in all material respects with applicable
provisions of ERISA, the Code and other Requirements of Law. Except for those
that would not reasonably be expected to result in Liabilities in excess of
$500,000 in the aggregate, there are no existing or pending (or to the knowledge
of any Credit Party, threatened) claims (other than routine claims for benefits
in the normal course), sanctions, actions, lawsuits or other proceedings or
investigation involving any Benefit Plan to which any Credit Party incurs or
otherwise has or could have an obligation or any Liability. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to result in a Material
Adverse Effect or the imposition of a Lien on any property of any Credit Party.
Section 4.08.     Margin Regulations. No Credit Party and no Subsidiary is
engaged in the business of purchasing or selling Margin Stock or extending
credit for the purpose of purchasing or carrying Margin Stock. None of the
Collateral constitutes Margin Stock.
Section 4.09.     Ownership of Property; Liens. Each Credit Party and each of
their respective Subsidiaries have, in the case of all Real Estate owned by it,
good record and marketable title in fee simple to such Real Estate, or, in the
case of any Real Estate leased by it, valid leasehold interests in the case of
all Real Estate leased by it, and good and valid title to all owned personal
property and valid leasehold interests in all leased personal property, in each
instance, necessary or used in the ordinary conduct of their respective
businesses, in each case subject to no Liens other than Permitted Liens.
Section 4.10.     Taxes. All federal, state, local and foreign income and
franchise and other material Tax returns, reports and statements (collectively,
the “Tax Returns”) required to be filed by any Tax Affiliate have been filed
with the appropriate Governmental Authorities, all such Tax Returns are true and
correct in all material respects, and all Taxes reflected therein or otherwise
due and payable have been paid when due and owing except for those Contested in
Good Faith. As of the Closing Date, no Tax Return is under audit or examination
by any Governmental Authority, and no notice of any audit or examination or any
assertion of any claim for Taxes is given or made by any Governmental Authority.
Proper and accurate amounts have been withheld by each Tax Affiliate from their
respective employees for all periods in full and complete compliance with the
Tax, social security and unemployment withholding provisions of applicable
Requirements of Law and such withholdings have been timely paid to the
respective Governmental Authorities. No Tax Affiliate has participated in a
“reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4(b) or is a member of an affiliated, combined or unitary group other
than the group of which a Tax Affiliate is the common parent.
Section 4.11.     Financial Statements; Projections.
(a)    Each of (i) the audited Financial Statements delivered pursuant hereto,
and the related audited consolidated statements of income or operations,
shareholders’ equity and cash flows for each Fiscal Year and (ii) the unaudited
Financial Statements delivered pursuant hereto for the fiscal periods covered
thereby, in each case: (A) were prepared in accordance with GAAP consistently
applied throughout the respective periods covered thereby, subject to, in the
case of the unaudited Financial Statements, normal year-end adjustments and the
lack of footnote disclosures; and (B) present fairly in all material respects
the consolidated financial condition of the Consolidated Group as of the dates
thereof and results of operations for the periods covered thereby, subject,
however to any annual non-cash charge on earnings related to impairment of
intangible assets determined by Borrowers through impairment testing in the
normal course of their business in December of each Fiscal Year, after the
succeeding year's budget is finalized (“Intangible Asset Impairment”).
(b)    The pro forma unaudited consolidated balance sheet of the Consolidated
Group delivered on the Closing Date was prepared by Credit Parties giving pro
forma effect to the funding of the Loans and the Related Transactions, was based
on the unaudited consolidated and consolidating balance sheets of the
Consolidated Group dated October 27, 2014, and was prepared in accordance with
GAAP, with only such adjustments thereto as would be required in a manner
consistent with GAAP.
(c)    All financial performance projections delivered to Agent represent
Borrowers’ good faith estimate of future financial performance and are based on
assumptions believed by Borrowers to be fair and reasonable in light of current
market conditions although the actual results during the period or periods
covered by such projections may differ from the projected results, subject to
any Intangible Asset Impairment.
Section 4.12.     Material Adverse Effect. Since December 31, 2013, there has
been no event, change, circumstance or occurrence that, individually or in the
aggregate, has had or could reasonably be expected to result in Material Adverse
Effect.
Section 4.13.     Indebtedness; Contingent Obligations. Credit Parties and their
Subsidiaries have no Indebtedness other than Indebtedness permitted pursuant to
Section 6.05 and have no Contingent Obligations other than Contingent
Obligations permitted pursuant to Section 6.09.
Section 4.14.     Environmental Matters. Except as set forth in Schedule 4.14
and except where any failures to comply would not reasonably be expected to
result in, either individually or in the aggregate, Material Environmental
Liabilities to Credit Parties and their Subsidiaries, (a) the operations of each
Credit Party and each Subsidiary are and have been in compliance in all material
respects with all applicable Environmental Laws, including obtaining,
maintaining and complying with all Permits required by any applicable
Environmental Law, (b) no Credit Party and no Subsidiary is party to, and no
Credit Party and no Subsidiary and no Real Estate currently (or to the knowledge
of any Credit Party previously) owned, leased, subleased, operated or otherwise
occupied by or for any such Person is subject to or the subject of, any
Contractual Obligation or any pending (or, to the knowledge of any Credit Party,
threatened) order, action, investigation, suit, proceeding, audit, claim,
demand, dispute or notice of violation or of potential liability or similar
notice relating in any manner to any Environmental Law, provided, however, with
respect to Real Estate not owned by any Credit Party or Subsidiary, the
representation in this Section 4.14(b) is made to the knowledge of the Credit
Parties, (c) no Lien in favor of any Governmental Authority securing, in whole
or in part, Environmental Liabilities has attached to any Property of any Credit
Party or any Subsidiary and, to the knowledge of any Credit Party, no facts,
circumstances or conditions exist that would reasonably be expected to result in
any such Lien attaching to any such Property, (d) no Credit Party and no
Subsidiary has caused or suffered to occur a Release of Hazardous Materials at,
to or from any Real Estate, (e) to the knowledge of any Credit Party, all Real
Estate currently owned, leased, subleased, operated or otherwise occupied by or
for any such Credit Party and each Subsidiary is free of contamination by any
Hazardous Materials in violation of any Environmental Law and (f) no Credit
Party and no Subsidiary (i) is or has been engaged in, or has permitted any
current or former tenant to engage in, operations in violation of any
Environmental Law or (ii) knows of any facts, circumstances or conditions
reasonably constituting notice of a violation of any Environmental Law,
including receipt of any information request or notice of potential
responsibility under the Comprehensive Environmental Response, Compensation and
Liability Act or similar Environmental Laws. Each Credit Party has made
available to Agent copies of all existing environmental reports, reviews and
audits and all documents pertaining to actual or potential Environmental
Liabilities, in each case to the extent such reports, reviews, audits and
documents are in their possession, custody, control or otherwise available to
the Credit Parties.
Section 4.15.     Regulated Entities. None of any Credit Party, any Person
controlling any Credit Party, or any Subsidiary, is (a) an “investment company”
within the meaning of the Investment Company Act of 1940 or (b) subject to
regulation under any federal or state statute, rule or regulation limiting its
ability to incur Indebtedness, pledge its assets or perform its Obligations
under the Loan Documents.
Section 4.16.     Solvency. Both before and after giving effect to (a) any Loan
made and any Letter of Credit Issued, (b) the consummation of the Related
Transactions and (c) the payment and accrual of all transaction costs in
connection with the foregoing, Credit Parties, taken as a whole, and each
Borrower, individually, are Solvent.
Section 4.17.     Labor Relations. There are no strikes, work stoppages,
slowdowns or lockouts existing, pending (or, to the knowledge of any Credit
Party, threatened) against or involving any Credit Party or any Subsidiary,
except for those that would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect. Except as set forth in Schedule 4.17, as of the
Closing Date, (a) there is no collective bargaining or similar agreement with
any union, labor organization, works council or similar representative covering
any employee of any Credit Party or any Subsidiary, (b) no petition for
certification or election of any such representative is existing or pending with
respect to any employee of any Credit Party or any Subsidiary and (c) no such
representative has sought certification or recognition with respect to any
employee of any Credit Party or any Subsidiary.
Section 4.18.     Brokers’ Fees; Transaction Fees. Except for fees payable to
Agent and Lenders, none of Credit Parties or any of their respective
Subsidiaries has any obligation to any Person in respect of any finder’s,
broker’s or investment banker’s fee in connection with the transactions
contemplated hereby.
Section 4.19.     Insurance. Schedule 4.19 lists all insurance policies of any
nature maintained, as of the Closing Date, including issuers, coverages and
deductibles. Each Credit Party and each of their respective Subsidiaries and
their respective Properties are insured with the issuer(s) set forth on Schedule
4.19 or other reputable national insurance companies acceptable to Agent which
are not Affiliates of Borrowers, in such amounts, with such deductibles and
covering such risks and Properties of such Person as those covered by insurance
policies as in effect on the Closing Date and set forth on Schedule 4.19.
Section 4.20.     Outstanding Stock. All issued and outstanding Stock and Stock
Equivalents of each Credit Party and each Subsidiary are duly authorized and
validly issued, fully paid, non-assessable, as applicable, and free and clear of
all Liens other than, with respect to the Stock and Stock Equivalents of
Borrowers and Subsidiaries of Borrowers, those in favor of Agent, for the
benefit of Secured Parties. All such securities were issued in compliance with
all applicable state and federal laws concerning the issuance of securities.
Section 4.21.     Perfection Certificate. The Perfection Certificate contains a
complete and accurate description of (a) the issued and outstanding Stock of
each Credit Party and each Subsidiary, (b) a listing of Borrowers and all of
their Subsidiaries, (c) a listing of all joint ventures of each Credit Party and
its Subsidiaries, (d) each Credit Party’s jurisdiction of organization, legal
name organizational identification number, if any, and chief executive office or
sole place of business, in each case as of the date hereof and for the five
years preceding the Closing Date, (e) the Real Estate, (f) the locations at
which each Credit Parties tangible personal property and books and records
concerning the Collateral are kept, (g) all Intellectual Property that each
Credit Party owns, licenses or otherwise has the right to use and (h) such other
information contained therein with respect to Credit Parties and Subsidiaries,
as updated in accordance with Schedule 5.01.
Section 4.22.     Government Contracts. Except as set forth in Schedule 4.22, as
of the Closing Date, no Credit Party is a party to any contract or agreement
with any Governmental Authority and no Credit Party’s Accounts are subject to
the Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any similar
state or local law.
Section 4.23.     Customer and Trade Relations. As of the Closing Date, there
exists no actual or, to the knowledge of any Credit Party, threatened
termination or cancellation of, or any material adverse modification or change
in (a) the business relationship of any Credit Party with any customer or group
of customers whose purchases during the preceding 12 calendar months caused them
to be ranked among the ten largest customers of such Credit Party or (b) the
business relationship of any Credit Party with any supplier essential to its
operations.
Section 4.24.     Bonding. Except as set forth in Schedule 4.24, as of the
Closing Date and as of the date of each update thereto, no Credit Party is a
party to or bound by any surety bond agreement, indemnification agreement
therefor or bonding requirement with respect to products or services sold by it.
Section 4.25.     Reserved.
Section 4.26.     Reserved.
Section 4.27.     Reserved
Section 4.28.     Full Disclosure. None of the representations or warranties
made by any Credit Party or any of their Subsidiaries in the Loan Documents or
any exhibit, report, statement or certificate furnished by or on behalf of any
Credit Party or any of their Subsidiaries pursuant thereto, as of the date such
representations and warranties are made or deemed made, contains any untrue
statement of a material fact or omits any material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered.
Section 4.29.     Foreign Assets Control Regulations and Anti-Money Laundering.
Each Credit Party and each Subsidiary is in compliance in all material respects
with all U.S. economic sanctions laws, Executive Orders and implementing
regulations as promulgated by the U.S. Treasury Department’s Office of Foreign
Assets Control (“OFAC”), and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to it. No Credit Party and no Subsidiary (i) is a
Person designated by the U.S. government on the list of the Specially Designated
Nationals and Blocked Persons (the “SDN List”) with which a U.S. Person cannot
deal with or otherwise engage in business transactions, (ii) is a Person who is
otherwise the target of U.S. economic sanctions laws such that a U.S. Person
cannot deal or otherwise engage in business transactions with such Person or
(iii) is controlled by (including by virtue of such Person being a director or
owning voting shares or interests), or acts, directly or indirectly, for or on
behalf of, any Person on the SDN List or a foreign government that is the target
of U.S. economic sanctions prohibitions such that the entry into, or performance
under, any Loan Document would be prohibited under U.S. law.
Section 4.30.     Patriot Act. Credit Parties and each of their Subsidiaries are
in compliance with (a) the Trading with the Enemy Act, and each of the foreign
assets control regulations of the United States Treasury Department and any
other enabling legislation or executive order relating thereto, (b) the Patriot
Act and (c) other federal or state laws relating to “know your customer” and
anti-money laundering rules and regulations. No part of the proceeds of any Loan
will be used directly or indirectly for any payments to any government official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.
Section 4.31.     Regulatory Matters.
(a)    Schedule 4.31 sets forth, as of the Closing Date, a complete and correct
list of all Registrations held by each Credit Party and its Subsidiaries. Such
listed Registrations are the only Registrations that are required for the Credit
Parties and their Subsidiaries to conduct their respective businesses as
presently conducted or as proposed to be conducted. Each Credit Party and its
Subsidiaries has, and it and its Products are in conformance with, all
Registrations required to conduct its respective businesses as now or currently
proposed to be conducted except where the failure to have such Registrations
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. To the knowledge of each Credit Party and
its Subsidiaries, neither the FDA nor other Governmental Authority is
considering limiting, suspending, or revoking such Registrations or changing the
marketing classification or labeling or other significant parameters affecting
the Products of the Credit Parties or any of their respective Subsidiaries. To
the knowledge of each Credit Party and its Subsidiaries, there is no false or
misleading information or significant omission in any product application or
other submission to the FDA or other Governmental Authority administering Public
Health Laws. The Credit Parties and their respective Subsidiaries have fulfilled
and performed in all material respects their obligations under each
Registration, and no event has occurred or condition or state of facts exists
which would constitute a breach or default, or would cause revocation or
termination of any such Registration. To the knowledge of each Credit Party and
its Subsidiaries, no event has occurred or condition or state of facts exists
which would present potential product liability related, in whole or in part, to
Regulatory Matters. To the knowledge of each Credit Party and its Subsidiaries,
any third party that is a manufacturer or contractor for the Credit Parties or
any of their respective Subsidiaries is in compliance with all Registrations
required by the FDA or comparable Governmental Authority and all Public Health
Laws insofar as they reasonably pertain to the Products of the Credit Parties
and their respective Subsidiaries.
(b)    All Products designed, developed, investigated, manufactured, prepared,
assembled, packaged, tested, labeled, distributed, sold or marketed by or on
behalf of the Credit Parties or their respective Subsidiaries that are subject
to Public Health Laws have been and are being designed, developed, investigated,
manufactured, prepared, assembled, packaged, tested, labeled, distributed, sold
and marketed in compliance with the Public Health Laws or any other applicable
Requirement of Law, including, without limitation, clinical and non-clinical
evaluation, product approval or clearance, premarketing notification, good
manufacturing practices, labeling, advertising and promotion, record-keeping,
establishment registration and device listing, reporting of recalls and adverse
event reporting.    
(c)    No Credit Party nor its Subsidiaries is subject to any obligation arising
under an administrative or regulatory action, proceeding, investigation or
inspection by or on behalf of a Governmental Authority, warning letter, notice
of violation letter, consent decree, request for information or other notice,
response or commitment made to or with a Governmental Authority with respect to
Regulatory Matters, and, to the knowledge of each Credit Party and its
Subsidiaries, no such obligation has been threatened. Each Credit Party and its
Subsidiaries has made all notifications, submissions, and reports required by
any such obligation, and all such notifications, submissions and reports were
true, complete, and correct in all material respects as of the date of
submission to FDA or any other Governmental Authority. There is no, and there is
no act, omission, event, or circumstance of which any Credit Party or any of its
Subsidiaries has knowledge that would reasonably be expected to give rise to or
lead to, any civil, criminal or administrative action, suit, demand, claim,
complaint, hearing, investigation, demand letter, warning letter, proceeding or
request for information pending against any Credit Party or its Subsidiaries,
and, to each Credit Party’s and its Subsidiary’s knowledge, no Credit Party nor
its Subsidiaries has any liability (whether actual or contingent) for failure to
comply with any Public Health Laws. There has not been any violation of any
Public Health Laws by any Credit Party or its Subsidiaries in its product
development efforts, submissions, record keeping and reports to the FDA or any
other Governmental Authority that could reasonably be expected to require or
lead to investigation, corrective action or enforcement, regulatory or
administrative action that would reasonably be expected, in the aggregate, have
a Material Adverse Effect. To the knowledge of each Credit Party and each of
their respective Subsidiaries, there are no civil or criminal proceedings
relating to any Credit Party or any of its Subsidiaries or any officer, director
or employee of any Credit Party or Subsidiary of any Credit Party that involve a
matter within or related to the FDA’s or any other Governmental Authority’s
jurisdiction.
(d)    As of the Closing Date, no Credit Party nor its Subsidiaries is
undergoing any inspection related to Regulatory Matters, or any other
Governmental Authority investigation.
(e)    During the period of three calendar years immediately preceding the
Closing Date, no Credit Party nor any Subsidiary of any Credit Party has
introduced into commercial distribution any Products manufactured by or on
behalf of any Credit Party or any Subsidiary of a Credit Party or distributed
any products on behalf of another manufacturer that were upon their shipment by
any Credit Party or any of its Subsidiaries adulterated or misbranded in
violation of 21 U.S.C. § 331. No Credit Party nor any Subsidiary of any Credit
Party has received any notice of communication from any Governmental Authority
alleging material noncompliance with any Requirement of Law. No Product has been
seized, withdrawn, recalled, detained, or subject to a suspension (other than in
the ordinary course of business) of research, manufacturing, distribution, or
commercialization activity, and there are no facts or circumstances reasonably
likely to cause (i) the seizure, denial, withdrawal, recall, detention, public
health notification, safety alert or suspension of manufacturing or other
activity relating to any Product; (ii) a change in the labeling of any Product
suggesting a compliance issue or risk; or (iii) a termination, seizure or
suspension of manufacturing, researching, distributing or marketing of any
Product. No proceedings in the United States or any other jurisdiction seeking
the withdrawal, recall, revocation, suspension, import detention, or seizure of
any Product are pending or, to any Credit Party’s knowledge, threatened against
any Credit Party or any of its Subsidiaries.
(f)    No Credit Party nor any Subsidiary of any Credit Party nor any of their
respective officers, directors, employees, agents, or contractors have received
notice from the FDA or any other Governmental Authority with respect to
debarment or disqualification of any Person that would reasonably be expected to
have, in the aggregate, a Material Adverse Effect. No Credit Party nor any
Subsidiary of any Credit Party nor any of their respective officers, directors,
employees, agents or contractors have been convicted of any crime or engaged in
any conduct for which debarment is mandated or permitted by 21 U.S.C. § 335a or
any similar law. No officer and to the knowledge of each Credit Party and its
Subsidiaries, no employee or agent of any Credit Party or its Subsidiaries, has
(A) made any untrue statement of material fact or fraudulent statement to the
FDA or any other Governmental Authority; (B) failed to disclose a material fact
required to be disclosed to the FDA or any other Governmental Authority; or (C)
committed an act, made a statement, or failed to make a statement that would
reasonably be expected to provide the basis for the FDA or any other
Governmental Authority to invoke its policy respecting “Fraud, Untrue Statements
of Material Facts, Bribery, and Illegal Gratuities,” as set forth in 56 Fed.
Reg. 46191 (September 10, 1991).
(g)    No Credit Party nor any Subsidiary of any Credit Party has granted rights
to design, develop, manufacture, produce, assemble, distribute, license,
prepare, package, label, market or sell its Products to any other Person nor is
any Credit Party or any of its Subsidiaries bound by any agreement that affects
any Credit Party’s exclusive right to design, develop, manufacture, produce,
assemble, distribute, license, prepare, package, label, market or sell its
Products.
ARTICLE V    

AFFIRMATIVE COVENANTS
Each Credit Party covenants and agrees that until Final Satisfaction:
Section 5.01.     Financial Statements, Certificates and Other Reports. Each
Credit Party shall maintain, and shall cause each Subsidiary to maintain, books
and records and a system of accounting established and administered in
accordance with sound business practices and in conformity with GAAP (provided
that monthly financial statements shall not be required to have footnote
disclosures and are subject to normal year-end adjustments). The Borrowers shall
deliver to Agent and each Lender by Electronic Transmission and in detail
reasonably satisfactory to Agent and the Required Lenders each of the reports
described on Schedule 5.01 as set forth thereon, in each case certified by a
Responsible Officer of Borrower Representative.
Section 5.02.     Appraisals. Upon Agent’s request, from time to time, Agent may
obtain appraisals, in form and substance and from appraisers reasonably
satisfactory to Agent, stating (i) the then Net Orderly Liquidation Value, or
such other value as determined by Agent, of all or any portion of the Inventory
and (ii) the fair market value, or such other value as determined by Agent
(including replacement cost for purposes of Flood Insurance), of any owned Real
Estate, including any appraisal required to comply with FIRREA; provided, that
Credit Parties shall only be obligated to reimburse Agent for the expenses of
such appraisals occurring once per year or more frequently so long as an Event
of Default has occurred and is continuing.
Section 5.03.     Notices. Borrowers shall notify promptly (and in no event
later than five Business Days after a Responsible Officer becomes aware thereof)
Agent and each Lender by Electronic Transmission of:
(a)    Default; Event of Default. The occurrence or existence of any Default or
Event of Default, or any event or circumstance that could reasonably be expected
to become a Default or Event of Default;
(b)    Breach. Any breach or nonperformance of, or any default under, any
Contractual Obligation of any Credit Party or any Subsidiary, or any violation
of, or non-compliance with, any Requirement of Law, which would reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect;
(c)    Proceeding. The commencement of, or any material development in, any
litigation or proceeding affecting any Credit Party or any Subsidiary of any
Credit Party or its respective Property (i) in which the amount of damages
claimed is $500,000 (or its equivalent in another currency or currencies) or
more, (ii) in which the relief sought is an injunction or other stay of the
performance of this Agreement or any other Loan Document, (iii) alleges
potential or actual violations of any Public Health Law by any Credit Party or
any Subsidiary of any Credit Party or any of its employees, or (iv) if adversely
determined, would reasonably be expected to have a Material Adverse Effect;
(d)    Reserved.
(e)    Liens. Any Credit Party shall have knowledge, or received notice, of any
Lien on any Property of any Credit Party other than Permitted Liens;
(f)    Environmental. (i) The receipt by any Credit Party of any notice of
violation of or potential liability or similar notice under Environmental Law,
(ii)(A) unpermitted Releases, (B) the existence of any condition that could
reasonably be expected to result in violations of or Liabilities under, any
Environmental Law or (C) the commencement of, or any material change to, any
action, investigation, suit, proceeding, audit, claim, demand, dispute alleging
a violation of or Liability under any Environmental Law which in the case of
clauses (A), (B) and (C) above, in the aggregate for all such clauses, would
reasonably be expected to result in Material Environmental Liabilities, (iii)
the receipt by any Credit Party of notification that any Property of any Credit
Party is subject to any Lien in favor of any Governmental Authority securing, in
whole or in part, Environmental Liabilities and (iv) any other event, change,
circumstance or occurrence that, individually or in the aggregate, has had or
could reasonably be expected to result in Material Environmental Liabilities;
(g)    Material Adverse Effect. Subsequent to the date of the most recent
audited financial statements delivered to Agent and Lenders pursuant to this
Agreement, any event, change, circumstance or occurrence (including any
violation of or liability under ERISA or any other Requirement of Law and any
labor controversy resulting in or threatening to result in any strike, work
stoppage, boycott, shutdown or other labor disruption) that, individually or in
the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect;
(h)    Financial Reporting Change. Any material change in accounting policies or
financial reporting practices by any Credit Party or any Subsidiary;
(i)    Subsidiary; Stock. The creation, establishment or acquisition of any
Subsidiary or the issuance by or to any Credit Party of any Stock or Stock
Equivalent (other than issuances by Symmetry of Stock or Stock Equivalents not
requiring a mandatory prepayment hereunder);
(j)    Tax. (i) The creation, or filing with the IRS or any other Governmental
Authority, of any Contractual Obligation or other document extending, or having
the effect of extending, the period for assessment or collection of any income
or franchise or other material Taxes with respect to any Tax Affiliate and (ii)
the creation of any Contractual Obligation of any Tax Affiliate, or the receipt
of any request directed to any Tax Affiliate, to make any material adjustment
under Section 481(a) of the Code, by reason of a change in accounting method or
otherwise; and
(k)    Regulatory. (i) any notice that the FDA or any other similar Governmental
Authority is limiting, suspending or revoking any Registration, changing the
market classification, distribution pathway or parameters, or labeling of the
Products of the Credit Parties or their respective Subsidiaries, or considering
any of the foregoing; (ii) any Credit Party or any of its Subsidiaries becoming
subject to any administrative or regulatory action, inspection, Form FDA 483
observation, warning letter, notice of violation letter, or other notice,
response or commitment made to or with the FDA or any comparable Governmental
Authority, or any Product of any Credit Party or any of its Subsidiaries being
seized, withdrawn, recalled, detained, or subject to a suspension of
manufacturing, or the commencement of any proceedings in the United States or
any other jurisdiction seeking the withdrawal, recall, suspension, import
detention, or seizure of any Product are pending or threatened against the
Credit Parties or their respective Subsidiaries; (iii) any voluntary withdrawal
or recall of any Product by any Credit Party or any of its Subsidiaries in an
aggregate amount of $500,000 or which would, in the aggregate, have a Material
Adverse Effect; (iv) the pending or threatened imposition of any material fine
or penalty by any Governmental Authority under any Public Health Law against any
Credit Party or any Subsidiary of any Credit Party; (v) any changes in any
Public Health Law (including the adoption of a new Public Health Law) known to
any Credit Party or any Subsidiary or any Credit Party that would reasonably be
expected to have, in the aggregate, a Material Adverse Effect; (vi) notice of
any Credit Party’s or any of their Subsidiaries’ fees in excess of $500,000
being contested or disputed; and (vii) notice of the occurrence of any
reportable event as defined in any corporate integrity agreement, corporate
compliance agreement or deferred prosecution agreement pursuant to which any
Credit Party or any Subsidiary of any Credit Party has to make a submission to
any Governmental Authority or other Person under the terms of such agreement, if
any.
Each notice pursuant to this Section shall be delivered by Electronic
Transmission, accompanied by a statement by a Responsible Officer of Borrower
Representative, setting forth details of the occurrence referred to therein
(including, if applicable, each clause or provision of any Loan Document that
have been breached or violated), and stating what action Borrowers or other
Person propose to take with respect thereto and at what time.
Section 5.04.     Preservation of Corporate Existence, Etc. Each Credit Party
shall, and shall cause each of its Subsidiaries to:
(a)    preserve and maintain in full force and effect its organizational
existence and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except as permitted by Section 6.03;
and
(b)    preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except as would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
Section 5.05.     Maintenance of Property. Each Credit Party shall, and shall
cause each of its Subsidiaries to, maintain and preserve all its Property which
is used or useful in its business in good working order and condition, ordinary
wear and tear excepted and shall make all necessary repairs thereto and renewals
and replacements thereof except where the failure to do so would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.
Section 5.06.     Insurance.
(a)    Requirements. Each Credit Party shall, and shall cause each of its
Subsidiaries to, (i) maintain in full force and effect all policies of insurance
of any kind with respect to the Property and businesses of Credit Parties and
such Subsidiaries (including policies of life, fire, theft, product liability,
public liability, Flood Insurance (other than Real Estate not located in a
Special Flood Hazard Area), property damage, other casualty, employee fidelity,
workers’ compensation, business interruption and employee health and welfare
insurance) with the issuer(s) set forth on Schedule 4.19 or other reputable
national insurance companies acceptable to Agent which are not Affiliates of
Borrowers, in such amounts, with such deductibles and covering such risks and
Properties of such Person as those covered by insurance policies as in effect on
the Closing Date and set forth on Schedule 4.19 and (ii) cause all such
insurance relating to any Property or business of any Credit Party to name Agent
as additional insured or lenders loss payee as agent for Lenders, as
appropriate. All policies of insurance on real and personal Property of Credit
Parties will contain an endorsement, in form and substance acceptable to Agent,
showing loss payable to Agent (Form CP 1218 or equivalent and naming Agent as
lenders loss payee as agent for Lenders) and extra expense and business
interruption endorsements. Such endorsement, or an independent instrument
furnished to Agent, will provide that the insurance companies will give Agent at
least 45 days’ prior written notice before any such policy or policies of
insurance is altered or canceled and that no act or default of Credit Parties or
any other Person shall affect the right of Agent to recover under such policy or
policies of insurance in case of loss or damage. Each Credit Party shall direct
all present and future insurers under its “All Risk” policies of property
insurance to pay all proceeds payable thereunder directly to Agent. If any
insurance proceeds are paid by check, draft or other instrument payable to any
Credit Party and Agent jointly, Agent may endorse such Credit Party’s name
thereon and do such other things as Agent may deem advisable to reduce the same
to cash. Agent reserves the right at any time, upon review of each Credit
Party’s risk profile, to require additional forms and limits of insurance.
Within forty-five days after written notice from Agent to Credit Parties that
any Real Estate is located in a Special Flood Hazard Area, Credit Parties shall
satisfy the Federal Flood Insurance requirements.
(b)    Agent’s Right to Purchase. Unless Credit Parties provide Agent with
evidence of the insurance coverage required by this Agreement, Agent may
purchase insurance at Credit Parties’ expense to protect Agent’s and Lenders’
interests in Credit Parties’ and their Subsidiaries’ Properties. This insurance
need not protect Credit Parties’ and their Subsidiaries’ interests. The coverage
that Agent purchases may not pay any claim that any Credit Party or any
Subsidiary makes or any claim that is made against such Credit Party or any
Subsidiary in connection with said Property. Borrowers may later cancel any
insurance purchased by Agent, but only after providing Agent with evidence that
insurance has been obtained as required by this Agreement. If Agent purchases
insurance, Credit Parties will be responsible for the costs of that insurance,
including interest and any other charges Agent may impose in connection with the
placement of insurance, until the effective date of the cancellation or
expiration of the insurance. The costs of the insurance shall be added to the
Obligations. The costs of the insurance may be more than the cost of insurance
Credit Parties may be able to obtain on their own.
(c)    Settlement. Credit Parties appoint Agent as their attorney-in-fact to
settle or adjust all property damage claims under its casualty insurance
policies; provided, that such power of attorney shall only be exercised so long
as an Event of Default has occurred and is continuing. Agent shall have no duty
to exercise such power of attorney, but may do so at its discretion.
Section 5.07.     Compliance with Laws. Each Credit Party shall, and shall cause
each of its Subsidiaries to, comply with all Requirements of Law and Permits
(including without limitation, all Registrations) of any Governmental Authority
having jurisdiction over it, its business or its Products, except where such
failures to comply would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect. Without limiting the generality
of the foregoing, each Credit Party and its Subsidiaries shall comply with all
Public Health Laws and their implementation by any applicable Governmental
Authority and all lawful requests of any Governmental Authority applicable to
its Products. All Products developed, manufactured, tested, distributed or
marketed by or on behalf of any Credit Party or any of its Subsidiaries that are
subject to the jurisdiction of the FDA or comparable Governmental Authority
shall be developed, tested, manufactured, distributed and marketed in compliance
with the Public Health Laws and any other Requirements of Law, including,
without limitation, product approval or premarket notification, good
manufacturing practices, labeling, advertising, record-keeping, and adverse
event reporting, and have been and are being tested, investigated, distributed,
marketed, and sold in compliance with Public Health Laws and all other
Requirements of Law.
Section 5.08.     Inspection of Property and Books and Records. Each Credit
Party shall, and shall cause each of its Subsidiaries to, with respect to each
owned, leased, or controlled property, during normal business hours and upon
reasonable advance notice (unless an Event of Default shall have occurred and be
continuing, in which event no notice shall be required and Agent shall have
access at any and all times during the continuance thereof): (a) provide access
to such property to Agent and any of its Related Persons, as frequently as Agent
determines to be appropriate; and (b) permit Agent and any of its Related
Persons to conduct field examinations, audit, inspect and make extracts and
copies (or take originals if reasonably necessary) from all of such Credit
Party’s books and records, and evaluate and make physical verifications of the
Inventory and other Collateral in any manner and through any medium that Agent
considers advisable, in each instance, at Credit Parties’ expense; provided
Credit Parties shall only be obligated to reimburse Agent for the expenses for
three (3) such field examinations, audits and inspections per year, or more
frequently if an Event of Default has occurred and is continuing. Any Lender may
accompany Agent or its Related Persons in connection with any inspection at such
Lender’s expense.
Section 5.09.     Use of Proceeds. Borrowers shall use the proceeds of the Loans
solely as follows: (a) to pay certain costs and expenses required to be paid on
the Closing Date in connection with the incurrence of the Obligations and the
consummation of the Related Transactions in an aggregate amount not to exceed
$5,000,000 and (b) for working capital, capital expenditures and other general
corporate purposes not in contravention of any Requirement of Law and not in
violation of this Agreement. Borrowers shall not use any proceeds of the Loans
to finance or refinance the purchase or carry of Margin Stock.
Section 5.10.     Cash Management Systems. Each Credit Party shall enter into,
and cause each depository, securities intermediary or commodities intermediary
to enter into, Control Agreements providing for “full” cash dominion with
respect to each deposit, securities, commodity or similar account maintained by
such Person (other than (i) any payroll account so long as such payroll account
is a zero balance account, (ii) zero balance disbursement accounts, and (iii)
withholding tax and fiduciary accounts). In addition, at Agent’s request, Credit
Parties will enter into Control Agreements providing for springing cash dominion
over disbursement accounts as of and after the Closing Date, except as set forth
in the preceding sentence. At any time the then outstanding principal balance of
the Revolving Loans is equal to or exceeds $2,500,000, the Credit Parties shall
not maintain cash on deposit in disbursement accounts in an aggregate amount in
excess of the sum of: (i) outstanding checks and wire transfers payable from
such accounts, plus (ii) amounts necessary to meet minimum balance requirements,
plus (iii) $150,000.
Section 5.11.     Further Assurances.
(e)    Each Credit Party shall ensure that all written information, exhibits and
reports furnished to Agent or Lenders do not and will not contain any untrue
statement of a material fact and do not and will not omit to state any material
fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made, and will promptly
disclose to Agent and Lenders and correct any defect or error that may be
discovered therein or in any Loan Document or in the execution, acknowledgement
or recordation thereof.
(f)    Promptly upon request by Agent, Credit Parties shall (and, subject to the
limitations set forth herein and in the Collateral Documents, shall cause each
of their Subsidiaries to) take such additional actions and execute such
documents as Agent may reasonably require from time to time in order (i) to
carry out more effectively the purposes of any Loan Document, (ii) to subject to
the Liens created by any of the Collateral Documents any of the Properties,
rights or interests covered by any of the Collateral Documents, (iii) to perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and the Liens intended to be created thereby, and (iv) to better
assure, convey, grant, assign, transfer, preserve, protect and confirm to
Secured Parties the rights granted or now or hereafter intended to be granted to
Secured Parties under any Loan Document.
(g)    Without limiting the generality of the foregoing, Credit Parties shall
cause each of their Domestic Subsidiaries (other than Excluded Domestic
Subsidiaries) and Foreign Subsidiaries (other than Excluded Foreign
Subsidiaries), promptly after formation or acquisition thereof, to guaranty the
Obligations and shall, and shall cause each such Subsidiary, to grant to Agent,
for the benefit of Secured Parties, a security interest in, subject to the
limitations hereinafter set forth, all of such Subsidiary’s Property, whether
not existing or hereinafter acquired, to secure the Obligations and with respect
to any Real Estate with a fair market value in excess of $500,000, within 30
days after the Closing Date or any acquisition thereof, as applicable, such
Person shall execute and/or deliver, or cause to be executed and/or delivered,
to Agent, the Mortgage Supporting Documents. Each Credit Party shall, and shall
cause each of its Domestic Subsidiaries (other than Excluded Domestic
Subsidiaries) to, pledge all of the Stock and Stock Equivalents of each of its
Domestic Subsidiaries (other than Excluded Domestic Subsidiaries) and Foreign
Subsidiaries (other than Excluded Foreign Subsidiaries) and 65% of the
outstanding voting Stock and Stock Equivalents and 100% of the outstanding
non-voting Stock and Stock Equivalents of each of Excluded Foreign Subsidiary
directly owned by a Credit Party and each Excluded Domestic Holdcos directly
owned by a Credit Party, in each instance, to Agent, for the benefit of Secured
Parties, to secure the Obligations, promptly after formation or acquisition of
such Subsidiary. In connection with each pledge of Stock and Stock Equivalents,
Credit Parties shall deliver, or cause to be delivered, to Agent, irrevocable
proxies and stock powers and/or assignments, as applicable, duly executed in
blank.
Section 5.12.     Environmental Matters. Each Credit Party shall, and shall
cause each of its Subsidiaries to, comply with, and maintain its Real Estate,
whether owned, leased, subleased or otherwise operated or occupied, in
compliance with, all applicable Environmental Laws (including by implementing
any Remedial Action necessary to achieve such compliance) or that is required by
orders and directives of any Governmental Authority except where the failure to
comply would not reasonably be expected to, individually or in the aggregate,
result in a Material Environmental Liability. Without limiting the foregoing, if
an Event of Default is continuing or if Agent at any time has a reasonable basis
to believe that there exist violations of Environmental Laws by any Credit Party
or any Subsidiary or that there exist any Environmental Liabilities, then each
Credit Party shall, promptly upon receipt of request from Agent, cause the
performance of, and allow Agent and its Related Persons access to such Real
Estate for the purpose of conducting, such environmental audits and assessments,
including subsurface sampling of soil and groundwater, and cause the preparation
of such reports, in each case as Agent may from time to time reasonably request.
Such audits, assessments and reports, to the extent not conducted by Agent or
any of its Related Persons, shall be conducted and prepared by reputable
environmental consulting firms reasonably acceptable to Agent and shall be in
form and substance reasonably acceptable to Agent.
Section 5.13.     Landlord Agreements. Each Credit Party shall use commercially
reasonable efforts to obtain a landlord agreement or bailee or mortgagee
waivers, as applicable, each in form and substance satisfactory to Agent in its
Permitted Discretion, from the lessor of each leased property, bailee in
possession of any Collateral or mortgagee of any owned property with respect to
each location where any Collateral is stored or located.
ARTICLE VI    

NEGATIVE COVENANTS
Each Credit Party covenants and agrees that until Final Satisfaction, no Credit
Party shall, and no Credit Party shall suffer or permit any Subsidiary, directly
or indirectly, to:
Section 6.01.     Limitation on Liens. Make, create, incur, assume or suffer to
exist any Lien upon or with respect to any part of its Property, whether now
owned or hereafter acquired, other than the following (“Permitted Liens”):
(d)    any Lien existing on the Property of a Credit Party or a Subsidiary on
the Closing Date and set forth in Schedule 6.01 securing Indebtedness
outstanding on such date and permitted by Section 6.05(c), including replacement
Liens on the Property currently subject to such Liens securing Indebtedness
permitted by Section 6.05(c);
(e)    any Lien created under any Loan Document;
(f)    Liens for Taxes (i) which are not past due or remain payable without
penalty, or (ii) the nonpayment of which is being contested in good faith by
appropriate proceedings diligently prosecuted which stay the filing or
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person and the aggregate Liabilities secured by
such Lien do not exceed $250,000;
(g)    carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising by operation of law, in the Ordinary
Course of Business, which are not past due or remain payable without penalty or
which are being Contested in Good Faith;
(h)    Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeals bonds, bids, leases, governmental contract, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) disclosed on Schedule 4.24 or
to secure liability to insurance carriers, in an aggregate amount pursuant to
this clause not to exceed $250,000;
(i)    Liens (other than for payment of Taxes) arising out of judgments,
attachments or awards not resulting in an Event of Default;
(j)    easements, rights of way, zoning and other restrictions, minor defects or
other irregularities in title, and other similar encumbrances incurred in the
Ordinary Course of Business which, either individually or in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the Property subject thereto or interfere in any material respect
with the ordinary conduct of the businesses of any Credit Party or any
Subsidiary;
(k)    Liens on any Property acquired or held by any Credit Party or any
Subsidiary securing Indebtedness incurred or assumed for the purpose of
financing (or refinancing) all or any part of the cost of acquiring such
Property but subject to the dollar limitation in Section 6.05(d); provided that
(i) any such Lien attaches to such Property concurrently with or within 20 days
after the acquisition thereof, (ii) such Lien attaches solely to the Property so
acquired in such transaction and the proceeds thereof, and (iii) the principal
amount of the debt secured thereby does not exceed 100% of the cost of such
Property;
(l)    Liens securing Capital Lease Obligations permitted under Section 6.05(d);
(m)    any interest or title of a lessor or sublessor under any lease permitted
by this Agreement;
(n)    Liens evidenced by precautionary uniform commercial code financing
statements with respect to any true lease permitted by this Agreement;
(o)    non-exclusive licenses and sublicenses granted by a Credit Party and
leases or subleases (by a Credit Party as lessor or sublessor) to third parties
in the Ordinary Course of Business;
(p)    Liens in favor of collecting banks arising by operation of law under
Section 4-210 of the Uniform Commercial Code or, with respect to collecting
banks located in the State of New York, under Section 4-208 of the Uniform
Commercial Code;
(q)    Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits; and
(r)    Liens in favor of customs and revenue authorities arising as a matter of
law which secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business.
Section 6.02.     Disposition of Assets. Sell, assign, lease, convey, transfer
or otherwise dispose of (whether in one or a series of transactions) any
Property or enter into any agreement to do any of the foregoing, except:
(l)    dispositions to any Person other than an Affiliate of a Credit Party of
inventory, or worn out or surplus equipment, all in the Ordinary Course of
Business;
(m)    dispositions (other than of any Stock or any Credit Party or any
Subsidiary thereof or any Accounts of any Credit Party) not otherwise permitted
hereunder which are made for fair market value so long as Borrowers make any
mandatory prepayment in the amount of the Net Proceeds of such disposition if
and to the extent required by Section 1.13; provided, that (i) at the time of
any disposition, no Event of Default shall exist or shall result from such
disposition, (ii) not less than 75% of the aggregate sales price from such
disposition shall be paid in cash, (iii) the aggregate fair market value of all
assets so sold by Credit Parties and their Subsidiaries, together, shall not
exceed in any Fiscal Year $500,000 and (iv) after giving effect to such
disposition, Credit Parties are in compliance on a pro forma basis with the
covenants set forth in Article VII;
(n)    (i) dispositions of Cash Equivalents in the Ordinary Course of Business
made to a Person that is not an Affiliate of any Credit Party and (ii)
conversions of Cash Equivalents into cash or other Cash Equivalents; and
(o)    transactions permitted under Section 6.01(l).
Section 6.03.     Consolidations and Mergers. Merge, consolidate with or into,
or convey, transfer, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of its assets (whether
now owned or hereafter acquired) to or in favor of any Person, except upon not
less than five Business Days prior written notice to Agent, (a) any Subsidiary
that is a Credit Party may merge with, or dissolve or liquidate into, a Borrower
or another Subsidiary that is a Credit Party, (b) any Subsidiary that is not a
Credit Party may merge with, or dissolve or liquidate into, a Borrower or a
Wholly-Owned Subsidiary which is a Domestic Subsidiary, provided that (i) such
Borrower or such Wholly-Owned Subsidiary is the continuing or surviving entity
and (ii) all actions required to maintain perfected Liens on the Stock of the
surviving entity and other Collateral in favor of Agent have been completed, and
(c) any Foreign Subsidiary may merge with or dissolve or liquidate into another
Foreign Subsidiary provided if a Foreign Subsidiary that is not an Excluded
Foreign Subsidiary is a constituent entity in such merger, dissolution or
liquidation, such Foreign Subsidiary that is not an Excluded Foreign Subsidiary
shall be the continuing or surviving entity.
Section 6.04.     Acquisitions; Loans and Investments. Purchase or acquire, or
make any commitment to purchase or acquire any Stock or Stock Equivalents, or
any obligations or other securities of, or any interest in, any Person,
including the establishment or creation of a Subsidiary; make or commit to make
any Acquisitions, or any other acquisition of all or substantially all of the
assets of another Person, or of any business or division of any Person,
including by way of merger, consolidation or other combination; or make or
purchase, or commit to make or purchase, any advance, loan, extension of credit
or capital contribution to or any other investment in, any Person including a
Borrower, any Affiliate of a Borrower or any Subsidiary (each an “Investment”),
except for:
(a)    Investments in cash and Cash Equivalents;
(b)    Investments consisting of (i) extensions of credit or capital
contributions by any Credit Party to or in any other then existing Credit Party
or (ii) extensions of credit by a Borrower or any other Credit Party to or in
any then existing Foreign Subsidiaries not to exceed $1,000,000 in any Fiscal
Year, and $3,000,000 in the aggregate at any time outstanding for all such
extensions of credit; provided, that (A) if any Credit Party executes and
delivers to any Borrower a note (collectively, the “Intercompany Notes”) to
evidence any Investments described in the foregoing clauses (i) and (ii), that
Intercompany Note shall be pledged and delivered to Agent pursuant to the
Guaranty and Security Agreement as additional collateral security for the
Obligations; (B) each Borrower shall accurately record all intercompany
transactions on its books and records; and (C) at the time any such intercompany
loan or advance is made by any Borrower to any other Credit Party and after
giving effect thereto, each such Borrower shall be Solvent;
(c)    Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 6.02(b);
(d)    Investments acquired in connection with the settlement of delinquent
Accounts in the Ordinary Course of Business or in connection with the bankruptcy
or reorganization of suppliers or customers;
(e)    Investments existing on the Closing Date and set forth in Schedule 6.04;
(f)    loans or advances to employees permitted under Section 6.06; and
(g)    Permitted Acquisitions.
Section 6.05.     Limitation on Indebtedness. Create, incur, assume, permit to
exist, or otherwise become or remain directly or indirectly liable with respect
to, any Indebtedness, except:
(d)    the Obligations;
(e)    Indebtedness consisting of Contingent Obligations described in clause (j)
of the definition of Indebtedness and permitted pursuant to Section 6.09;
(f)    Indebtedness existing on the Closing Date and set forth in Schedule 6.05
including Permitted Refinancings thereof;
(g)    Indebtedness not to exceed $1,000,000 in the aggregate at any time
outstanding, consisting of Capital Lease Obligations or secured by Liens
permitted by Section 6.01(h) and Permitted Refinancings thereof;
(h)    unsecured intercompany Indebtedness permitted pursuant to Section
6.04(b).
Section 6.06.     Employee Loans and Transactions with Affiliates. Enter into
any transaction with any Affiliate of a Borrower or of any such Subsidiary,
except:
(a)    as expressly permitted by this Agreement; or
(b)    in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms no less favorable to such Credit Party or such Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
not an Affiliate of a Borrower or such Subsidiary and which are disclosed in
writing to Agent;
(c)    loans or advances to employees of Credit Parties for travel,
entertainment and relocation expenses and other ordinary business purposes in
the Ordinary Course of Business not to exceed $250,000 in the aggregate
outstanding at any time;
(d)    non-cash loans or advances made by Borrowers to employees of Credit
Parties that are simultaneously used by such Persons to purchase Stock or Stock
Equivalents of Symmetry; and
(e)    all such transactions existing as of the Closing Date are described in
Schedule 6.06.
Section 6.07.     Fees and Compensation. Pay any management, consulting or
similar fees to any Affiliate of any Credit Party or to any officer, director or
employee of any Credit Party or any Affiliate of any Credit Party, or pay or
reimburse any of its Affiliates (other than a Credit Party) for any costs,
expenses and similar items, except:
(a)    payment of reasonable compensation to officers and employees for actual
services rendered to Credit Parties and their Subsidiaries in the Ordinary
Course of Business; and
(b)    payment of directors’ fees and reimbursement of actual out-of-pocket
expenses in the Ordinary Course of Business incurred in connection with
attending board of director meetings.
Section 6.08.     Margin Stock; Use of Proceeds. Use any portion of the Loan
proceeds, directly or indirectly, to purchase or carry Margin Stock or repay or
otherwise refinance Indebtedness of any Credit Party or others incurred to
purchase or carry Margin Stock, or otherwise in any manner which is in
contravention of any Requirement of Law or in violation of this Agreement.
Section 6.09.     Contingent Obligations. Create, incur, assume or suffer to
exist any Contingent Obligations except in respect of the Obligations and
except:
(d)    endorsements for collection or deposit in the Ordinary Course of
Business;
(e)    Contingent Obligations existing as of the Closing Date and listed in
Schedule 6.09, including extension and renewals thereof which do not increase
the amount of such Contingent Obligations or impose materially more restrictive
or adverse terms on Credit Parties or their Subsidiaries as compared to the
terms of the Contingent Obligation being renewed or extended;
(f)    Indemnification obligations in favor of (i) sellers in connection with
Acquisitions permitted hereunder, (ii) purchasers in connection with
dispositions permitted under Section 6.02(b) and (iii) title insurers to cause
such title insurers to issue to Agent title insurance policies;
(g)    Contingent Obligations in an aggregate amount outstanding at any time not
to exceed $250,000; and
(h)    Guaranties made in the Ordinary Course of Business of obligations of any
Credit Party, which obligations are otherwise permitted hereunder; provided that
if such obligation is subordinated to the Obligations, such guaranty shall be
subordinated to the same extent.
Section 6.10.     Restricted Payments. Declare or make any dividend payment or
other distribution of assets, properties, cash, rights, obligations or
securities on account of any Stock or Stock Equivalent, purchase, redeem or
otherwise acquire for value any Stock or Stock Equivalent now or hereafter
outstanding or make any payment or prepayment of principal of, premium, if any,
interest, fees, redemption, exchange, purchase, retirement, defeasance, sinking
fund or similar payment with respect to, subordinated Indebtedness (each, a
“Restricted Payment”); except that
(h)    any Wholly-Owned Subsidiary of a Borrower may declare and pay dividends
to a Borrower or any Wholly-Owned Subsidiary of a Borrower,
(i)    any Credit Party may declare and make dividend payments or other
distributions payable solely in its Stock or Stock Equivalents;
(j)    Borrowers may redeem from officers, directors and employees Stock and
Stock Equivalents provided the following conditions are satisfied: (i) no
Default or Event of Default has occurred and is continuing or would arise as a
result of such Restricted Payment; (ii) after giving effect to such Restricted
Payment, Credit Parties are in pro forma compliance with the covenants set forth
in Article VII; (iii) the aggregate Restricted Payments permitted in any Fiscal
Year of Borrowers shall not exceed $250,000; and (iv) after giving effect to
such Restricted Payment, Availability plus unrestricted cash and Cash
Equivalents of the Credit Parties’ maintained in a deposit account subject to a
Control Agreement is not less than $2,000,000; and
(k)    the Borrowers may make distributions to its shareholders in an amount not
to exceed 25% of Excess Cash Flow in any Fiscal Year provided the following
conditions are satisfied:
(i)    no Default or Event of Default has occurred and is continuing or would
arise as a result of such Restricted Payment,
(ii)    both before and after giving effect to such Restricted Payment,
Availability plus unrestricted cash and Cash Equivalents of the Credit Parties’
maintained in a deposit account subject to a Control Agreement is equal to or
greater than $5,000,000;
(iii)    after giving effect to such Restricted Payment, the Credit Parties are
in compliance on a pro forma basis with the covenants set forth in Article VII,
recomputed for the most recent month for which financial statements have been
delivered;
(iv)    within five (5) Business Days after the annual financial statements and
corresponding Compliance Certificate are required to be delivered pursuant to
Section 5.01 hereof, Borrowers shall have delivered to Agent an Excess Cash Flow
Certificate duly executed and completed by the chief financial officer or a
financial executive officer of Borrower Representative, and
(v)    no later than ten Business Days prior to making such Restricted Payment,
Agent shall have received a certificate of a Responsible Officer of the Borrower
Representative certifying as to the foregoing.
Section 6.11.     Change in Business. Engage in any line of business
substantially different from those lines of business carried on by it on the
Closing Date.
Section 6.12.     Change in Structure. Except as expressly permitted under
Section 6.03, make any material changes in its equity capital structure, issue
any Stock or Stock Equivalents or amend any of its Organization Documents in any
material respect and, in each case, in any respect adverse to Agent or Lenders.
Section 6.13.     Changes in Accounting, Name or Jurisdiction of Organization.
(a) Make any significant change in accounting treatment or reporting practices,
except as required by GAAP and in compliance with Section 12.04, (b) change the
Fiscal Year or method for determining Fiscal Quarters of any Credit Party or of
any consolidated Subsidiary, (c) change its name as it appears in official
filings in its jurisdiction of organization or (d) change its jurisdiction of
organization, in the case of clauses (c) and (d), without at least 20 days’
prior written notice to Agent and the acknowledgement of Agent that all actions
required by Agent to continue the perfection of its Liens have been completed.
Section 6.14.     Reserved.
Section 6.15.     No Negative Pledges. (i) Restrict or limit the ability of any
Credit Party or Subsidiary to pay dividends or make any other distribution on
any of such Credit Party’s or Subsidiary’s Stock or Stock Equivalents or to pay
fees, including management fees, or make other payments and distributions to a
Borrower or any other Credit Party; (ii) enter into, assume or become subject to
any Contractual Obligation prohibiting or otherwise restricting the existence of
any Lien upon any of its assets in favor of Agent, except in connection with any
document or instrument governing Liens permitted pursuant to Section 6.01(h) and
Section 6.01(i) provided that any such restriction contained therein relates
only to the asset or assets subject to such permitted Liens.
Section 6.16.     Issuances of Stock. Issue any Stock or Stock Equivalents if
such issuance would result in an Event of Default under Section 8.01(j).
Section 6.17.     Sale-Leasebacks. Engage in a sale leaseback, synthetic lease
or similar transaction involving any of its assets.
Section 6.18.     Hazardous Materials. Cause or suffer to exist any Release of
any Hazardous Material at, to or from any Real Estate that would violate any
Environmental Law, form the basis for any Environmental Liabilities or otherwise
adversely affect the value or marketability of any Real Estate (whether or not
owned by any Credit Party or any Subsidiary), other than such violations,
Environmental Liabilities and effects that would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 6.19.     Prepayments of Other Indebtedness. Purchase, redeem, defease
or prepay any portion of, or any interest with respect to, any Indebtedness
prior to its scheduled maturity, other than (a) the Obligations,
(b) Indebtedness secured by a Permitted Lien if the asset securing such
Indebtedness has been sold or otherwise disposed of in a transaction permitted
hereunder, (c) a Permitted Refinancing of Indebtedness permitted under
Section 6.05(c) or (d), (d) prepayments of other Indebtedness so long as the
amounts prepaid do not exceed $500,000 in the aggregate, and (e) prepayment of
intercompany Indebtedness to Credit Parties.
Section 6.20.     OFAC; Patriot Act. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to fail to comply with the laws,
regulations and executive orders referred to in Sections 4.29 and 4.30.
ARTICLE VII    

FINANCIAL COVENANTS
Each Credit Party covenants and agrees that until Final Satisfaction:
Section 7.01.     Fixed Charge Coverage Ratio. Credit Parties shall not permit
the Fixed Charge Coverage Ratio for the 12 fiscal month period (or such shorter
period commencing on March 31, 2015) ending on any date set forth below to be
less than the minimum ratio set forth in the table below opposite such date:
 
Date
Minimum Fixed Charge Coverage Ratio
 
 
March 31, 2015,
 
 
 
and each Fiscal Quarter thereafter
1.25 to 1.00
 
 
 
 
 



Section 7.02.     Minimum Liquidity. Credit Parties shall not permit
Availability plus unrestricted cash and Cash Equivalents of the Credit Parties’
maintained in a deposit account subject to a Control Agreement at any time to be
less than $1,500,000.
ARTICLE VIII    

EVENTS OF DEFAULT
Section 8.01.     Events of Default. Any of the following shall constitute an
“Event of Default”:
(c)    Non-Payment. Any Credit Party fails (i) to pay when due any amount of
principal of, or interest on, any Loan, including after maturity of the Loans,
or any L/C Reimbursement Obligation or (ii) to pay within three Business Days
after the same shall become due, any fee or any other amount payable under any
Loan Document;
(d)    Representation or Warranty. (i) Any representation, warranty or
certification by or on behalf of any Credit Party or any of its Subsidiaries
made or deemed made in Loan Document, or which is contained in any certificate,
document or financial or other statement by any such Person, or their respective
Responsible Officers, furnished at any time under any Loan Document, shall prove
to have been incorrect in any material respect on or as of the date made or
deemed made, or (ii) any information contained in any Borrowing Base Certificate
is untrue or incorrect in any respect (other than (A) inadvertent, immaterial
errors not exceeding $500,000 in the aggregate in any Borrowing Base
Certificate, (B) errors understating the Borrowing Base and (C) errors occurring
when Availability continues to exceed $5,000,000 after giving effect to the
correction of such errors);
(e)    Specific Defaults. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in any of the Fee Letter, 5.01, 5.03(a),
5.03(k), 5.06, 5.08, 5.09, 5.10 or 10.08(d) or Article VI or VII;
(f)    Other Defaults. Any Credit Party or Subsidiary fails to perform or
observe any other term, covenant or agreement contained in any Loan Document,
and such default shall continue unremedied for a period of 30 days after the
earlier to occur of (i) the date upon which a Responsible Officer of any Credit
Party becomes aware of such default and (ii) the date upon which written notice
thereof is given to Borrower Representative by Agent or Required Lenders;
(g)    Cross Default. Any Credit Party or any Subsidiary fails to make any
payment when due or to perform or observe any other condition or covenant, or
any other default or event of default shall occur or condition exist, under any
agreement or instrument relating to any Indebtedness (other than the
Obligations) or Contingent Obligation (other than the Obligations), having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $500,000 and such failure continues after the
applicable grace or notice period, if any, specified in the document relating
thereto on the date of such failure;
(h)    Insolvency; Voluntary Proceedings. A Borrower, individually, ceases or
fails, or Credit Parties and their Subsidiaries on a consolidated basis, cease
or fail, to be Solvent, or any Credit Party or any Subsidiary: (i) generally
fails to pay, or admits in writing its inability to pay, its debts as they
become due, subject to applicable grace periods, if any, whether at stated
maturity or otherwise; (ii) commences any Insolvency Proceeding with respect to
itself; or (iii) takes any action to effectuate or authorize any of the
foregoing;
(i)    Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party or any Subsidiary, and any such
proceeding or petition shall not be dismissed, or such writ, judgment, warrant
of attachment, execution or similar process shall not be released, vacated or
fully bonded within 60 days after commencement, filing or levy; (ii) any Credit
Party or Subsidiary admits the material allegations of a petition against it in
any Insolvency Proceeding, or an order for relief (or similar order under
non-U.S. law) is ordered in any Insolvency Proceeding; or (iii) the application
for, or any Credit Party or any Subsidiary acquiesces in, the appointment of a
receiver, trustee, custodian, conservator, liquidator, mortgagee in possession
(or agent therefor), or other similar Person for itself or a substantial portion
of its Property or business;
(j)    Judgments. One or more judgments, orders, decrees or arbitration awards
shall be entered against any Credit Party or any Subsidiary, and the same shall
remain unsatisfied, unvacated and unstayed pending appeal for a period of 30
days after the entry thereof, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of any Credit Party or any Subsidiary
to enforce any such judgment and such judgment either (i) involving in the
aggregate a liability of $500,000 or more (excluding amounts covered by
insurance to the extent the relevant independent third party insurer has not
denied coverage therefor) or (ii) is for injunctive relief and could reasonably
be expected to result in a Material Adverse Effect;
(k)    Collateral. Any material provision of any Loan Document shall for any
reason cease to be valid and binding on or enforceable against any Credit Party
or any Subsidiary party thereto or any Credit Party or any Subsidiary shall so
state in writing or bring an action to limit its obligations or liabilities
thereunder; or any Collateral Document shall for any reason (other than pursuant
to the terms thereof) cease to create a valid security interest in the
Collateral purported to be covered thereby or such security interest shall for
any reason cease to be a perfected and first priority security interest subject
only to Permitted Liens;
(l)    Change in Control. A Change in Control shall have occurred;
(m)    ERISA. An ERISA Event shall have occurred that, when taken together with
all other such ERISA Events, would reasonably be expected to result in liability
of any Credit Party (including any liability arising indirectly from its ERISA
Affiliates) in an aggregate amount exceeding $500,000;
(n)    Regulatory Matters. (i) the FDA or any other Governmental Authority
initiates enforcement action against any Credit Party or any of its
Subsidiaries, or any suppliers that causes such Credit Party or Subsidiary to
recall, withdraw, remove or discontinue marketing any of its Products which
could reasonably be expected to result in an aggregate liability and expense to
the Credit Parties and their Subsidiaries of $500,000 or more; (ii) the FDA or
any other Governmental Authority issues a warning letter to any Credit Party or
any of its Subsidiaries with respect to any Regulatory Matter which would
reasonably be expected, in the aggregate, to have a Material Adverse Effect;
(iii) any Credit Party or any of its Subsidiaries conducts a mandated or
voluntary recall which could reasonably be expected to result in an aggregate
liability and expense to the Credit Parties and their Subsidiaries of $500,000
or more; or (iv) any Credit Party or any of its Subsidiaries enters into a
settlement agreement with the FDA or any other Governmental Authority that
results in an aggregate liability as to any single or related series of
transactions, incidents or conditions, of $500,000 or more, or that would
reasonably be expected to have a Material Adverse Effect;
(o)    Criminal Matters. (i) Any Credit Party or any Subsidiary of any Credit
Party or (ii) any Person who is an officer or director of any Credit Party or
any Subsidiary of any Credit Party, is criminally indicted or convicted of a
crime arising out of or in connection with the business of any Credit Party or
any Subsidiary of any Credit Party; or
(p)    Damage; Casualty. Any event occurs, whether or not insured or insurable,
as a result of which revenue-producing activities cease or are substantially
curtailed at facilities of Credit Parties affecting more than 25% of Borrowers’
EBITDA for the Fiscal Year preceding such event and such cessation or
curtailment continues for more than 30 days.
Section 8.02.     Remedies. Upon the occurrence and during the continuance of
any Event of Default, Agent may and shall at the request of the Required
Lenders:
(h)    declare all or any portion of the Commitment of each Lender to make Loans
or of L/C Issuer to Issue Letters of Credit to be suspended or terminated,
whereupon such Commitments shall forthwith be suspended or terminated;
(i)    declare all or any portion of the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable; without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by each Credit
Party; and/or
(j)    exercise on behalf of itself and Secured Parties all rights and remedies
available under the Loan Documents or applicable law;
provided, however, that upon the occurrence of any event specified in Section
8.01(f) or (g) above (in the case of clause (i) of Section 8.01(g), upon the
expiration of the 60-day period mentioned therein), the obligation of each
Lender to make Loans and the obligation of L/C Issuer to Issue Letters of Credit
shall automatically terminate and the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable without further act of Agent, any Lender or L/C Issuer.
Section 8.03.     Rights Not Exclusive. The rights provided for in the Loan
Documents are cumulative and are not exclusive of any other rights, powers,
privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.
Section 8.04.     Cash Collateral for Letters of Credit. If an Event of Default
has occurred and is continuing or this Agreement (or the Revolving Commitment)
is terminated for any reason, or if otherwise required by the terms hereof,
Agent may, and upon request of Required Lenders, shall, demand (which demand
shall be deemed to have been delivered automatically upon any acceleration of
the Loans and other obligations hereunder pursuant to Section 8.02), and
Borrowers shall thereupon deliver to Agent, to be held for the benefit of L/C
Issuer, Agent and Lenders entitled thereto, an amount of cash equal to 105% of
the amount of L/C Reimbursement Obligations as additional collateral security
for Obligations. Agent may at any time apply any or all of such cash and cash
collateral to the payment of any or all of Credit Parties’ Obligations, and
prior thereto, Agent may (but shall not be obligated to) invest the same in an
interest bearing account in Agent’s name, for the benefit of Secured Parties
entitled thereto at such financial institution as the L/C Issuer and Agent may,
in their discretion, select. The remaining balance of the cash collateral will
be returned to Borrowers when all Letters of Credit have been terminated or
discharged, all Commitments have been terminated and all Obligations have been
paid in full in cash.
ARTICLE IX    

THE AGENT
Section 9.01.     Appointment and Duties.
(k)    Appointment of Agent. Each Lender and each L/C Issuer hereby appoints GE
Capital (together with any successor Agent pursuant to Section 9.08) as Agent
hereunder and authorizes Agent to (i) execute and deliver the Loan Documents and
accept delivery thereof on its behalf from any Credit Party, (ii) take such
action on its behalf and to exercise all rights, powers and remedies and perform
the duties as are expressly delegated to Agent under such Loan Documents and
(iii) exercise such powers as are incidental thereto.
(l)    Duties as Collateral and Disbursing Agent. Without limiting the
generality of clause (a) above, Agent shall have the sole and exclusive right
and authority (to the exclusion of Lenders and L/C Issuers), and is hereby
authorized, to (i) act as the disbursing and collecting agent for Lenders and
L/C Issuers with respect to all payments and collections arising in connection
with the Loan Documents (including in any bankruptcy, insolvency or similar
proceeding), and each Person making any payment in connection with any Loan
Document to any Secured Party is hereby authorized to make such payment to
Agent, (ii) file and prove claims and file other documents necessary or
desirable to allow the claims of Secured Parties with respect to any Obligation
in any bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Person), (iii) act as collateral agent for each
Secured Party for purposes of the perfection of all Liens created by such
agreements and all other purposes stated therein, (iv) manage, supervise and
otherwise deal with the Collateral, (v) take such other action as is necessary
or desirable to maintain the perfection and priority of the Liens created or
purported to be created by the Loan Documents, (vi) except as may be otherwise
specified in any Loan Document, exercise all remedies given to Agent and the
other Secured Parties with respect to the Collateral, whether under the Loan
Documents, applicable Requirements of Law or otherwise and (vii) execute any
amendment, consent or waiver under the Loan Documents on behalf of any Lender
that has consented in writing to such amendment, consent or waiver; provided,
however, that Agent hereby appoints, authorizes and directs each Lender and L/C
Issuer to act as collateral sub-agent for Agent, Lenders and L/C Issuers for
purposes of the perfection of Liens with respect to any deposit account
maintained by a Credit Party with, and cash and Cash Equivalents held by, such
Lender or L/C Issuer, and may further authorize and direct Lenders and L/C
Issuers to take further actions as collateral sub-agents for purposes of
enforcing such Liens or otherwise to transfer the Collateral subject thereto to
Agent, and each Lender and L/C Issuer hereby agree to take such further actions
to the extent, and only to the extent, so authorized or directed.
(m)    Limited Duties. Under the Loan Documents, Agent (i) is acting solely on
behalf of Secured Parties, with duties that are entirely administrative in
nature, notwithstanding the use of the defined term “Agent”, the terms “agent”,
“Agent” and “collateral agent” and similar terms in any Loan Document to refer
to Agent, which terms are used for title purposes only, (ii) is not assuming any
obligation under any Loan Document other than as expressly set forth therein or
any role as agent, fiduciary or trustee of or for any Lender, L/C Issuer or any
other Person and (iii) shall have no implied functions, responsibilities,
duties, obligations or other liabilities under any Loan Document, and each
Secured Party, by accepting the benefits of the Loan Documents, hereby waives
and agrees not to assert any claim against Agent based on the roles, duties and
legal relationships expressly disclaimed in clauses (i) through (iii) above.
(n)    Binding Effect. Each Secured Party, by accepting the benefits of the Loan
Documents, agrees that (i) any action taken by Agent or the Required Lenders
(or, if required hereby, a greater proportion of Lenders) in accordance with the
provisions of the Loan Documents, (ii) any action taken by Agent in reliance
upon the instructions of Required Lenders (or such greater proportion) and (iii)
the exercise by Agent or the Required Lenders (or such greater proportion) of
the powers set forth herein or therein, together with such other powers as are
incidental thereto, shall be authorized and binding upon all of Secured Parties.
Section 9.02.     Use of Discretion.
(i)    Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except as directed in writing by the Required
Lenders (or such other number or percentage of Lenders as provided for herein or
in the other Loan Documents); provided, that Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose Agent
to liability or that is contrary to any Loan Document or applicable Requirement
of Law. Agent shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Credit Party or its
Affiliates that is communicated to or obtained by Agent or any of its Affiliates
in any capacity.
(j)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Agent in
accordance with the Loan Documents for the benefit of Secured Parties; provided
that the foregoing shall not prohibit (i) Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Agent) hereunder and under the other Loan Documents, (ii) each of L/C Issuer
and Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swingline Lender, as
applicable) hereunder and under the other Loan Documents, (iii) any Lender from
exercising setoff rights in accordance with Section 10.09 or (iv) any Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
bankruptcy or other debtor relief law; and provided further that if at any time
there is no Person acting as Agent hereunder and under the other Loan Documents,
then (A) the Required Lenders shall have the rights otherwise ascribed to Agent
pursuant to Section 8.02 and (B) in addition to the matters set forth in clauses
(ii), (iii) and (iv) of the preceding proviso and subject to Section 10.09, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
Section 9.03.     Delegation of Rights and Duties. Agent may delegate or
exercise any of its duties, rights, powers and remedies under any Loan Document
by or through any trustee, co-agent, employee, attorney-in-fact and any other
Person (including any Secured Party). Any such Person shall benefit from this
Article to the extent provided by Agent.
Section 9.04.     Reliance and Liability.
(c)    Agent may, without incurring any liability hereunder, (i) treat the payee
of any Note as its holder until such Note is assigned in accordance with Section
10.07, (ii) rely on the Register, (iii) consult with any of its Related Persons
and any other advisors, accountants and other experts (including advisors to,
and accountants and experts engaged by, any Credit Party) and (iv) rely and act
upon any document and information and any telephone message or conversation, in
each case believed by it to be genuine and transmitted, signed or otherwise
authenticated by the appropriate parties.
(d)    None of Agent and its Related Persons shall be liable for any action
taken or omitted to be taken by any of them under or in connection with any Loan
Document, and each Secured Party, each Borrower and each other Credit Party
hereby waive and shall not assert (and each Borrower shall cause each other
Credit Party to waive and agree not to assert) any right, claim or cause of
action based thereon, except to the extent of liabilities resulting primarily
from the gross negligence or willful misconduct of Agent or, as applicable, such
Related Person (each as determined in a final, non-appealable judgment by a
court of competent jurisdiction) in connection with the duties expressly set
forth herein. Without limiting the foregoing, Agent:
(i)    shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Agent, when acting on
behalf of Agent);
(ii)    shall not be responsible to any Secured Party or other Person for the
due execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;
(iii)    makes no warranty or representation, and shall not be responsible, to
any Secured Party or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Person of any Credit Party, including as to completeness,
accuracy, scope or adequacy thereof, or for the scope, nature or results of any
due diligence performed by Agent in connection with the Loan Documents; and
(iv)    shall not have any duty to ascertain or to inquire as to the performance
or observance of any provision of or the satisfaction of any condition under any
Loan Document or as to the existence or continuation of any Default or Event of
Default and shall not be deemed to have notice or knowledge of such occurrence
or continuation unless it has received a notice from Borrower Representative,
any Lender or L/C Issuer describing such Default or Event of Default clearly
labeled “notice of default” (in which case Agent shall promptly give notice of
such receipt to all Lenders);
and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer and each Borrower hereby waives and agrees not to assert (and
each Borrower shall cause each other Credit Party to waive and agree not to
assert) any right, claim or cause of action it might have against Agent based
thereon.
(e)    Each Lender and L/C Issuer acknowledges and agrees that (i) it is shall
not rely on any audit or other report provided by Agent or its Related Persons
(an “Agent Report”), (ii) it received Agent Report solely as a courtesy, without
consideration, (iii) Agent Report (A) was prepared by Agent or its Related
Persons based upon information provided by Credit Parties solely for Agent’s own
internal use, (B) may not be complete and (C) may not reflect all information
and findings obtained by Agent or its Related Persons regarding the operations
and condition of Credit Parties, (iv) neither Agent nor any of its Related
Persons is making any representations or warranties with respect to (A) any
information contained in any Agent Report or in any related documentation,
(B) the scope or adequacy of Agent’s and its Related Persons’ due diligence, or
(C) the presence or absence of any errors or omissions contained in any Agent
Report or in any related documentation and (v) neither Agent nor any of its
Related Persons shall have any duties or obligations with respect to any Agent
Report or to correct or update any Agent Report. Each Lender and L/C Issuer
releases, and agrees that it will not assert, any claim against Agent or its
Related Persons that in any way relates to any Agent Report, and agrees to
indemnify and hold harmless Agent and its Related Persons from all claims,
liabilities and expenses relating to a breach by any Lender or L/C Issuer of its
agreements hereunder.
Section 9.05.     Agent Individually. Agent and its Affiliates may make loans
and other extensions of credit to, acquire Stock and Stock Equivalents of,
engage in any kind of business with, any Credit Party or Affiliate thereof as
though it were not acting as Agent and may receive separate fees and other
payments therefor. To the extent Agent or any of its Affiliates makes any Loan
or otherwise becomes a Lender hereunder, it shall have and may exercise the same
rights and powers hereunder and shall be subject to the same obligations and
liabilities as any other Lender and the terms “Lender”, “Revolving Lender”,
“Required Lender” and any similar terms shall, except where otherwise expressly
provided in any Loan Document, include Agent or such Affiliate, as applicable,
in its individual capacity as Lender, Revolving Lender or as one of the Required
Lenders, respectively.
Section 9.06.     Lender Credit Decision.
(i)    Each Lender and each L/C Issuer acknowledges that it shall, independently
and without reliance upon Agent, any Lender or L/C Issuer or any of their
Related Persons or upon any document (including any offering and disclosure
materials in connection with the syndication of the Loans) solely or in part
because such document was transmitted by Agent or any of its Related Persons,
conduct its own independent investigation of the financial condition and affairs
of each Credit Party and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case based on such documents and information as it shall deem
appropriate. Except for documents expressly required by any Loan Document to be
transmitted by Agent to Lenders or L/C Issuers, Agent shall not have any duty or
responsibility to provide any Lender or L/C Issuer with any information
concerning any Credit Party or any Affiliate of any Credit Party that may come
in to the possession of Agent or any of its Related Persons.
(j)    If any Lender or L/C Issuer has elected to abstain from receiving
material non-public information (“MNPI”) concerning Credit Parties or their
Affiliates, such Lender or L/C Issuer acknowledges that, notwithstanding such
election, Agent and/or Credit Parties will, from time to time, make available
syndicate-information (which may contain MNPI) as required by the terms of, or
in the course of administering the Loans to the credit contact(s) identified for
receipt of such information on the Lender’s administrative questionnaire who are
able to receive and use all syndicate-level information (which may contain MNPI)
in accordance with such Lender’s compliance policies and contractual obligations
and applicable law, including federal and state securities laws; provided, that
if such contact is not so identified in such questionnaire, the relevant Lender
or L/C Issuer hereby agrees to promptly (and in any event within one Business
Day) provide such a contact to Agent and Credit Parties upon request therefor by
Agent or Credit Parties. Notwithstanding such Lender’s or L/C Issuer’s election
to abstain from receiving MNPI, such Lender or L/C Issuer acknowledges that if
such Lender or L/C Issuer chooses to communicate with Agent, it assumes the risk
of receiving MNPI concerning Credit Parties or their Affiliates.
Section 9.07.     Withholding. Agent may withhold from any payment to any Lender
under a Loan Document an amount equal to any applicable withholding Tax. If the
IRS or any other Governmental Authority asserts a claim that Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender (for
any reason), or Agent reasonably determines that it was required to withhold
Taxes from a prior payment but failed to do so, such Lender shall promptly
indemnify Agent fully for all amounts paid, directly or indirectly, by such
Agent as Tax or otherwise, including penalties and interest, and together with
all expenses incurred by Agent, including legal expenses, allocated internal
costs and out-of-pocket expenses. Agent may offset against any payment to any
Lender under a Loan Document, any applicable withholding Tax that was required
to be withheld from any prior payment to such Lender but which was not so
withheld, as well as any other amounts for which Agent is entitled to
indemnification from such Lender under this Section and Section 10.05(c).
Section 9.08.     Resignation of Agent.
(d)    Agent may resign at any time by delivering notice of such resignation to
Lenders and Borrower Representative, effective on the date set forth in such
notice or, if no such date is set forth therein, upon the date such notice shall
be effective in accordance with the terms of this Section. If Agent delivers any
such notice, the Required Lenders shall have the right to appoint a successor
Agent. If, after 60 days after the date of the retiring Agent’s notice of
resignation, no successor Agent is appointed by the Required Lenders that has
accepted such appointment, then the retiring Agent may, on behalf of Lenders,
appoint a successor Agent from among Lenders. So long as no Event of Default
exists, each appointment under this Section shall be subject to the prior
consent of Borrower Representative, which may not be unreasonably withheld.
(e)    Effective immediately upon its resignation, (i) the retiring Agent shall
be discharged from its duties and obligations under the Loan Documents, (ii)
Lenders shall assume and perform all of the duties of Agent until a successor
Agent shall have accepted a valid appointment hereunder, (iii) the retiring
Agent and its Related Persons shall no longer have the benefit of any provision
of any Loan Document other than with respect to any actions taken or omitted to
be taken while such retiring Agent was, or because such Agent had been, acting
as Agent under the Loan Documents and (iv) subject to its rights under
Section 9.02, the retiring Agent shall take such action as may be reasonably
necessary to assign to the successor Agent its rights as Agent under the Loan
Documents. Effective immediately upon its acceptance of a valid appointment as
Agent, a successor Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Agent under the Loan
Documents.
Section 9.09.     Release of Collateral or Guarantors. Each Secured Party hereby
consents to the release and hereby directs Agent to release (or, in the case of
clause (b)(ii) below, release or subordinate) the following:
(e)    any Subsidiary from its guaranty of any Obligation if all of the Stock
and Stock Equivalents of such Subsidiary owned by any Credit Party are sold or
transferred in a transaction permitted under the Loan Documents (including
pursuant to a waiver or consent); and
(f)    any Lien held by Agent for the benefit of Secured Parties against (i) any
Collateral that is sold, transferred, conveyed or otherwise disposed of by a
Credit Party in a transaction permitted by the Loan Documents (including
pursuant to a waiver or consent), (ii) any Property subject to a Lien permitted
hereunder in reliance upon Section 6.01(h) or (i) and (iii) all of the
Collateral and all Credit Parties, upon Final Satisfaction.
Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees, upon
receipt of at least five Business Days’ advance notice from Borrower
Representative, to execute and deliver or file such documents and to perform
other actions reasonably necessary to release the guaranties and Liens when and
as directed in this Section.
Section 9.10.     Additional Secured Parties. The benefit of the provisions of
the Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender or L/C Issuer party hereto as long as, by accepting such benefits, such
Secured Party agrees, as among Agent and all other Secured Parties, that such
Secured Party is bound by (and, if requested by Agent, shall confirm such
agreement in a writing in form and substance acceptable to Agent) this
Article IX and Sections 10.01, 10.03, 10.05(c), 10.07, 10.08, 10.09, 10.14,
10.20 and 11.01 (and, solely with respect to L/C Issuers, Section 1.03) and the
decisions and actions of Agent and the Required Lenders (or a greater proportion
of Lenders or other parties hereto as required herein) to the same extent a
Lender is bound; provided, however, that, notwithstanding the foregoing, (a)
each of Agent, Lenders and L/C Issuers party hereto shall be entitled to act at
its sole discretion, without regard to the interest of such Secured Party,
regardless of whether any Obligation to such Secured Party thereafter remains
outstanding, is deprived of the benefit of the Collateral, becomes unsecured or
is otherwise affected or put in jeopardy thereby, and without any duty or
liability to such Secured Party or any such Obligation and (b) except as
otherwise set forth herein, such Secured Party shall not have any right to be
notified of, consent to, direct, require or be heard with respect to, any action
taken or omitted in respect of the Collateral or under any Loan Document.
ARTICLE X    

MISCELLANEOUS
Section 10.01.     Amendments and Waivers.
(k)    No amendment or waiver of any provision of any Loan Document, and no
consent with respect to any departure by any Credit Party therefrom, shall be
effective unless the same shall be in writing and signed by Agent, the Required
Lenders (or by Agent with the consent of the Required Lenders), and Borrowers,
and then such waiver shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that, unless in writing
and signed by all Lenders directly affected thereby (or by Agent with the
consent of such Lenders), in addition to the Required Lenders (or by Agent with
the consent of the Required Lenders) and Borrowers, no such waiver, amendment,
or consent shall:
(i)    increase, extend or reinstate the Commitment of any Lender;
(ii)    postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest, fees (except fees set forth
in the Fee Letter may be modified with the written approval of Agent) or other
amounts due to Lenders (or any of them) or L/C Issuer hereunder or under any
other Loan Document (except mandatory prepayments pursuant to Section 1.13 may
be postponed, delayed, reduced, waived or modified with the consent of Required
Lenders);
(iii)    reduce the principal of, or the rate of interest specified herein or
the amount of interest payable in cash specified herein on any Loan, or of any
fees or other amounts payable hereunder or under any other Loan Document, except
interest at the Default Rate;
(iv)    amend or modify Section 1.16(c);
(v)    change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for Lenders or any of them
to take any action hereunder;
(vi)    amend this Section or the definition of Required Lenders or any
provision providing for consent or other action by all Lenders; or
(vii)    (A) discharge any Credit Party from its respective payment Obligations
under the Loan Documents, except as otherwise may be provided in any Loan
Document so long as such does not discharge any Borrower or all or substantially
all of the value of the guarantees from the Subsidiary Guarantors, in which case
all Lenders’ consent is required, or (B) release all or substantially all of the
Collateral;
provided, however, all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (v), (vi)
and, to the extent set forth in such clause, (vii).
(l)    No amendment, waiver or consent shall, unless in writing and signed by
Agent, Swingline Lender or L/C Issuer, as applicable, in addition to the
consents required under clause (a) of this Section, affect the rights or duties
of Agent, Swingline Lender or L/C Issuer, as applicable, under any Loan
Document.
(m)    No amendment, modification or waiver of any Loan Document altering this
subsection or the ratable treatment of Obligations arising under Secured Rate
Contracts resulting in such Obligations being junior in right of payment to
principal on the Loans, resulting in Obligations owing to any Secured Swap
Provider becoming unsecured (other than releases of Liens affecting all Lenders
and permitted in accordance with the terms hereof), in each case in a manner
adverse to any Secured Swap Provider, or amending this subsection (c), shall be
effective without the written consent of such Secured Swap Provider or, in the
case of a Secured Rate Contract for which GE Capital or an Affiliate of GE
Capital has provided credit enhancement through either an assignment right or a
letter of credit in favor of the Secured Swap Provider, GE Capital.
(n)    No amendment or waiver shall, unless signed by Agent and Required Lenders
(or by Agent with the consent of Required Lenders): (i) amend or waive
compliance with the conditions precedent to the obligations of Lenders to make
any Revolving Loan (or of L/C Issuer to Issue any Letter of Credit) in Section
3.02; (ii) waive any Default or Event of Default for the purpose of satisfying
the conditions precedent to the obligations of Lenders to make any Revolving
Loan (or of any L/C Issuer to Issue any Letter of Credit) in Section 3.02; (iii)
amend or waive this subsection or the definitions of the terms used in this
subsection insofar as the definitions affect the substance of this subsection;
or (iv) amend or modify the definitions of Eligible Accounts, Eligible Inventory
or Borrowing Base, including any increase in the percentage advance rates in the
definition of Borrowing Base, in a manner which would increase the availability
of credit under the Revolving Loan. No amendment or waiver shall, unless signed
by all Revolving Lenders (or by Agent with the consent of all Revolving Lenders)
in addition to the Required Lenders (or by Agent with the consent of the
Required Lenders), change the definition of (x) the term Required Lenders, (y)
the percentage of Lenders which shall be required for Revolving Lenders to take
any action hereunder or (z) any specific right of Required Lenders to grant or
withhold consent or take or omit to take any action hereunder.
(o)    Notwithstanding anything set forth herein to the contrary, a Non-Funding
Lender shall not have any voting or consent rights under or with respect to any
Loan Document or constitute a “Lender” or a “Revolving Lender” (or be, or have
its Loans and Commitments, included in the determination of “Required Lenders”
or “Lenders directly affected” pursuant to this Section) for any voting or
consent rights under or with respect to any Loan Document, except that a
Non-Funding Lender shall be treated as an “affected Lender” for purposes of
Sections 10.01(a)(i) and 10.01(a)(iii) solely with respect to an increase in
such Non-Funding Lender’s Commitments, a reduction of the principal amount owed
to such Non-Funding Lender or, unless such Non-Funding Lender is treated the
same as the other Lenders holding Loans of the same type, a reduction in the
interest rates applicable to the Loans held by such Non-Funding Lender.
Moreover, for the purposes of determining Required Lenders, the Loans and
Commitments held by Non-Funding Lenders shall be excluded from the total Loans
and Commitments outstanding.
(p)    Notwithstanding anything to the contrary contained in this Section, (i)
Borrowers may amend the Perfection Certificate upon notice to Agent, and (ii)
Agent and Borrowers may amend or modify any Loan Document to grant a new Lien
for the benefit of Secured Parties, extend an existing Lien over additional
Property for the benefit of Secured Parties or join additional Persons as Credit
Parties; provided that no Accounts or Inventory of such Person shall be included
as Eligible Accounts or Eligible Inventory until a field examination (and, if
required by Agent, an Inventory appraisal) with respect thereto is completed to
the satisfaction of Agent, including the establishment of Reserves required in
Agent’s Permitted Discretion.
Section 10.02.     Notices.
(f)    Addresses. All notices and other communications required or expressly
authorized to be made by any Loan Document shall be given in writing, unless
otherwise expressly specified herein, and (i) addressed to the address set forth
on Schedule 10.02 (or with respect to Lenders after the Closing Date, as set
forth in the Assignment), (ii) given in accordance with any E-System approved by
or set up by or at the direction of Agent or (iii) addressed to such other
address as notified in writing (A) in the case of Borrowers, Agent and Swingline
Lender, to the other parties hereto and (B) in the case of all other parties, to
Borrower Representative and Agent. Transmissions made by electronic mail or
E-Fax to Agent shall be effective only (x) for notices where such transmission
is specifically authorized by this Agreement, (y) if such transmission is
delivered in compliance with procedures of Agent applicable at the time and
previously communicated to Borrower Representative, and (z) if receipt of such
transmission is acknowledged by Agent.
(g)    Effectiveness. (i) All communications described in clause (a) above and
all other notices, demands, requests and other communications made in connection
with any Loan Document shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service, (iii)
if delivered by mail, three Business Days after deposit in the mail, (iv) if
delivered by facsimile (other than to post to an E-System), upon sender’s
receipt of confirmation of proper transmission, and (v) if delivered by posting
to any E-System, on the later of the Business Day of such posting and the
Business Day access to such posting is given to the recipient thereof in
accordance with the standard procedures applicable to such E-System; provided,
however, that no communications to Agent pursuant to Article I shall be
effective until received by Agent.
Each Lender shall notify Agent in writing of any changes in the address to which
notices to such Lender should be directed, of addresses of its Lending Office,
of payment instructions in respect of all payments to be made to it hereunder
and of such other administrative information as Agent shall reasonably request.
Section 10.03.     Electronic Transmissions.
(f)    Authorization. Subject to Section 10.02(a), each of Agent, Lenders, each
Credit Party and each of their Related Persons, is authorized (but not required)
to transmit, post or otherwise make or communicate, in its sole discretion,
Electronic Transmissions in connection with any Loan Document and the
transactions contemplated therein. Each Credit Party and each Secured Party
hereto acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.
(g)    Accuracy. The posting, completion and/or submission by any Credit Party
of any communication pursuant to an E System shall constitute a representation
and warranty by Credit Parties that any representation, warranty, certification
or other similar statement made therein is correct and complete except as
expressly noted in such communication or E-System.
(h)    Signatures. Subject to Section 10.02(a), (i)(A) no posting to any
E-System shall be denied legal effect merely because it is made electronically,
(B) each E Signature on any such posting shall be deemed sufficient to satisfy
any requirement for a “signature” and (C) each such posting shall be deemed
sufficient to satisfy any requirement for a “writing”, in each case including
pursuant to any Loan Document, any applicable provision of any UCC, the federal
Uniform Electronic Transactions Act, the Electronic Signatures in Global and
National Commerce Act and any substantive or procedural Requirement of Law
governing such subject matter and (ii) each party hereto or beneficiary hereto
agrees not to contest the validity or enforceability of any posting on any
E-System or E-Signature; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.
(i)    Separate Agreements. All uses of an E-System shall be governed by and
subject to the separate terms, conditions and privacy policy posted or
referenced in such E-System (or such terms, conditions and privacy policy as may
be updated from time to time, including on such E System) and related
Contractual Obligations executed by Agent and Credit Parties in connection with
the use of such E-System.
(j)    LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL
BE PROVIDED “AS IS” AND “AS AVAILABLE”. NO WARRANTY OF ANY KIND IS MADE BY
AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION WITH ANY E
SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS. Each Credit Party and each Secured
Party agree that Agent has no responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.
Section 10.04.     No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of Agent or any Lender, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. No course of dealing between any Credit
Party, any Affiliate of any Credit Party, Agent or any Lender shall be effective
to amend, modify or discharge any provision of any Loan Document.
Section 10.05.     Costs and Expenses; Indemnification.
(k)    Costs and Expenses. Each Credit Party agrees to pay or reimburse upon
demand (i) Agent for all reasonable out-of-pocket costs and expenses incurred by
it or any of its Related Persons, in connection with the investigation,
development, preparation, negotiation, syndication, execution, interpretation or
administration of, any modification of any term of or termination of, any Loan
Document, any commitment or proposal letter therefor, any other document
prepared in connection therewith or the consummation and administration of any
transaction contemplated therein, in each case including Attorney Costs of
Agent, the cost of environmental audits, insurance reviews, Collateral audits
and appraisals, background checks and similar expenses, to the extent permitted
hereunder, (ii) Agent for all reasonable costs and expenses incurred by it or
any of its Related Persons in connection with internal audit reviews, field
examinations and Collateral examinations (which shall be reimbursed, in addition
to the out-of-pocket costs and expenses of such examiners, at the per diem rate
per individual charged by Agent for its examiners), subject to the limits
provided for in Section 5.08 hereof, (iii) each of Agent, its Related Persons,
and L/C Issuer for all costs and expenses incurred in connection with (A) any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out”, (B) the enforcement or preservation of any right or
remedy under any Loan Document or of any Obligation or any rights in any of the
Collateral or (C) the commencement, defense, conduct of, intervention in, or the
taking of any other action (including any preparation for and/or response to any
subpoena or request for document production) with respect to, any proceeding
(including any bankruptcy or insolvency proceeding) related to any Credit Party,
any Subsidiary, any Loan Document, Obligation or Related Transaction, including
Attorney Costs and (iv) the Lenders for Attorney Costs of one law firm on behalf
of all Lenders (other than Agent) incurred in connection with any of the matters
referred to in clause (ii) above (and in the event of any conflict, such
additional law firms for similarly situated Lenders).
(l)    Indemnity. Each Credit Party agrees to indemnify, hold harmless and
defend Agent, each Lender, each L/C Issuer and each of their respective Related
Persons (each such Person being an “Indemnitee”) from and against all
Liabilities that may be imposed on, incurred by or asserted against any such
Indemnitee in any matter relating to or arising out of, in connection with or as
a result of (i) any Loan Document, any Related Agreement, any Obligation (or the
repayment thereof), any Letter of Credit, the use or intended use of the
proceeds of any Loan or any Letter of Credit or any securities filing of, or
with respect to, any Credit Party, (ii) any commitment letter, proposal letter
or term sheet with any Person or any Contractual Obligation, arrangement or
understanding with any broker, finder or consultant, in each case entered into
by or on behalf of the Target, any Credit Party or any Affiliate of any of them
in connection with any of the foregoing and any Contractual Obligation entered
into in connection with any E-Systems or other Electronic Transmissions, (iii)
any actual or prospective investigation, litigation or other proceeding, whether
or not any such Indemnitee or any of its Related Persons, any holders of
securities or creditors is a party thereto, or (iv) any other act, event or
transaction related, contemplated in or attendant to any of the foregoing
(collectively, the “Indemnified Matters”); provided, however, that no Credit
Party shall have any liability under this Section to any Indemnitee with respect
to any Indemnified Matter to the extent such liability has resulted primarily
from the gross negligence or willful misconduct of such Indemnitee, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order. Furthermore, each Credit Party waives and agrees not to
assert against any Indemnitee, and shall cause each other Credit Party to waive
and not assert against any Indemnitee, any right of contribution with respect to
any Liabilities that may be imposed on, incurred by or asserted against any
Related Person. Without limiting the foregoing, “Indemnified Matters” includes
all Environmental Liabilities imposed on, incurred by or asserted against any
Indemnitee, including those arising from, or otherwise involving, any Property
of any Credit Party or any Related Person of any Credit Party or any actual,
alleged or prospective damage to Property or natural resources or harm or injury
alleged to have resulted from any Release of Hazardous Materials on, upon or
into such Property or natural resource or any Property on or contiguous to any
Real Estate of any Credit Party or any Related Person of any Credit Party,
whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Credit Party or any Related Person
of any Credit Party or the owner, lessee or operator of any Property of any
Related Person through any foreclosure action, in each case except to the extent
such Environmental Liabilities (i) are incurred solely following foreclosure by
Agent or following Agent or any Lender having become the successor-in-interest
to any Credit Party or any Related Person of any Credit Party and (ii) are
attributable solely to acts of such Indemnitee. This clause (b) of this Section
shall not apply with respect to Taxes other than any Taxes that represent
Liabilities arising from any non-Tax claim.
(m)    Lenders’ Obligations. To the extent that Credit Parties for any reason
fail to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by any of them to Agent (or any sub-agent thereof), L/C
Issuer or any Related Party of any of the foregoing, each Lender severally and
ratably agrees to pay to Agent (or any such sub-agent), L/C Issuer or such
Related Party, as applicable, such unpaid amount, provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as
applicable, was incurred by or asserted against Agent (or any such sub-agent) or
L/C Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for Agent (or any such sub-agent) or L/C Issuer in connection
with such capacity.
(n)    Waiver. In no event shall any Indemnitee be liable on any theory of
liability for any special, indirect, consequential, punitive or similar damages
(including any loss of profits, business or anticipated savings). Each Credit
Party signatory hereto hereby waives, releases and agrees (and shall cause each
other Credit Party to waive, release and agree) not to sue upon any such claim
for any special, indirect, consequential, punitive or similar damages, whether
or not accrued and whether or not known or suspected to exist in its favor.
Section 10.06.     Marshaling; Payments Set Aside. No Secured Party shall be
under any obligation to marshal any Property in favor of any Credit Party or any
other Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from a Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in full
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.
Section 10.07.     Binding Effect; Assignments and Participations. This
Agreement shall become effective when it is executed by Borrowers and Agent and
when Agent is notified by each Lender that such Lender has executed it.
Thereafter, it shall be binding upon and inure to the benefit of the parties
hereto and Secured Parties and, to the extent provided in this Section, their
respective successors and permitted assigns; provided that any assignment by any
Lender shall be subject to the provisions of this Section, and provided further
that no Credit Party may assign or transfer any of its rights or obligations
under any Loan Document without the prior written consent of Agent and each
Lender.
(f)    Right to Assign. Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder to (i) any
existing Lender (other than a Non-Funding Lender or an Impacted Lender), (ii)
any Affiliate or Approved Fund of any existing Lender (other than a Non-Funding
Lender or an Impacted Lender) or (iii) any other Person with the consent (which
consent shall not be unreasonably withheld) of Agent and, with respect to Sales
regarding the Revolving Facility, each L/C Issuer that is a Lender and, as long
as no Event of Default is continuing, Borrower Representative (which consent
shall be deemed given unless an objection is delivered to Agent within five
Business Days after notice of a proposed sale is delivered to Borrower
Representative); provided, however, that (v) such Sales do not have to be
ratable between such Lender’s interest in each Facility but must be ratable
among the obligations owing to and owed by such Lender with respect to the
Facility subject of the Sale, (w) the aggregate outstanding principal amount
(determined as of the effective date of the applicable Assignment) of the Loans
and Commitments subject to any such Sale shall be in a minimum amount of
$1,000,000 per Facility, unless such Sale is made to an existing Lender or an
Affiliate or Approved Fund of any existing Lender, is of the assignor’s
(together with its Affiliates and Approved Funds) entire interest in such
Facility or is made with the prior consent of Borrower Representative (to the
extent required) and Agent, (x) such Sales shall be effective only upon the
acknowledgement in writing of such Sale by Agent, and (y) interest accrued prior
to and through the date of any such Sale may not be assigned. No Sale shall be
made to a Credit Party, an Affiliate of a Credit Party, or to any Person that
would be a Non-Funding Lender or an Impacted Lender.
(g)    Procedure. The parties to each Sale pursuant to clause (a) above shall
execute and deliver to Agent an Assignment via an electronic settlement system
designated by Agent (or, if previously agreed with Agent, via a manual execution
and delivery of the Assignment) evidencing such Sale, together with any existing
Note subject to such Sale (or any affidavit of loss therefor acceptable to
Agent), any Tax forms required to be delivered pursuant to Section 11.01(e) and
payment of an assignment fee in the amount of $3,500 to Agent, unless waived or
reduced by Agent; provided, that (i) if a Sale by a Lender is made to an
Affiliate or an Approved Fund of such assigning Lender, then no assignment fee
shall be due in connection with such Sale, and (ii) if a Sale by a Lender is
made to an assignee that is not an Affiliate or Approved Fund of such assignor
Lender, and concurrently to one or more Affiliates or Approved Funds of such
Assignee, then only one assignment fee of $3,500 shall be due in connection with
such Sale (unless waived or reduced by Agent). Upon receipt of all the
foregoing, and any consent required under this Section, from and after the
effective date specified in such Assignment, Agent shall record in the Register
the information contained in such Assignment.
(h)    Effectiveness. Upon Agent’s recording of an Assignment in the Register,
(i) the assignee thereunder shall become a party hereto and have the rights and
obligations of a Lender with respect to the Facility assigned, (ii) the related
Obligations (including any applicable Note) shall be transferred to such
assignee through such entry and (iii) the assignor thereunder shall relinquish
its rights with respect to the assigned Facility to the extent assigned and be
released from its obligations under the Loan Documents, other than those
relating to events or circumstances occurring prior to such assignment (and, if
all of such Lender’s rights and obligations under the Loan Documents are being
assigned, such Lender shall cease to be a party hereto).
(i)    Grant of Security Interests. Without the consent of any Person, each
Lender may grant a security interest in, or otherwise assign as collateral, any
of its rights under this Agreement to any Person (including any federal reserve
bank) without notice to any Person; provided, however, that no such Person shall
be entitled to any rights of such Lender hereunder (unless foreclosure is made
through an assignment in accordance with clause (a) above), and no such Lender
shall be relieved of any of its obligations hereunder.
(j)    Participants and Grant of Option to Fund to SPVs. Without the consent of
any Person, each Lender may, (a) with notice to Agent, grant to an SPV the
option to make all or any part of any Loan that such Lender would otherwise be
required to make hereunder (which funding by such SPV shall satisfy such
Lender’s obligations) and such SPV may assign to such Lender the right to
receive payment with respect to any Obligation and (b) without notice to any
Person, sell participations to one or more Persons (other than a Credit Party or
any Affiliate of any Credit Party) in or to all or a portion of its rights and
obligations under the Loan Documents; provided, however, that, (i) no such SPV
or participant shall be entitled to any rights of such Lender hereunder and no
such Lender shall be relieved of any of its obligations hereunder, except that
(x) each such participant and SPV shall be entitled to the benefit of Article
XI, but, with respect to Section 11.01, only to the extent such participant or
SPV delivers the Tax forms such Lender is required to collect pursuant thereto
and then only to the extent of any amount to which such Lender would be entitled
in the absence of any such grant or participation, except to the extent such
greater amount results from any Change in Law that occurs after the date such
grant or participation is made and (y) each such SPV may receive other payments
that would otherwise be made to such Lender with respect to Loans funded by such
SPV to the extent provided in the applicable option agreement and set forth in a
notice provided to Agent by such Lender, provided, however, that no such SPV or
participant shall have the right to enforce any of the terms of any Loan
Document, and (ii) unless such SPV or participant is an Affiliate or an Approved
Fund of such Lender, the consent of such SPV or participant shall not be
required for any amendments, waivers or consents under any Loan Document or to
exercise or refrain from exercising any powers or rights such Lender in respect
of the Loan Documents, except for those described in clauses (ii) and (iii) of
Section 10.01(a) to the extent such participant or SPV would be affected thereby
or in clause (vi) of Section 10.01(a).
(k)    Assignments to Affiliate SPVs. Without the consent of any Person and
without compliance with any limitation or procedure specified in subsection (a)
or (b) of this Section, each Lender that is an Affiliate of the Agent may, with
notice to Agent in such form as shall be acceptable to the Agent, sell,
transfer, negotiate or assign all or any portion of its rights, title or
interests hereunder with respect to any Revolving Loan (including any interest
accrued or to accrue thereon) to an SPV that is an Affiliate of such Lender, and
such SPV may thereafter, with notice to Agent, assign such Loan to any other SPV
that is an Affiliate of such Lender or re-assign all or a portion of its
interests in any Revolving Loan to Lender holding the related Revolving
Commitment; provided, however, that (i) no such SPV shall have a commitment, or
be deemed to have made an offer to commit, to make Revolving Loans hereunder or
fund participations in Swing Line Loans or Letters of Credit or shall be liable
for any obligation of such Lender hereunder and (ii) any such SPV shall have all
the rights of a Lender hereunder, including the rights described in Section
11.01 but only to the extent such SPV delivers the Tax forms such Lender is
required to collect pursuant thereto.
(l)    SPV Provisions. No party hereto shall institute or allow any Credit Party
to institute against any SPV that funds or purchases any Obligation of any
Lender any bankruptcy, reorganization, insolvency, liquidation or similar
proceeding, prior to the date that is one year and one day after the payment in
full of all outstanding commercial paper of such SPV; provided, however, that
such Lender agrees to indemnify each Indemnitee against any Liability that may
be incurred by such Indemnitee as a result of failing to institute such
proceeding. The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations. Any
SPV may disclose on a confidential basis any non-public information relating to
its Loans to any rating agency rating the obligations of such SPV. An SPV that
is a trust formed by or at the direction of a Lender or an Affiliate of a
Lender, as depositor, shall be deemed to be an Affiliate of such Lender.
(m)    Participant Register. Each Lender that sells a participation shall
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest) to any
Person other than Agent except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Agent shall have no responsibility for maintaining a Participant
Register.
Section 10.08.     Non-Public Information; Confidentiality.
(g)    Non-Public Information. Each of Agent, each Lender and each L/C Issuer
acknowledges and agrees that it may receive MNPI hereunder concerning Credit
Parties and their Affiliates and agrees to use such information in compliance
with all relevant policies, procedures and applicable Requirements of Laws
(including United States federal and state security laws and regulations).
(h)    Confidential Information. Each of Agent, each Lender and each L/C Issuer
agrees to use all reasonable efforts to maintain, in accordance with its
customary practices, the confidentiality of information obtained by it pursuant
to any Loan Document and designated in writing by any Credit Party as
confidential, except that such information may be disclosed (i) with Borrower
Representative’s consent, (ii) to Related Persons of such Lender, such L/C
Issuer or Agent, as applicable, or to any Person that any L/C Issuer causes to
Issue Letters of Credit hereunder, that are advised of the confidential nature
of such information and are instructed to keep such information confidential in
accordance with the terms hereof, (iii) to the extent such information presently
is or hereafter becomes (A) publicly available other than as a result of a
breach of this Section or (B) available to such Lender, L/C Issuer or Agent or
any of their Related Persons, as applicable, from a source (other than any
Credit Party) not known by them to be subject to disclosure restrictions, (iv)
to the extent disclosure is required by applicable Requirements of Law or other
legal process or requested or demanded by any Governmental Authority, (v) (A) to
any insurance association or organization, any examiner or any nationally
recognized rating agency or (B) otherwise to the extent consisting of general
portfolio information not identifying Credit Parties, (vi) to current or
prospective assignees, pledgees or participants, direct or contractual
counterparties to any Secured Rate Contracts and their respective Related
Persons, in each case to the extent such Persons agree to be bound by provisions
substantially similar to the provisions of this Section, (vii) to any other
party hereto, and (viii) in connection with the exercise or enforcement of any
right or remedy under any Loan Document or with any litigation or other
proceeding, or to the extent necessary to respond to public statements or
disclosures by Credit Parties or their Related Persons referring to a Lender, an
L/C Issuer or Agent or any of their Related Persons. In the event of any
conflict between the terms of this Section and those of any other Contractual
Obligation of any Credit Party (whether or not a Loan Document), the terms of
this Section shall govern.
(i)    Tombstones; League Tables. Each Credit Party consents to the publication
by Agent or any Lender of any press releases, tombstones, advertising or other
promotional materials (including via any Electronic Transmission) relating to
the financing transactions contemplated by this Agreement using such Credit
Party’s name, product photographs, logo or trademark. Each Lender hereby
consents to the disclosure by Agent, Sole Lead Arranger and Bookrunner of
information necessary or customary for inclusion in league table measurements.
(j)    Press Release and Related Matters. No Credit Party shall, or shall permit
any of its Affiliates to, issue any press release or other public disclosure
(other than any document filed with any Governmental Authority relating to a
public offering of securities of any Credit Party) using the name, logo or
otherwise referring to GE Capital or of any of its Affiliates, the Loan
Documents or any transaction contemplated herein or therein to which GE Capital
or any of its affiliates is party without the prior written consent of GE
Capital or such Affiliate except to the extent required to do so under
applicable Requirements of Law and then, only after consulting with GE Capital.
(k)    Distribution of Materials to Lenders and L/C Issuers. Credit Parties
acknowledge and agree that the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on behalf of, Credit Parties hereunder (collectively, the “Borrower Materials”)
may be disseminated by, or on behalf of, Agent, and made available, to Lenders
and L/C Issuers by posting such Borrower Materials on an E-System. Credit
Parties authorize Agent to download copies of their logos from its website and
post copies thereof on an E-System
(l)    Material Non-Public Information. Credit Parties hereby agree that if
either they, any parent company or any Subsidiary has publicly traded equity or
debt securities in the U.S., they shall (and shall cause such parent company or
Subsidiary, as applicable, to) (i) identify in writing, and (ii) to the extent
reasonably practicable, clearly and conspicuously mark such Borrower Materials
that contain only information that is publicly available or that is not material
for purposes of U.S. federal and state securities laws as “PUBLIC”. Credit
Parties agree that by identifying such Borrower Materials as “PUBLIC” or
publicly filing such Borrower Materials with the Securities and Exchange
Commission, then Agent, Lenders and L/C Issuers shall be entitled to treat such
Borrower Materials as not containing any MNPI for purposes of U.S. federal and
state securities laws. Credit Parties agree that the following documents and
materials shall be deemed to be PUBLIC, whether or not so marked, and do not
contain any MNPI: (A) the Loan Documents and (B) administrative materials of a
customary nature prepared by Credit Parties or Agent. Before distribution of any
Borrower Materials, Credit Parties agree to execute and deliver to Agent a
letter authorizing distribution of the evaluation materials to prospective
Lenders and their employees willing to receive MNPI, and a separate letter
authorizing distribution of evaluation materials that do not contain MNPI and
represent that no MNPI is contained therein.
Section 10.09.     Set-off; Sharing of Payments.
(g)    Right of Setoff. Each of Agent, each Lender, each L/C Issuer and each
Affiliate of any of them is hereby authorized, without notice or demand (each of
which is hereby waived by each Credit Party), from time to time during the
continuance of any Event of Default and to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any deposits at any time
held and other Indebtedness, claims or other obligations at any time owing by
Agent, such Lender, such L/C Issuer or any of their respective Affiliates to or
for the credit or the account of Borrowers or any other Credit Party against any
Obligation of any Credit Party now or hereafter existing, whether or not any
demand was made under any Loan Document with respect to such Obligation and even
though such Obligation may be unmatured. No Lender or L/C Issuer shall exercise
any such right of setoff without the prior consent of Agent or Required Lenders.
Each of Agent, each Lender and each L/C Issuer agrees promptly to notify
Borrower Representative and Agent after any such setoff and application made by
such Lender or its Affiliates; provided, however, that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
under this Section are in addition to any other rights and remedies (including
other rights of setoff) that Agent, Lenders, L/C Issuer, their Affiliates and
the other Secured Parties, may have.
(h)    Sharing of Payments, Etc. If any Lender, directly or through an
Affiliate, obtains any payment of any Obligation of any Credit Party and such
payment exceeds the amount such Lender is entitled to receive under the Loan
Documents, such Lender shall purchase for cash from other Lenders such
participations in their Obligations as necessary for such Lender to share such
excess payment with such Lenders to ensure such payment is applied to repay the
Obligations in accordance herewith; provided, however, that (i) if such payment
is rescinded or otherwise recovered from such Lender or L/C Issuer in full or in
part, such purchase shall be rescinded and the purchase price therefor shall be
returned to such Lender or L/C Issuer without interest and (ii) such Lender
shall, to the fullest extent permitted by applicable Requirements of Law, be
able to exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of the applicable Credit Party in the amount of such participation. If
a Non-Funding Lender receives any such payment as described in the previous
sentence, such Lender shall turn over such payments to Agent in an amount that
would satisfy the cash collateral requirements set forth in Section 1.18 and
Section 8.04.
Section 10.10.     Counterparts; Facsimile Signature. This Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart. Delivery of an executed
signature page of this Agreement by facsimile transmission or Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart hereof.
Section 10.11.     Severability. The illegality or unenforceability of any
provision of any Loan Document or any instrument or agreement required
thereunder shall not in any way affect or impair the legality or enforceability
of the remaining provisions of such Loan Document or any instrument or agreement
required thereunder.
Section 10.12.     Captions. The captions and headings of each Loan Document are
for convenience of reference only and shall not affect the interpretation
thereof.
Section 10.13.     Interpretation. Each Loan Document is the result of
negotiations among and has been reviewed by counsel to Credit Parties, Agent,
each Lender and other parties thereto, and is the product of all parties
thereto. Accordingly, the Loan Documents shall not be construed against Lenders
or Agent merely because of Agent’s or Lenders’ involvement in the preparation of
such documents and agreements. Without limiting the generality of the foregoing,
each of the parties hereto has had the advice of counsel with respect to
Sections 10.15 and 10.16.
Section 10.14.     No Third Parties Benefited. This Agreement is made and
entered into for the sole protection and legal benefit of Borrowers, Credit
Parties, Lenders, L/C Issuers party hereto, Agent and, subject to the provisions
of Section 9.10, each other Secured Party, and their permitted successors and
assigns, and no other Person shall be a direct or indirect legal beneficiary of,
or have any direct or indirect cause of action or claim in connection with, any
Loan Document. Neither Agent nor any Lender shall have any obligation to any
Person not a party to any Loan Document.
Section 10.15.     Governing Law and Jurisdiction.
(a)    Governing Law. THE LAWS OF THE STATE OF ILLINOIS SHALL GOVERN ALL MATTERS
ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS AGREEMENT, INCLUDING, ITS
VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE AND ENFORCEMENT (INCLUDING,
ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING OUT OF THE SUBJECT MATTER
HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST).
(b)    Submission to Jurisdiction. Subject to subsection (d) below, any legal
action or proceeding with respect to any Loan Document shall be brought
exclusively in the courts of the State of Illinois located in the City of
Chicago, Illinois, or of the United States of America sitting in Chicago,
Illinois and, by execution and delivery of this Agreement, each Credit Party
hereby accepts for itself and in respect of its Property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each Credit Party
hereby irrevocably waives any objection, including any objection to the laying
of venue or based on the grounds of forum non conveniens that any of them may
now or hereafter have to the bringing of any such action or proceeding in such
jurisdictions.
(c)    Service of Process. Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to,
arising out of or in connection with any Loan Document by any means permitted by
applicable Requirements of Law, including by the mailing thereof (by registered
or certified mail, postage prepaid) to the address of Borrowers specified herein
(and shall be effective when such mailing shall be effective, as provided
therein). Each Credit Party agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
(d)    Non-Exclusive Jurisdiction. Nothing contained in this Section shall
affect the right of Agent or any Lender to serve process in any other manner
permitted by applicable Requirements of Law or commence legal proceedings or
otherwise proceed against any Credit Party in any other jurisdiction.
Section 10.16.     Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT
PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND
THEREBY. THIS WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING
IN TORT, CONTRACT OR OTHERWISE.
Section 10.17.     Entire Agreement; Release; Survival. THE LOAN DOCUMENTS
EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE ALL PRIOR AGREEMENTS
AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF AND ANY PRIOR LETTER
OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR AGREEMENTS INVOLVING
ANY CREDIT PARTY AND ANY LENDER OR ANY L/C ISSUER OR ANY OF THEIR RESPECTIVE
AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR FORM, PURPOSE OR
EFFECT OTHER THAN THE FEE LETTER. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS
OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF THIS AGREEMENT SHALL
GOVERN (UNLESS SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO COMPLY
WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL GOVERN TO
THE EXTENT NECESSARY TO COMPLY THEREWITH). Execution of this Agreement by Credit
Parties constitutes a full, complete and irrevocable release of any and all
claims which each Credit Party may have at law or in equity in respect of all
prior discussions and understandings, oral or written, relating to the subject
matter of the Loan Documents. (i) Any indemnification or other protection
provided to any Indemnitee pursuant to this Section, Section 10.05 and Articles
IX and XI and (ii) the provisions of Section 8.1 of the Guaranty and Security
Agreement, in each case, shall (x) survive the Final Satisfaction and (y) with
respect to clause (i) above, inure to the benefit of any Person that at any time
held a right thereunder (as an Indemnitee or otherwise) and, thereafter, its
successors and permitted assigns.
Section 10.18.     Patriot Act. Each Lender that is subject to the Patriot Act
hereby notifies Credit Parties that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies
each Credit Party, which information includes the name and address of each
Credit Party and other information that will allow such Lender to identify each
Credit Party in accordance with the Patriot Act.
Section 10.19.     Replacement of Lender. Within forty-five days after: (i)
receipt by Borrower Representative of written notice and demand from any Lender
that is not Agent or an Affiliate of Agent (an “Affected Lender”) for payment of
additional costs as provided in Sections 11.01, 11.03 or 11.06; or (ii) any
failure by any Lender (other than Agent or an Affiliate of Agent) to consent to
a requested amendment, waiver or modification to any Loan Document to which
Required Lenders have consented but the consent of each Lender (or each Lender
directly affected thereby, as applicable) is required with respect thereto (a
“Non-Consenting Lender”), Borrowers may, at their option, notify Agent and such
Affected Lender or Non-Consenting Lender, as applicable, of Borrowers’ intention
to obtain, at Borrowers’ expense, a replacement Lender (“Replacement Lender”)
for such Affected Lender or Non-Consenting Lender, which Replacement Lender
shall be reasonably satisfactory to Agent. In the event Borrowers obtain a
Replacement Lender within 45 days following notice of its intention to do so,
the Affected Lender or Non-Consenting Lender, as applicable, shall sell and
assign its Loans and Commitments to such Replacement Lender, at par, provided
that Borrowers have reimbursed such Affected Lender for its increased costs, if
any, for which it is entitled to reimbursement under this Agreement through the
date of such sale and assignment. In the event that a replaced Lender does not
execute an Assignment pursuant to Section 10.07 within five Business Days after
receipt by such replaced Lender of notice of replacement pursuant to this
Section and presentation to such replaced Lender of an Assignment evidencing an
assignment pursuant to this Section, Borrowers shall be entitled (but not
obligated) to execute such an Assignment on behalf of such replaced Lender, and
any such Assignment so executed by Borrowers, the Replacement Lender and Agent,
shall be effective for purposes of this Section and Section 10.07.
Notwithstanding the foregoing, with respect to a Lender that is a Non-Funding
Lender or an Impacted Lender, Agent may, but shall not be obligated to, obtain a
Replacement Lender and execute an Assignment on behalf of such Non-Funding
Lender or Impacted Lender, as applicable, at any time with three Business Days’
prior notice to such Lender (unless notice is not practicable under the
circumstances) and cause such Lender’s Loans and Commitments to be sold and
assigned, in full or in part, at par. Upon any such assignment and payment and
compliance with the other provisions of Section 10.07, such replaced Lender
shall no longer constitute a “Lender” for purposes hereof; provided, any rights
of such replaced Lender to indemnification hereunder shall survive.
Section 10.20.     Joint and Several. The obligations of Credit Parties
hereunder and under the other Loan Documents are joint and several. Without
limiting the generality of the foregoing, reference is hereby made to Article II
of the Guaranty and Security Agreement, to which the obligations of each
Borrower and the other Credit Parties are subject.
Section 10.21.     Creditor-Debtor Relationship. The relationship between Agent,
each Lender and each L/C Issuer, on the one hand, and Credit Parties, on the
other hand, is solely that of creditor and debtor. No Secured Party has any
fiduciary relationship or duty to any Credit Party arising out of or in
connection with, and there is no agency, tenancy or joint venture relationship
between Secured Parties and Credit Parties by virtue of, any Loan Document or
any transaction contemplated therein.
Section 10.22.     Keep Well. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party to honor all of its obligations under the Guaranty and Security Agreement
in respect of Swap Obligations under any Secured Rate Contract (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this Section, or otherwise under the
Guaranty and Security Agreement, voidable under applicable Requirements of Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the guarantees in respect of
Swap Obligations under each Secured Rate Contract have been discharged, or
otherwise released or terminated in accordance with the terms of this Agreement.
Each Qualified ECP Guarantor intends that this Section constitute, and this
Section shall be deemed to constitute, a “keepwell, support, or other agreement”
for the benefit of each other Credit Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
ARTICLE XI    

TAXES, YIELD PROTECTION AND ILLEGALITY
Section 11.01.     Taxes.
(h)    Payments Free of Taxes. Except as required by a Requirement of Law, each
payment by any Credit Party under any Loan Document shall be made free and clear
of all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax,
penalties or other Liabilities with respect thereto (collectively, “Taxes”). If
any Taxes shall be required by any Requirement of Law to be deducted from or in
respect of any amount payable under any Loan Document to any Secured Party (i)
if such Tax is an Indemnified Tax, such amount payable shall be increased as
necessary to ensure that, after all required deductions for Indemnified Taxes
are made (including deductions applicable to any increases to any amount under
this Section), such Secured Party receives the amount it would have received had
no such deductions been made, (ii) the relevant Credit Party shall make such
deductions, (iii) the relevant Credit Party shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
Requirements of Law and (iv) within 30 days after such payment is made, the
relevant Credit Party shall deliver to Agent an original or certified copy of a
receipt evidencing such payment or other evidence of payment reasonably
satisfactory to Agent.
(i)    Other Taxes. In addition, Borrowers agree to pay, or at the option of the
Agent timely reimburse it for the payment of, any stamp, documentary, excise or
property Tax, charges or similar levies imposed by any applicable Requirement of
Law or Governmental Authority and all Liabilities with respect thereto
(including by reason of any delay in payment thereof), in each case arising from
the execution, delivery or registration of, or otherwise with respect to, any
Loan Document or any transaction contemplated therein (collectively, “Other
Taxes”). Swingline Lender may, without any notice or consent from Borrowers or
Borrower Representative, make a Swing Loan to Borrowers in such amount, the
proceeds of which shall be solely used by Agent to make such payment. Within 30
days after any payment of Other Taxes by any Credit Party, Borrowers shall
furnish to Agent, at its address referred to in Section 10.02, evidence of
payment reasonably satisfactory to Agent.
(j)    No Tax Advice. The Credit Parties hereby acknowledge and agree that
(i) neither GE Capital nor any Affiliate of GE Capital has provided any Tax
advice to any Tax Affiliate in connection with the transactions contemplated
hereby or any other matters and (ii) the Credit Parties have received
appropriate Tax advice to the extent necessary to confirm that the structure of
any transaction contemplated by the Credit Parties in connection with this
Agreement complies in all material respects with applicable federal, state and
foreign Tax laws.
(k)    Indemnification. Borrowers shall reimburse and indemnify, within 30 days
after demand, each Secured Party for all Indemnified Taxes (including any
Indemnified Taxes imposed by any jurisdiction on amounts payable under this
Section) paid or payable by such Secured Party and any Liabilities arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally asserted. A certificate of Secured Party (or of Agent on
behalf of such Secured Party) claiming any compensation under this clause (d),
setting forth the amounts to be paid, a reasonably detailed description of such
payment, and delivered to Borrower Representative with copy to Agent, shall be
conclusive, binding and final for all purposes, absent manifest error. In
determining such amount, Agent and such Secured Party may use any reasonable
averaging and attribution methods.
(l)    Documentation from Lenders.
(i)    Non-U.S. Lender Party. Each Non-U.S. Lender Party that, at any of the
following times, is entitled to an exemption from United States withholding Tax
or, after a change in any Requirement of Law, is subject to such withholding Tax
at a reduced rate under an applicable Tax treaty, shall (w) on or prior to the
date such Non-U.S. Lender Party becomes a “Non-U.S. Lender Party” hereunder, (x)
on or prior to the date on which any such form or certification expires or
becomes obsolete, (y) after the occurrence of any event requiring a change in
the most recent form or certification previously delivered by it pursuant to
this clause (i) and (z) from time to time if requested by Borrower
Representative or Agent (or, in the case of a participant or SPV, the relevant
Lender), provide Agent and Borrower Representative (or, in the case of a
participant or SPV, the relevant Lender) with two completed originals of each of
the following, as applicable: (A) Forms W-8ECI (claiming exemption from U.S.
withholding Tax because the income is effectively connected with a U.S. trade or
business), W-8BEN (claiming exemption from, or a reduction of, U.S. withholding
Tax under an income Tax treaty) and/or W-8IMY (together with appropriate forms,
certifications and supporting statements) or any successor forms, (B) in the
case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or
881(c) of the Code, Form W-8BEN (claiming exemption from U.S. withholding Tax
under the portfolio interest exemption) or any successor form and a certificate
in form and substance acceptable to Agent that such Non-U.S. Lender Party is not
(1) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code or (3) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code or (C) any other applicable document prescribed by the
IRS certifying as to the entitlement of such Non-U.S. Lender Party to such
exemption from United States withholding Tax or reduced rate with respect to all
payments to be made to such Non-U.S. Lender Party under the Loan Documents.
Unless Borrower Representative and Agent have received forms or other documents
satisfactory to them indicating that payments under any Loan Document to or for
a Non-U.S. Lender Party are not subject to United States withholding Tax or are
subject to such Tax at a rate reduced by an applicable Tax treaty, the Credit
Parties and Agent shall withhold amounts required to be withheld by applicable
Requirements of Law from such payments at the applicable statutory rate.
(ii)    U.S. Lender Party. Each U.S. Lender Party shall (A) on or prior to the
date such U.S. Lender Party becomes a “U.S. Lender Party” hereunder, (B) on or
prior to the date on which any such form or certification expires or becomes
obsolete, (C) after the occurrence of any event requiring a change in the most
recent form or certification previously delivered by it pursuant to this Section
and (D) from time to time if requested by Borrower Representative or Agent (or,
in the case of a participant or SPV, the relevant Lender), provide Agent and
Borrower Representative (or, in the case of a participant or SPV, the relevant
Lender) with two completed originals of Form W-9 (certifying that such U.S.
Lender Party is entitled to an exemption from U.S. backup withholding Tax) or
any successor form.
(iii)    Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this Section and provide them to Agent.
(iv)    If a payment made to a Non-U.S. Lender Party would be subject to United
States federal withholding Tax imposed by FATCA if such Non-U.S. Lender Party
fails to comply with the applicable reporting requirements of FATCA, such
Non-U.S. Lender Party shall deliver to Agent and Borrower Representative any
documentation under any Requirement of Law or reasonably requested by Agent or
Borrower Representative sufficient for Agent or Borrowers to comply with their
obligations under FATCA and to determine that such Non-U.S. Lender has complied
with its obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for the purposes of this clause (iv), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(m)    If any Lender determines, in its sole discretion exercised in good faith,
that it has received a refund of any Indemnified Taxes as to which it has been
indemnified pursuant to this Section, it shall pay to the relevant Credit Party
an amount equal to such refund (but only to the extent of indemnity payments
made under this Section with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such Credit Party, upon the request of such
Lender, shall repay to such Lender the amount paid over pursuant to this clause
(f) of this Section (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event that such Lender is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section, in no event shall the Lender be required to pay
any amount to a Credit Party pursuant to this clause (f) the payment of which
would place the Lender in a less favorable net after-Tax position than the
Lender would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section shall not be construed to require any Lender to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the Credit Party or any other Person.
Section 11.02.     Illegality. If any Lender shall determine that any Change in
Law or that any central bank or other Governmental Authority has asserted that
it is unlawful, for any Lender to make LIBOR Rate Loans, then, on notice thereof
by such Lender to Borrowers through Agent, the obligation of such Lender to make
LIBOR Rate Loans shall be suspended until such Lender shall have notified Agent
and Borrower Representative that the circumstances giving rise to such
determination no longer exists. Upon any such notice, Borrowers shall prepay in
full all LIBOR Rate Loans of such Lender then outstanding, together with
interest accrued thereon, together with any amounts required to be paid in
connection therewith pursuant to Section 11.04; provided, however, Borrower
Representative may elect, by giving notice to such Lender through Agent that all
Loans which would otherwise be made by any such Lender as LIBOR Rate Loans shall
be converted to and funded as Base Rate Loans.
Section 11.03.     Increased Costs and Reduction of Return.
(f)    If any Lender or L/C Issuer shall determine that, due to a Change in Law,
(i) there shall be any increase in the cost to such Lender or L/C Issuer of
making, funding or maintaining any LIBOR Rate Loans or of Issuing or maintaining
any Letter of Credit or (ii) such Lender or L/C Issuer shall be subject to any
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes and (C) Connection Income Taxes)
on its loans, loan principal, letters of credit, commitments or other
obligations, or its deposit reserves, other liabilities or capital attributable
thereto, then Borrowers shall, within 30 days of demand therefor by such Lender
or L/C Issuer (with a copy of such demand to Agent), pay to Agent, for the
account of such Lender or L/C Issuer, additional amounts as are sufficient to
compensate such Lender or L/C Issuer for such increased costs or such Taxes.
(g)    If any Lender or L/C Issuer shall have determined that (i) the
introduction or any change in any Capital Adequacy Regulation, (ii) any
interpretation or administration of any Capital Adequacy Regulation by any
central bank or other Governmental Authority charged with the interpretation or
administration thereof, or (iii) compliance by such Lender or L/C Issuer or any
entity controlling the Lender or L/C Issuer with any Capital Adequacy
Regulation, affects the amount of capital required or expected to be maintained
by such Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer
and (taking into consideration such Lender’s or such entities’ policies with
respect to capital adequacy and such Lender’s or L/C Issuer’s desired return on
capital) determines that the amount of such capital is increased as a
consequence of this Agreement, then, within 30 days of demand of such Lender or
L/C Issuer (with a copy to Agent), Borrowers shall pay to such Lender or L/C
Issuer, from time to time as specified by such Lender or L/C Issuer, additional
amounts sufficient to compensate such Lender or L/C Issuer (or the entity
controlling the Lender or L/C Issuer) for such increase. Notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States of America or foreign regulatory authorities, in
each case in respect of this clause (ii) pursuant to Basel III, shall, in each
case, be deemed to be a change in a Capital Adequacy Regulation under this
subsection, regardless of the date enacted, adopted or issued.
(h)    Borrowers shall not be required to compensate any Lender or L/C Issuer
pursuant to subsection (a) or (b) of this Section for any amounts incurred more
than 180 days prior to the date that such Lender or L/C Issuer notifies Borrower
Representative, in writing, of its claim of compensation thereof; provided,
further, that if the event giving rise to such increase is retroactive, then
such 180-day period shall be extended to include the period of retroactive
effect.
Section 11.04.     Funding Losses. Borrowers agree to reimburse each Lender and
to hold each Lender harmless from any loss or expense which such Lender may
sustain or incur as a consequence of (a) the failure of Borrowers to make any
payment or mandatory prepayment of principal of any LIBOR Rate Loan (including
payments made after any acceleration thereof); (b) the failure of Borrowers to
borrow, continue or convert a Loan after Borrower Representative has given (or
is deemed to have given) a Notice of Borrowing or a Notice of
Conversion/Continuation; (c) the failure of Borrowers to make any prepayment
after Borrowers have given a notice in accordance with Section 1.11; (d) the
prepayment (including pursuant to Section 1.12 or 1.13 or Article XI) of a LIBOR
Rate Loan on a day which is not the last day of the Interest Period with respect
thereto; or (e) the conversion pursuant to Section 1.10 or Article XI of any
LIBOR Rate Loan to a Base Rate Loan on a day that is not the last day of the
applicable Interest Period; including any such loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain its LIBOR Rate
Loans hereunder or from fees payable to terminate the deposits from which such
funds were obtained. Each LIBOR Rate Loan made by a Lender (and each related
reserve, special deposit or similar requirement) shall be conclusively deemed to
have been funded at the LIBOR used in determining the interest rate for such
LIBOR Rate Loan by a matching deposit or other borrowing in the interbank
Eurodollar market for a comparable amount and for a comparable period, whether
or not such LIBOR Rate Loan is in fact so funded.
Section 11.05.     Inability to Determine Rates. If Agent or Required Lenders
shall have determined in good faith that reason adequate and reasonable means do
not exist for ascertaining the LIBOR for any requested Interest Period with or
that the LIBOR for any requested Interest Period does not adequately and fairly
reflect the cost to Lenders of funding or maintaining such Loan, Agent (either
individually or upon direction of Required Lenders) will forthwith give notice
of such determination to Borrower Representative and each Lender. Thereafter,
the obligation of Lenders to make or maintain LIBOR Rate Loans hereunder shall
be suspended until Agent (individually or upon direction of Required Lenders)
revokes such notice in writing. Upon receipt of such notice, Borrower
Representative may revoke any Notice of Borrowing or Notice of
Conversion/Continuation then submitted by it. If Borrower Representative does
not revoke such notice, Lenders shall make, convert or continue the Loans, as
proposed by Borrower Representative, but such Loans shall be made, converted or
continued as Base Rate Loans.
Section 11.06.     Reserves on LIBOR Rate Loans. Borrowers shall pay to each
Lender, as long as such Lender shall be required under regulations of the
Federal Reserve Board to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits, additional costs on
the unpaid principal amount of each LIBOR Rate Loan equal to actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), payable on each date on which interest is payable on such Loan;
provided, however, if Lender fails to give notice of such additional costs at
least 15 days prior to such date, such additional interest shall be payable 15
days from receipt of such notice.
Section 11.07.     Certificates of Lenders. Any Lender claiming reimbursement or
compensation pursuant to this Article XI shall deliver to Borrower
Representative (with a copy to Agent) a certificate setting forth in reasonable
detail the amount payable to such Lender hereunder and such certificate shall be
conclusive and binding on Borrowers in the absence of manifest error.
ARTICLE XII    

DEFINITIONS
Section 12.01.     Defined Terms in Other Articles. The following terms are
defined in the Sections or subsections referenced opposite such terms:
“Affected Lender”    10.18
“Agent Report”    9.04(c)
“Borrower” and “Borrowers”    Preamble
“Borrower Materials”    10.08(e)
“Borrower Representative”    Preamble
“Eligible Accounts”    2.01
“Eligible Inventory”    2.02
“Event of Default”    8.01
“Fee Letter”    1.15(a)
“Indemnified Matters”    10.05(b)
“Indemnitees”    10.05(b)
“Intangible Asset Impairment”    4.11(a)
“Investments”    6.04
“L/C Reimbursement Agreement”    1.03(a)
“L/C Reimbursement Date”    1.03(g)
“L/C Request”    1.03(d)
“L/C Sublimit”    1.03(a)
“Lender”    Preamble
“Letter of Credit Fee”    1.15(c)
“Maximum Lawful Rate”    1.06(c)
“MNPI”    9.06(b)
“Mortgage Supporting Documents”    Schedule 3.01
“Notice of Conversion/Continuation”    1.10
“OFAC”    4.31
“Other Taxes”    11.01(b)
“Participant Register”    10.07(e)
“Permitted Liens”    6.01
“Register”    1.08
“Restricted Payments”    6.10
“Replacement Lender”    10.18
“Revolving Loan”    1.02
“Sale”    10.07(a)
“SDN List”    4.31
“Settlement Date”    1.17(b)
“Swing Loan”    1.04
“Swingline Request”    1.04(a)
“Tax Distributions”    6.10(f)
“Tax Returns”    4.10
“Taxes”    11.01(a)
“Unused Commitment Fee”    1.15(b)


Section 12.02.     Definitions. In addition to the terms defined elsewhere in
this Agreement, the following terms have the following meanings:
“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of Credit Parties, including the unpaid portion thereof,
as stated on the respective invoice of a Credit Party, net of any credits,
rebates or offsets owed to such customer.
“Account Debtor” means the customer of a Credit Party who is obligated on or
under an Account.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the Stock and Stock
Equivalents of any Person or otherwise causing any Person to become a direct or
indirect Subsidiary, or (c) a merger or consolidation or any other combination
with another Person.
“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of any
Credit Party or of any Subsidiary solely by reason of the provisions of the Loan
Documents. For purposes of this definition, “control” means the possession of
either (a) the power to vote, or the beneficial ownership of, 10% or more of the
voting Stock of such Person (either directly or through the ownership of Stock
Equivalents) or (b) the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.
“Agent” means GE Capital in its capacity as administrative agent for Secured
Parties, and any successor administrative agent.
“Aggregate Excess Funding Amount” means the aggregate amount of all unpaid
obligations owing by any Non-Funding Lender to Agent, L/C Issuers, Swingline
Lender, and other Lenders under the Loan Documents, including such Lender’s pro
rata share of all Revolving Loans, Letter of Credit Obligations and Swing Loans,
and amounts reallocated to other Lenders pursuant to Section 1.18.
“Aggregate Revolving Commitment” means the combined Revolving Commitments of
Lenders, which shall initially be in the amount of $20,000,000, as such amount
may be reduced from time to time pursuant to this Agreement.
“Aggregate Revolving Exposure” means the sum, without duplication, of (a) the
outstanding principal amount of all Revolving Loans, (b) the outstanding
principal amount of all Swingline Loans and (c) the Letter of Credit
Obligations.
“Applicable Margin” means with respect to Revolving Loans and Swing Loans: (1)
if a Base Rate Loan, 2.25% per annum and (2) if a LIBOR Rate Loan, 3.25% per
annum. Notwithstanding anything herein to the contrary, Swing Loans may not be
LIBOR Rate Loans.
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.
“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 10.07 (with each consent required by Section 10.07), accepted by Agent,
substantially in the form of Exhibit 10.07 or any other form approved by Agent.
“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.
“Availability” means, as of any date of determination, the amount by which (a)
the Maximum Availability exceeds (b) the Aggregate Revolving Exposure.
“Availability Period” means the period commencing on the Closing Date and ending
on the earlier of the Revolving Termination Date and one Business Day prior to
the Stated Maturity Date.
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978.
“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if such rate is no longer quoted therein, the highest per annum
interest rate published by the Federal Reserve Board as the “bank prime loan”
rate or any similar rate quoted thereby (as determined by Agent), (b) the sum of
0.50% per annum and the Federal Funds Rate, and (c) the sum of (i) LIBOR
calculated for each such day based on an Interest Period of three month
determined two Business Days prior to such day, and (ii) the excess of the
Applicable Margin for LIBOR Rate Loans over the Applicable Margin for Base Rate
Loans, in each instance, as of such day. Any change in the Base Rate due to a
change in any of the foregoing shall be effective on the effective date of such
change in the Federal Funds Rate or LIBOR for an Interest Period of one month.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.
“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of Borrowers on the same day by Lenders pursuant to Article I.
“Borrowing Base” means, as of any date of determination by Agent, from time to
time, an amount equal to the sum at such time of:
(a)    85% of the book value of Eligible Accounts at such time; and
(b)    the lesser of:
(i) 50% of the book value of Eligible Inventory valued at the lower of cost or
market on a first-in, first-out basis, and
(ii) 85% of the book value of Eligible Inventory valued at the lower of cost or
market, on a first in, first out basis, multiplied by the NOLV Factor as
reflected in the most recent Inventory appraisal ordered by Agent;
provided, that the aggregate amount of the Borrowing Base attributable to
amounts included in this clause (b) shall at no time comprise more than 50% of
the Borrowing Base;
in each case less Reserves against the Borrowing Base established by Agent at
such time in its Permitted Discretion.
“Borrowing Base Certificate” means a certificate of Borrower Representative, on
behalf of each Credit Party, in substantially the form of Exhibit 12.02(a), duly
completed as of a date acceptable to Agent in its sole discretion.
“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City and, when determined
in connection with notices and determinations in respect of LIBOR or any LIBOR
Rate Loan or any funding, conversion, continuation, Interest Period or payment
of any LIBOR Rate Loan, that is also a day on which dealings in Dollar deposits
are carried on in the London interbank market.
“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.
“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.
“Capital Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and (C)
has Tier 1 capital (as defined in such regulations) in excess of $250,000,000
and (e) shares of any United States money market fund that (i) has substantially
all of its assets invested continuously in the types of investments referred to
in clause (a), (b), (c) or (d) above with maturities as set forth in the proviso
below, (ii) has net assets in excess of $500,000,000 and (iii) has obtained from
either S&P or Moody’s the highest rating obtainable for money market funds in
the United States; provided, however, that the maturities of all obligations
specified in any of clauses (a), (b), (c) or (d) above shall not exceed 365
days.
“Change in Control” means the occurrence of any of the following:
(a)    any person shall become the legal or beneficial owner of, or shall have
acquired, pursuant to any Contractual Obligation or otherwise, control over the
voting rights of, 20% or more of the issued and outstanding Stock of Borrower;
(b)    at any time, continuing directors shall cease for any reason other than
death or disability to constitute a majority of the members of the board of
directors of Borrower then in office;
(c)    Symmetry ceases to own, directly or indirectly, 100% of the issued and
outstanding Stock and Stock Equivalents of the other Borrowers; or
(d)    a “Change of Control” or any term of similar effect, as defined in any
other document governing Indebtedness of any Credit Party shall occur.
For purpose of this definition, the following terms shall have the following
meanings: (x) “person” means any “person” as such term is used in the United
States Securities Exchange Act of 1934, as amended, including any partnership,
limited partnership, syndicate or group of persons that is deemed to be a
“person” for purposes of Sections 13(d) and 14(d)(2) of such Securities Exchange
Act, (y) “beneficial owner” means any “beneficial owner” under and as defined in
Rules 13d-3 and 13d-5 of the United States Securities and Exchange Commission
under such Securities Exchange Act; provided, however, that any person shall be
deemed to be the beneficial owner of all securities that such person has the
right to acquire, whether such right is exercisable immediately or with the
passage of time and (z) “continuing director” means, at any date of
determination, each individual member of the board of directors of Borrower who
(i) has been a member of such board in the period of twelve successive calendar
months last ended prior to such date or (ii) whose nomination for election by
the stockholders of Borrower was approved by a vote of at least two-thirds of
the directors who were continuing directors at the time of such nomination.
“Change in Law” means any of the following: (a) the introduction of, or any
change in, or in the interpretation of, any Requirement of Law after the Closing
Date, (b) any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), including any compliance
thereto after the Closing Date, (c) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith, regardless of the date enacted,
adopted or issued and (d) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III,
regardless of the date enacted, adopted or issued.
“Closing Date” means December 5, 2014.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party and any other Person who has
granted a Lien to Agent, in or upon which a Lien is granted or purported to be
granted or now or hereafter exists in favor of any Lender or Agent for the
benefit of Secured Parties, whether under this Agreement or under any other
documents executed by any such Persons and delivered to Agent.
“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
the Mortgages, each Control Agreement and all other security agreements, pledge
agreements, patent and trademark security agreements, lease assignments,
guaranties and other similar agreements pursuant to which any Credit Party or
any other Person pledging or granting a lien on Collateral or guarantying the
payment and performance of the Obligations now or hereafter delivered pursuant
to or in connection with the transactions contemplated hereby, and all financing
statements (or comparable documents now or hereafter filed in accordance with
the UCC or comparable law) contemplated thereunder.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Commitment” means, for each Lender, its Revolving Commitment.
“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Commitment divided by the Aggregate Revolving Commitment;
provided, that following acceleration of the Loans, such term means, as to any
Lender, the percentage equivalent of the principal amount of the Loans held by
such Lender, divided by the aggregate principal amount of the Loans held by all
Lenders.
“Compliance Certificate” means a certificate given by Borrower Representative to
Agent pursuant to Schedule 5.01, in substantially the form of Exhibit 5.01.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.
“Consolidated Group” means Symmetry and all Persons whose financial results are
consolidated with Symmetry for financial reporting purposes under GAAP.
“Contested in Good Faith” means contested in good faith and by appropriate
proceedings diligently prosecuted, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject thereto and for which
adequate reserves in accordance with GAAP are being maintained.
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in full or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement,
excluding any leases of Real Estate; or (e) for the obligations of another
Person through any agreement to purchase, repurchase or otherwise acquire such
obligation or any Property constituting security therefor, to provide funds for
the payment or discharge of such obligation or to maintain the solvency,
financial condition or any balance sheet item or level of income of another
Person. The amount of any Contingent Obligation shall be equal to the amount of
the obligation so guarantied or otherwise supported or, if not a fixed and
determined amount, the maximum amount so guarantied or supported.
“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, indenture, mortgage, deed of trust,
instrument or other document (other than a Loan Document) to which such Person
is a party or to which it or any of its Property is bound or subject.
“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to Agent, among Agent, the
financial institution or other Person at which such account is maintained or
with which such entitlement or contract is carried and Credit Party maintaining
such account, effective to grant “control” (within the meaning of Articles 8 and
9 under the applicable UCC) over such account to Agent.
“Conversion Date” means any date on which Borrowers convert a Base Rate Loan to
a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan.
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.
“Credit Parties” means each Borrower and each Guarantor.
“Default” means any event or circumstance that, with the passing of time or the
giving of notice or both, would (if not cured or otherwise remedied during such
time) become an Event of Default.
“Default Rate” means a per annum rate equal to (a) in the case of principal of
or interest on any Loan, 5% plus the rate otherwise applicable to such Loan as
provided in Section 1.06(a) or (ii) in the case of any other Obligations, 5%
plus the rate applicable to Base Rate Loans as provided in such Section.
“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Section 6.02(a), (c) and (d), and (b) the sale or transfer by a Borrower or any
Subsidiary of any Stock or Stock Equivalent issued by any Subsidiary of a
Borrower and held by such transferor Person.
“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.
“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.
“EBITDA” means, with respect to any period for any Person, (a) Net Income plus
(b) without duplication and to the extent deducted in determining Net Income the
sum of:
(i)    Interest Expense, including the non-cash amortization of debt issuance
costs;
(ii)    provision for income and franchise tax expenses (or minus any income tax
credits);
(iii)    depreciation and amortization expense;
(iv)    any non-cash expenses, non-cash charges or non-cash losses but excluding
any non-cash expense, charge or loss that is an accrual of, or a reserve for, a
cash expenditure to be made in a future period and any non-cash charge that
relates to the write-down or write-off of Accounts and Inventory
(v)    restructuring charges not to exceed $500,000 in any Fiscal Year;
(vi)    extraordinary and non-recurring cash charges and cash expenses not to
exceed $500,000 in any Fiscal Year;
(vii)    severance payments to employees not to exceed (a) $1,000,000 for each
of the Fiscal Years ending December 31, 2014 and December 31, 2015, and (b)
$500,000 in any Fiscal Year thereafter;
(viii)    charges incurred in connection with restricted stock issuances or
other non-cash compensation to employees;
(ix)    transaction fees and expenses incurred in connection with the
consummation of this Agreement;
(x)    transaction fees and expenses incurred in efforts by the Borrowers to
consummate Permitted Acquisitions not to exceed $500,000 in any Fiscal Year,
whether or not such acquisitions are consummated;
(xi)    capital losses (or minus any capital gains) arising from any
disposition;
(xii)    charges, losses and expenses related to product recalls not to exceed
$500,000 in any Fiscal Year,
minus (c) without duplication and to the extent included in Net Income,
(i)    interest income,
(ii)    any extraordinary gains and any non-cash gains or non-cash income
(iii)    income (or minus any loss) of any joint venture or other Person that is
not a Subsidiary of a Borrower (except to the extent of the amount of dividends
actually received in cash by any Borrower or any Subsidiary).
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System.
“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the workplace, the environment and natural
resources, and including public notification requirements and environmental
transfer of ownership, notification or approval statutes.
“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and
Attorneys’ Costs) that may be imposed on, incurred by or asserted against any
Credit Party or any Subsidiary as a result of, or related to, any claim, suit,
action, investigation, proceeding or demand by any Person, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law or otherwise, arising under any Environmental Law or in
connection with any environmental, health or safety condition or with any
Release and resulting from the ownership, lease, sublease or other operation or
occupation of property by any Credit Party or any Subsidiary, whether on, prior
or after the date hereof.
“Equipment” means all “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by any Credit Party, wherever located.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.
“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement is duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due; (h)
the imposition of a lien under Section 412 or 430(k) of the Code or Section 303
or 4068 of ERISA on any property (or rights to property, whether real or
personal) of any ERISA Affiliate; (i) the failure of a Benefit Plan or any trust
thereunder intended to qualify for tax exempt status under Section 401 or 501 of
the Code or other Requirements of Law to qualify thereunder; (j) a Title IV plan
is in “at risk” status within the meaning of Code Section 430(i); (k) a
Multiemployer Plan is in “endangered status” or “critical status” within the
meaning of Section 432(b) of the Code; and (l) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Title
IV Plan or Multiemployer Plan or for the imposition of any material liability
upon any ERISA Affiliate under Title IV of ERISA other than for PBGC premiums
due but not delinquent.
“Event of Loss” means, with respect to any Property, (a) any loss, destruction
or damage of such Property; (b) any pending or threatened institution of any
proceedings for the condemnation or seizure of such Property or for the exercise
of any right of eminent domain; or (c) any actual condemnation, seizure or
taking, by exercise of the power of eminent domain or otherwise, of such
Property, or confiscation of such Property or the requisition of the use of such
Property.
“Excluded Domestic Holdco” means a Domestic Subsidiary substantially all of the
assets of which consist of Stock of one or more Excluded Foreign Subsidiaries.
“Excluded Domestic Subsidiary” means any Domestic Subsidiary that is (a) a
direct or indirect Subsidiary of an Excluded Foreign Subsidiary or (b) an
Excluded Domestic Holdco.
“Excluded Equity Issuance” means Net Issuance Proceeds resulting from the
issuance of (a) Stock or Stock Equivalents by Symmetry to management or
employees of a Credit Party under any employee stock option or stock purchase
plan or other employee benefits plan in existence from time to time and (b)
Stock or Stock Equivalents by a Wholly-Owned Subsidiary of a Borrower to a
Borrower or another Wholly-Owned Subsidiary of a Borrower constituting an
Investment permitted hereunder.
“Excluded Foreign Subsidiary” means a Foreign Subsidiary which is (a) a
controlled foreign corporation (as defined in the Code) that has not guaranteed
or pledged any of its assets to secure, or with respect to which there shall not
have been pledged two-thirds or more of the voting Stock and Stock Equivalents
to secure, any Indebtedness (other than the Loans) of a Credit Party or (b) a
Foreign Subsidiary owned by a Foreign Subsidiary described in clause (a).
“Excess Cash Flow” means (a) the sum of (i) EBITDA and (ii) decrease in Working
Capital over (b) the sum, without duplication of (i) scheduled principal
payments with respect to Indebtedness actually paid in cash, (ii) Non-Financed
Capital Expenditures paid in cash, (iii) Interest Expense actually paid in cash,
(iv) Taxes on or measured by income actually paid in cash, and (v) increase in
Working Capital.
“Excluded Rate Contract Obligation” means, with respect to any Guarantor, any
guarantee of any Swap Obligations under a Secured Rate Contract if, and only to
the extent that and for so long as, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation under a Secured Rate Contract (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act at the time the guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such Swap
Obligation under a Secured Rate Contract. If a Swap Obligation under a Secured
Rate Contract arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation under a
Secured Rate Contract that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.
“Excluded Tax” means with respect to any Secured Party: (a) Taxes measured by
net income (including branch profit Taxes) and franchise Taxes imposed in lieu
of net income Taxes, in each case (i) imposed on any Secured Party as a result
of being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes; (b) withholding Taxes to the extent that the obligation to
withhold amounts existed on the date that such Person became a Secured Party
under this Agreement in the capacity under which such Person makes a claim under
Section 11.01(a) or designates a new Lending Office, except in each case to the
extent such Person is a direct or indirect assignee (other than pursuant to
Section 10.18) of any other Secured Party that was entitled, at the time the
assignment to such Person became effective, to receive additional amounts under
Section 11.01(a); (c) Taxes that are directly attributable to the failure (other
than as a result of a change in any Requirement of Law) by any Secured Party to
deliver the documentation required to be delivered pursuant to Section 11.01(e);
and (d) any United States federal withholding Taxes imposed under FATCA.
“E-Fax” means any system used to receive or transmit faxes electronically.
“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.
“E-System” means any electronic system approved by Agent, including Syndtrak®,
Intralinks® and ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.
“FATCA” means Sections 1471, 1472, 1473 and 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), current or future
United States Treasury Regulations promulgated thereunder and published guidance
with respect thereto, any agreements entered into pursuant to Section 1471(b)(1)
of the Code and any applicable intergovernmental agreements with respect
thereto.
“FDA” means the United States Food and Drug Administration and any successor
thereto.
“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by Agent in a
commercially reasonable manner.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.
“Final Satisfaction” means the date all of the following have occurred (a)
termination of the Revolving Commitments, (b) payment and satisfaction in full
in cash of all Loans, all L/C Reimbursement Obligations and all other
Obligations under the Loan Documents and all Obligations arising under Secured
Rate Contracts that Agent has theretofore been notified in writing by the holder
of such Obligation are then due and payable, (c) deposit of cash collateral with
respect to all contingent Obligations (or, for any Letter of Credit Obligation,
receipt by Agent of a back-up letter of credit), in amounts and on terms and
conditions and with parties satisfactory to Agent and each Indemnitee that is,
or may be, owed such Obligations (excluding contingent Obligations (other than
L/C Reimbursement Obligations) as to which no claim has been asserted) and (d)
to the extent requested by Agent, receipt by Agent and Secured Parties of
liability releases from Credit Parties each in form and substance acceptable to
Agent.
“Financial Statements” means with respect to each applicable accounting period,
consolidated and consolidating balance sheets of the Consolidated Group as at
the end of such period and the related consolidated and consolidating statements
of income or operations, shareholders’ equity and cash flows for such period,
certified by an appropriate Responsible Officer of Borrower Representative as
being complete and correct and fairly presenting, in all material respects, in
accordance with GAAP, the financial position and the results of operations of
the Consolidated Group, and with respect to unaudited statements, subject to
normal year-end adjustments and absence of footnote disclosures.
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.
“Fiscal Quarter” means any of the quarterly accounting periods of Credit
Parties, ending on the last fiscal day of March, June, September and December of
each year.
“Fiscal Year” means any of the annual accounting periods of Credit Parties
ending on the last fiscal day of December of each year.
“Fixed Charge Coverage Ratio” means, with respect to any period for the
Consolidated Group, the ratio of (a) EBITDA minus (i) Non-Financed Capital
Expenditures and (ii) federal income taxes and other taxes measured by net
income actually paid in cash, to (b) the Fixed Charges.
“Fixed Charges” means, with respect to any period for any Person, the sum of
(a) Interest Expense, (b) the principal payments made or due on Indebtedness,
and (c) Restricted Payments.
“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that (a) meets the
requirements set forth by FEMA in its Mandatory Purchase of Flood Insurance
Guidelines and (b) shall be in an amount equal to the full, unpaid balance of
the Loans and any prior liens on the Real Estate up to the maximum policy limits
set under the National Flood Insurance Program, or as otherwise required by
Agent, with deductibles not to exceed $50,000.
“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is a “controlled foreign corporation” under Section 957 of the Code.
“Funded Indebtedness” means, as of any date of measurement, all Indebtedness of
the Consolidated Group as of the date of measurement (other than Indebtedness of
the type described in clauses (e), (g), (h), (i) and (j) (other than with
respect to clause (j), guaranties of Indebtedness of others of the type not
described in clauses (e), (g), (h) and (i) of the definition of Indebtedness) of
the definition of Indebtedness).
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions and
comparable stature and authority within the accounting profession) that are
applicable to the circumstances as of the date of determination, applied
consistently as provided in and subject to Section 12.04.
“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, Taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners). The term “Governmental
Authority” shall further include any institutional review board, ethics
committee, data monitoring committee, or other committee or entity with defined
authority to oversee Regulatory Matters.
“Guarantor” means each Borrower (as to the Obligations directly incurred by each
other Borrower) and each Subsidiary of Borrower that is or becomes a party to
the Guaranty and Security Agreement, and any other Person that has guaranteed
any Obligations.
“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of even date herewith, made by Credit Parties in favor of
Agent, for the benefit of Secured Parties.
“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.
“Impacted Lender” means any Lender that fails to provide Agent, within three
Business Days following Agent’s written request, satisfactory assurance that
such Lender will not become a Non-Funding Lender.
“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the Ordinary Course of Business); (c) the face amount of all
letters of credit issued for the account of such Person and without duplication,
all drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments; (e) all indebtedness created or arising under any
conditional sale or other title retention agreement, or incurred as financing,
in either case with respect to Property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such Property); (f) all Capital
Lease Obligations; (g) the principal balance outstanding under any synthetic
lease, off-balance sheet loan or similar off balance sheet financing product;
(h) all obligations, whether or not contingent, to purchase, redeem, retire,
defease or otherwise acquire for value any of its own Stock or Stock Equivalents
(or any Stock or Stock Equivalent of a direct or indirect parent entity thereof)
prior to the date that is 180 days after the Stated Maturity Date, valued at, in
the case of redeemable preferred Stock, the greater of the voluntary liquidation
preference and the involuntary liquidation preference of such Stock plus accrued
and unpaid dividends; (i) all indebtedness referred to in clauses (a) through
(h) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
Property (including accounts and contracts rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness; and (j) all Contingent Obligations described in clause (a) of the
definition thereof in respect of indebtedness or obligations of others of the
kinds referred to in clauses (a) through (i) above.
“Indemnified Tax” means (a) any Tax other than an Excluded Tax and (b) to the
extent not otherwise described in clause (a), Other Taxes.
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. federal,
state or foreign law, including the Bankruptcy Code.
“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.
“Interest Expense” means, with respect to any period for any Person, total
interest expense calculated in accordance with GAAP (including that portion
attributable to Capital Leases in accordance with GAAP and capitalized interest)
with respect to all outstanding Indebtedness, including all commissions,
discounts and other fees and charges owed with respect to letters of credit for
such period (in each case calculated without regard to any limitations on
payment thereof).
“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan (other
than a LIBOR Rate Loan having an Interest Period of six months) the last day of
each Interest Period applicable to such Loan, (b) with respect to any LIBOR Rate
Loan having an Interest Period of six months, the last day of each three month
interval and, without duplication, the last day of such Interest Period, and (c)
with respect to Base Rate Loans (including Swing Loans) the first day of each
month.
“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one, two, three or six months thereafter, as selected by
Borrower Representative in its Notice of Borrowing or Notice of
Conversion/Continuation; provided that:
(a)    if any Interest Period pertaining to a LIBOR Rate Loan would otherwise
end on a day which is not a Business Day, that Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;
(b)    any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c)    no Interest Period for any Revolving Loan shall extend beyond the
Revolving Termination Date.
“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.
“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
Credit Parties, including all merchandise, raw materials, parts, supplies, work
in process and finished goods intended for sale, together with all the
containers, packing, packaging, shipping and similar materials related thereto,
and including such inventory as is temporarily out of a Credit Party’s custody
or possession, including inventory on the premises of others and items in
transit.
“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.
“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.
“IRS” means the Internal Revenue Service of the United States and any successor
thereto.
“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.
“L/C Issuer” means any Lender or an Affiliate thereof or a bank or other legally
authorized Person, in each case, reasonably acceptable to Agent, in such
Person’s capacity as an Issuer of Letters of Credit hereunder.
“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of Borrowers to L/C Issuer thereof or to Agent, as and when matured, to pay all
amounts drawn under such Letter of Credit.
“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” on Schedule 10.02, or such other
office or offices of such Lender as it may from time to time notify Borrower
Representative and Agent.
“Letter of Credit” means documentary or standby letters of credit Issued for the
account of Borrowers by L/C Issuers, and bankers’ acceptances issued by a
Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.
“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders, whether direct or indirect, contingent or otherwise, due or
not due, in connection with the Issuance of Letters of Credit by L/C Issuers or
the purchase of a participation in any Letter of Credit as set forth in Section
1.03. The amount of such Letter of Credit Obligations shall equal the maximum
amount that may be payable by Agent and Lenders under each Letter of Credit or
pursuant thereto.
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses (including those
incurred upon any appeal or in connection with the preparation for and/or
response to any subpoena or request for document production relating thereto),
in each case of any kind or nature (including interest accrued thereon or as a
result thereto and fees, charges and disbursements of financial, legal and other
advisors and consultants), whether joint or several, whether or not indirect,
contingent, consequential, actual, punitive, treble or otherwise.
“LIBOR” means, for each Interest Period, the offered rate per annum for deposits
of Dollars for the applicable Interest Period that appears on Reuters Screen
LIBOR 01 Page as of 11:00 A.M. (London, England time) two Business Days prior to
the first day in such Interest Period. If no such offered rate exists, such rate
will be the rate of interest per annum, as determined by Agent at which deposits
of Dollars in immediately available funds are offered at 11:00 A.M. (London,
England time) two Business Days prior to the first day in such Interest Period
by major financial institutions reasonably satisfactory to Agent in the London
interbank market for such Interest Period for the applicable principal amount on
such date of determination.
“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or
otherwise), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever, including those created by, arising under or evidenced by any
conditional sale contract or other title retention agreement, the interest of a
lessor under a Capital Lease and any synthetic or other financing lease having
substantially the same economic effect as any of the foregoing.
“Loan” means any loan made or deemed made by any Lender hereunder.
“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Collateral
Documents and all documents delivered to Agent and/or any Lender in connection
with any of the foregoing.
“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.
“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in or a
material adverse effect on any of (a) the condition (financial or otherwise),
business, performance, operations or Property of any Credit Party, individually,
or the Credit Parties and their Subsidiaries taken as a whole; (b) the ability
of any Credit Party or any other Person (other than Agent or Lenders) to perform
its obligations under any Loan Document; or (c) the validity or enforceability
of any Loan Document or the rights and remedies of Agent, Lenders and the other
Secured Parties under any Loan Document. Without limiting the generality of the
foregoing, any event or occurrence which results or would reasonably be expected
to result in Liabilities to Credit Parties in excess of $2,000,000 individually
or in the aggregate shall be deemed to have a Material Adverse Effect, excluding
any Intangible Asset Impairment.
“Material Environmental Liabilities” means Environmental Liabilities exceeding
$500,000 in the aggregate.
“Maximum Availability” means the lesser of (a) the Borrowing Base (as calculated
pursuant to the Borrowing Base Certificate) in effect from time to time and (b)
the Aggregate Revolving Commitment then in effect less any Reserves with respect
thereto established by Agent at such time in its Permitted Discretion.
“Maximum Revolving Loan Balance” means (a) the Maximum Availability minus (b)
the sum of (i) the aggregate amount of Letter of Credit Obligations and (ii) the
aggregate outstanding principal amount of the Swing Loans.
“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate.
“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.
“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a federal
insurance program.
“Net Income” means, with respect to any Person, for any period, the consolidated
net income (or loss) of such Person and its Subsidiaries for such period
determined in accordance with GAAP; provided, however, that the following shall
be excluded: (a) the net income of any other Person in which such Person or one
of its Subsidiaries has a joint interest with a third-party (which interest does
not cause the net income of such other Person to be Consolidated into the net
income of such Person), except to the extent of the amount of dividends or
distributions paid to such Person or Subsidiary, (b) the net income of any
Subsidiary of such Person that is, on the last day of such period, subject to
any restriction or limitation on the payment of dividends or the making of other
distributions, to the extent of such restriction or limitation, and (c) the net
income of any other Person arising prior to such other Person becoming a
Subsidiary of such Person or merging or consolidating into such Person or its
Subsidiaries.
“Net Issuance Proceeds” means, in respect of any issuance of debt or equity,
cash proceeds (including cash proceeds as and when received in respect of
non-cash proceeds received or receivable in connection with such issuance), net
of underwriting discounts and reasonable out-of-pocket costs and expenses paid
or incurred in connection therewith in favor of any Person not an Affiliate of a
Borrower.
“Net Orderly Liquidation Value” means the cash proceeds of Inventory and/or
Equipment, as applicable, which could be obtained in an orderly liquidation (net
of all liquidation expenses, costs of sale, operating expenses and retrieval and
related costs), as determined pursuant to the most recent third-party appraisal
of such Inventory and/or Equipment delivered to Agent by an appraiser reasonably
acceptable to Agent.
“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition, as well as insurance proceeds and condemnation and similar
awards received on account of an Event of Loss, net of: (a) in the event of a
Disposition (i) the direct costs relating to such Disposition excluding amounts
payable to a Borrower or any Affiliate of a Borrower, (ii) sale, use or other
transaction Taxes paid or payable as a result thereof, and (iii) amounts
required to be applied to repay principal, interest and prepayment premiums and
penalties on Indebtedness secured by a Lien on the asset which is the subject of
such Disposition and (b) in the event of an Event of Loss, (i) so long as no
Default or Event of Default has occurred and is continuing, all money actually
applied to repair or reconstruct the damaged Property or Property affected by
the condemnation or taking, (ii) all of the costs and expenses reasonably
incurred in connection with the collection of such proceeds, award or other
payments, and (iii) any amounts retained by or paid to parties having superior
rights to such proceeds, awards or other payments.
“NOLV Factor” means, as of the date of the appraisal of Inventory most recently
received by Agent, the quotient of the Net Orderly Liquidation Value of
Inventory divided by the book value of Inventory, expressed as a percentage,
which will be increased or reduced upon receipt by Agent of each updated
appraisal.
“Non-Financed Capital Expenditures” means the sum of all expenditures (whether
paid in cash or accrued as liabilities) that are or are required to be treated
as capital expenditures under GAAP less the portion thereof financed under
Capital Leases or with proceeds of other long term Indebtedness (other than
Revolving Loans and Swing Loans) incurred substantially concurrently but in any
event within 20 days after such expenditure.
“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) refused to issue a Letter of Credit
requested by Borrowers, (c) given written notice (and Agent has not received a
revocation in writing), to a Borrower, Agent, any Lender, or L/C Issuer or has
otherwise publicly announced (and Agent has not received notice of a public
retraction) that such Lender believes it will fail to fund payments or purchases
of participations required to be funded by it under the Loan Documents or one or
more other syndicated credit facilities, (d) failed to fund, and not cured,
loans, participations, advances, or reimbursement obligations under one or more
other syndicated credit facilities, unless subject to a good faith dispute, or
(e) or any Person that directly or indirectly controls such Lender has, (i)
become subject to a voluntary or involuntary case under the Bankruptcy Code or
any similar bankruptcy laws, (ii) a custodian, conservator, receiver or similar
official appointed for it or any substantial part of such Person’s assets, or
(iii) made a general assignment for the benefit of creditors, been liquidated,
or otherwise been adjudicated as, or determined by any Governmental Authority
having regulatory authority over such Person or its assets to be, insolvent or
bankrupt, and for this clause (e), Agent has determined that such Lender is
reasonably likely to fail to fund any payments required to be made by it under
the Loan Documents. For purposes of this definition, control of a Person shall
have the same meaning as in the second sentence of the definition of Affiliate.
“Non-U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is not a United States person as
defined in Section 7701(a)(30) of the Code.
“Note” means any Revolving Note or Swingline Note and “Notes” means all such
Notes.
“Notice of Borrowing” means a notice given by Borrower Representative to Agent
pursuant to Section 1.09, in substantially the form of Exhibit 1.09.
“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, Agent, any L/C Issuer, any Secured Swap Provider or any other Person
required to be indemnified, that arises under any Loan Document or any Secured
Rate Contract, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, guaranty, indemnification or in any
other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired; provided, that Obligations of any
Guarantor shall not include any Excluded Rate Contract Obligations solely of
such Guarantor.
“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.
“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.
“Other Connection Taxes” means, with respect to any Secured Party, Taxes imposed
as a result of a present or former connection between such Secured Party and the
jurisdiction imposing such Tax, other than any such connection arising solely
from Secured Party having executed, delivered, become a party to, performed its
obligations or received a payment under, received or perfected as a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, Secured Rate Contract or any related document, or sold or
assigned an interest in any Loan or Loan Document.
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56.
“PBGC” means the United States Pension Benefit Guaranty Corporation, together
with any successor thereto.
“Perfection Certificate” means a written certificate from Borrower
Representative setting forth certain information regarding Credit Parties and
their Properties as contemplated by Article IV, in form and substance acceptable
to Agent and attached hereto as Schedule 4.21.
“Permits” means, with respect to any Person, any permit, approval, clearance,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or Products or
to which such Person or any of its property or Products is subject, including
without limitation all Registrations.
“Permitted Acquisition” means any Acquisition by (i) a Credit Party of
substantially all of the assets of a Target, which assets are located in the
United States or (ii) a Credit Party of 100% of the Stock and Stock Equivalents
of a Target organized under the laws of any State in the United States or the
District of Columbia, in each case, to the extent that the following conditions
have been satisfied:
(a)    to the extent the Acquisition will be financed in full or in part with
the proceeds of any Loan, the conditions set forth in Section 3.02 have been
satisfied;
(b)    Borrower Representative shall have notified Agent and Lenders of such
proposed Acquisition at least 30 days prior to the consummation thereof and
furnished to Agent and Lenders at least 15 days prior to the consummation
thereof (i) an executed term sheet and/or letter of intent (setting forth in
reasonable detail the terms and conditions of such Acquisition), executed
counterparts of the respective agreements, documents or instruments pursuant to
which such Acquisition is to be consummated (including any related management,
non-compete, employment, option or other material agreements), any schedules to
such agreements, documents or instruments and all other material ancillary
agreements, instruments and documents to be executed or delivered in connection
therewith, (ii) pro forma financial statements of the Consolidated Group after
giving effect to the consummation of such Acquisition, (iii) a certificate of a
Responsible Officer of Borrower Representative demonstrating on a pro forma
basis compliance with the covenants set forth in Article VI after giving effect
to the consummation of such Acquisition and (iv) copies of such other
agreements, instruments and other documents and such other information as Agent
reasonably shall request;
(c)    Borrowers and their Subsidiaries (including any new Subsidiary) shall
execute and deliver the agreements, instruments and other documents required by
Section 5.11 and Agent shall have received, for the benefit of Secured Parties,
a collateral assignment of the seller’s representations, warranties and
indemnities to Borrowers or any of their Subsidiaries under the acquisition
documents;
(d)    such Acquisition is not hostile and is approved by the board of directors
(or other similar body) and/or the stockholders or other equityholders of the
Target;
(e)    no Default or Event of Default shall then exist or would exist after
giving effect thereto;
(f)    average daily Availability shall be not less than $5,000,000 for the
90-day period preceding such Acquisition and, on a pro forma basis, for the
90-day period after giving effect to such Acquisition;
(g)    no more than $5,000,000 in the aggregate principal amount of Revolving
Loans may be used during any Fiscal Year to consummate all such Acquisitions;
(h)    the total consideration paid or payable (including all transaction costs,
assumed Indebtedness and Liabilities incurred, assumed or reflected on a
consolidated balance sheet of Credit Parties and their Subsidiaries after giving
effect to such Acquisition and the maximum amount of all deferred payments) for
all Acquisitions consummated during any Fiscal Year shall not exceed $15,000,000
in the aggregate for all such Acquisitions; and
(i)    the Target has EBITDA, subject to pro forma adjustments acceptable to
Agent, for the most recent four quarters prior to the acquisition date for which
financial statements are available, greater than zero.
Notwithstanding the foregoing, no Accounts or Inventory acquired by a Credit
Party in a Permitted Acquisition shall be included as Eligible Accounts or
Eligible Inventory until a field examination (and, if required by Agent, an
Inventory appraisal) with respect thereto is completed to the satisfaction of
Agent, including the establishment of Reserves required in Agent’s Permitted
Discretion; provided that such field examinations and appraisals shall not count
against the limited number of field examinations or appraisals for which expense
reimbursement may be sought.
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness permitted under Section 6.05(c) or (d) that (a) has an
aggregate outstanding principal amount not greater than the aggregate principal
amount of the Indebtedness being refinanced or extended, (b) has a Weighted
Average Life to Maturity (measured as of the date of such refinancing or
extension) and maturity no shorter than that of the Indebtedness being
refinanced or extended, (c) is not entered into as part of a sale leaseback
transaction, (d) is not secured by a Lien on any assets other than the
collateral securing the Indebtedness being refinanced or extended, (e) the
obligors of which are the same as the obligors of the Indebtedness being
refinanced or extended and (f) is otherwise on terms no less favorable to Credit
Parties and their Subsidiaries, taken as a whole, than those of the Indebtedness
being refinanced or extended.
“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.
“Pledged Collateral” has the meaning specified in the Guaranty and Security
Agreement and shall include any other Collateral required to be delivered to
Agent pursuant to the terms of any Collateral Document.
“Prior Indebtedness” means all Indebtedness and other obligations owing by any
Credit Party to Prior Lenders as more fully set forth on Schedule 12.02 attached
hereto.
“Prior Lenders” means JPMorgan Chase Bank, N.A.
“Proceeding” means any investigation, inquiry, litigation, review, hearing,
suit, claim, audit, arbitration, proceeding or action (in each case, whether
civil, criminal, administrative, investigative or informal) commenced, brought,
conducted or heard by or before, or otherwise involving, any Governmental
Authority or arbitrator.
“Products” means any item or any service that is designed, created,
manufactured, managed, performed, or otherwise used, offered, or handled by or
on behalf of the Credit Parties or any of their Subsidiaries.
“Pro Forma EBITDA” means, with respect to any Target, EBITDA for such Target for
the most recent 12 fiscal month period for which financial statements are
available at the time of determination thereof, adjusted by verifiable expense
reductions, including excess owner compensation, if any, which are expected to
be realized, in each case calculated by Borrowers and approved by Agent and
Required Lenders.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.
“Public Health Laws” means all applicable Requirements of Law relating to the
procurement, development, manufacture, production, analysis, distribution,
dispensing, importation, exportation, use, handling, quality, sale, or promotion
of any drug, medical device, food, dietary supplement, or other product
(including, without limitation, any ingredient or component of the foregoing
products) subject to regulation under the Federal Food, Drug, and Cosmetic Act
(21 U.S.C. et seq.) and similar state laws, controlled substances laws, pharmacy
laws, or consumer product safety laws.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation under a
Secured Rate Contract, each Credit Party that has total assets exceeding
$10,000,000 at the time the relevant guarantee or grant of the relevant security
interest becomes effective with respect to such Swap Obligation under a Secured
Rate Contract or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) designed to provide protection against fluctuations in
interest or currency exchange rates and any other agreements or arrangements
designed to provide such protection.
“Real Estate” means any real property owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary.
“Registrations” means all Permits and exemptions issued or allowed by any
Governmental Authority (including but not limited to new drug applications,
abbreviated new drug applications, biologics license applications,
investigational new drug applications, over-the-counter drug monograph, device
pre-market approval applications, device pre-market notifications,
investigational device exemptions, product recertifications, manufacturing
approvals and authorizations, CE Marks, pricing and reimbursement approvals,
labeling approvals or their foreign equivalent, controlled substance
registrations, and wholesale distributor permits) held by, or applied by
contract to, any Credit Party or any of its Subsidiaries, that are required for
the research, development, manufacture, distribution, marketing, storage,
transportation, use and sale of the Products of any Credit Party or any of its
Subsidiaries.
“Regulatory Matters” means, collectively, activities and Products that are
subject to Public Health Laws.
“Related Agreements” means, collectively, the Agreement and Plan of Merger,
dated as of August 4, 2014, by and among TecoStar Holdings, Inc., a Delaware
corporation, Tecomet Inc., a Massachusetts corporation, TecoSym Inc., a Delaware
corporation and Symmetry Medical Inc., a Delaware corporation (the “Merger
Agreement”), the Separation Agreement, the Transition Services Agreement, the
Shared IP Cross-License Agreement, the Quality Agreement and the Supply
Agreement (each as defined in the Merger Agreement).
“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, investor, agent, trustee,
representative, attorney, accountant and each insurance, environmental, legal,
financial and other advisor (including those retained in connection with the
satisfaction or attempted satisfaction of any condition set forth in Article
III) and other consultants and agents of or to such Person or any of its
Affiliates.
“Related Transactions” means the transactions contemplated by the Related
Agreements, including those described on Schedule 3.01.
“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.
“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.
“Required Lenders” means at any time (a) Lenders then holding more than 50% of
the sum of the Aggregate Revolving Commitment then in effect, or (b) if the
Aggregate Revolving Commitments have terminated, Lenders then holding more than
50% of the sum of the aggregate unpaid principal amount of Loans (other than
Swing Loans) then outstanding, outstanding Letter of Credit Obligations, amounts
of participations in Swing Loans and the principal amount of unparticipated
portions of Swing Loans.
“Requirement of Law” means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its Property or
Products or to which such Person or any of its Property or Products is subject.
“Reserves” means, with respect to the Borrowing Base (a) reserves established by
Agent from time to time against Eligible Accounts pursuant to Section 2.01 and
Eligible Inventory pursuant to Section 2.02, and (b) such other reserves against
Eligible Accounts, Eligible Inventory or Availability that Agent may, in its
Permitted Discretion, establish from time to time. Without limiting the
generality of the foregoing, Reserves established to ensure the payment of
accrued interest expenses or Indebtedness shall be deemed to be an exercise of
Agent’s Permitted Discretion.
“Responsible Officer” means the chief executive officer or the president of a
Borrower or Borrower Representative, as applicable, or any other officer having
substantially the same authority and responsibility; or, with respect to
compliance with financial covenants or delivery of financial information, the
chief financial officer or the treasurer of a Borrower or Borrower
Representative, as applicable, or any other officer having substantially the
same authority and responsibility.
“Revolving Commitment” means for each Lender, the amount set forth opposite such
Lender’s name in Schedule 1 under the heading “Revolving Commitments” as such
amount as the same may be reduced or increased from time to time in accordance
with this Agreement.
“Revolving Lender” means each Lender with a Revolving Commitment (or if the
Revolving Commitments have terminated, who hold Revolving Loans, Letter of
Credit Obligations or participations in Swing Loans.)
“Revolving Note” means a promissory note of Borrowers payable to a Lender in
substantially the form of Exhibit 12.02(b), evidencing Indebtedness of Borrowers
under the Revolving Commitment of such Lender.
“Revolving Termination Date” means the earlier to occur of: (a) the Stated
Maturity Date; and (b) the date on which the Aggregate Revolving Commitment
shall terminate in accordance with the provisions of this Agreement.
“Secured Party” means Agent, each Lender, each L/C Issuer, each other Indemnitee
and each other holder of any Obligation of a Credit Party, including each
Secured Swap Provider.
“Secured Rate Contract” means any Rate Contract between a Borrower and the
counterparty thereto, (i) for which GE Capital or an Affiliate of GE Capital has
provided credit enhancement through either an assignment right or a letter of
credit in favor of the counterparty, or (ii) which Agent has acknowledged in
writing constitutes a “Secured Rate Contract” hereunder.
“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with a
Borrower, or (ii) a Person with whom a Borrower has entered into a Secured Rate
Contract for which GE Capital or an Affiliate of GE Capital has provided credit
enhancement through either an assignment right or a letter of credit in favor of
such Person and any assignee thereof.
“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a 1% chance of a flood equal to or exceeding the base
flood elevation (a 100-year flood) in any given year.
“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.
“Stated Maturity Date” means December 5, 2019.
“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the voting Stock is, at the time, owned or
controlled directly or indirectly by, such Person or one or more Subsidiaries of
such Person. Unless the context provides otherwise, each reference to Subsidiary
under the Loan Documents shall be deemed to be a reference to a Subsidiary a
Credit Party.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” means $3,000,000.
“Swingline Lender” means, each in its capacity as Swingline Lender hereunder, GE
Capital or, upon the resignation of GE Capital as Agent hereunder, any Lender
(or Affiliate or Approved Fund of any Lender) that agrees, with the approval of
Agent (or, if there is no such successor Agent, the Required Lenders) and
Borrowers, to act as Swingline Lender hereunder.
“Swingline Note” means a promissory note of Borrowers payable to Swingline
Lender, in substantially the form of Exhibit 12.02(c), evidencing the
Indebtedness of Borrowers to Swingline Lender resulting from the Swing Loans
made to Borrowers by Swingline Lender.
“Target” means any Person or business unit or asset group of any Person acquired
or proposed to be acquired in an Acquisition.
“Tax Affiliate” means, (a) each member of the Consolidated Group, (b) each other
Credit Party and (c) any Affiliate of a Borrower with which such Borrower files
or is eligible to file consolidated, combined or unitary Tax returns.
“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.
“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.
“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of Illinois.
“United States” and “U.S.” each means the United States of America.
“Usage” means, as of any date of determination, the average of:
(a) the daily balances of the Aggregate Revolving Commitment during the
preceding calendar month, less
(b) the sum of (i) the daily balance of all Revolving Loans plus (ii) the daily
amount of Letter of Credit Obligations, plus (iii) the daily balance of all
outstanding Swing Loans, in each case, during the preceding calendar month.
“U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each SPV
and each participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment or
other required payments of principal, including payment at final maturity, in
respect thereof, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment
by (b) the then outstanding principal amount of such Indebtedness; provided that
for purposes of determining the Weighted Average Life to Maturity of any
Indebtedness that is being modified, refinanced, refunded, renewed, replaced or
extended, the effects of any prepayments made on such Indebtedness prior to the
date of the applicable extension shall be disregarded.
“Wholly-Owned Subsidiary” of a Person means any Subsidiary of such Person, all
of the Stock and Stock Equivalents of which (other than directors’ qualifying
shares required by law) are owned by such Person, either directly or through one
or more Wholly-Owned Subsidiaries of such Person.
“Working Capital” means adjusted current assets less adjusted current
liabilities.
Section 12.03.     Other Interpretive Provisions.
(o)    Defined Terms. Unless otherwise specified herein or therein, all terms
defined in any Loan Document shall have the defined meanings when used in any
certificate or other document made or delivered pursuant thereto. The meanings
of defined terms shall be equally applicable to the singular and plural forms of
the defined terms. Terms (including uncapitalized terms) not otherwise defined
herein and that are defined in the UCC shall have the meanings therein
described.
(p)    The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision of such Loan Document; and
subsection, section, schedule and exhibit references are to such Loan Document
unless otherwise specified.
(q)    Certain Common Terms. The term “documents” includes any and all
instruments, documents, agreements, certificates, indentures, notices and other
writings, however evidenced. The term “including” is not limiting and means
“including without limitation.”
(r)    Performance; Time. Whenever any performance obligation hereunder or under
any other Loan Document (other than a payment obligation) shall be stated to be
due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day. All
references to time shall be based upon New York time. In the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”; the words “to” and “until” each mean “to but
excluding”, and the word “through” means “to and including.” If any provision of
any Loan Document refers to any action taken or to be taken by any Person, or
which such Person is prohibited from taking, such provision shall be interpreted
to encompass any and all means, direct or indirect, of taking, or not taking,
such action.
(s)    Contracts. Unless otherwise expressly provided herein or in any other
Loan Document, references to agreements and other contractual instruments,
including the Loan Documents, shall be deemed to include all subsequent
amendments, thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document.
(t)    Laws. References to any statute or regulation may be made by using either
the common or public name thereof or a specific cite reference and, except as
otherwise provided with respect to FATCA, are to be construed as including all
statutory and regulatory provisions related thereto or consolidating, amending,
replacing, supplementing or interpreting the statute or regulation.
Section 12.04.     Accounting Terms and Principles. All accounting
determinations required to be made pursuant hereto shall, unless expressly
otherwise provided herein, be made in accordance with GAAP. No change in the
accounting principles used in the preparation of any financial statement
hereafter adopted by the Consolidated Group shall be given effect for purposes
of measuring compliance with any provision of Article VI or VII unless
Borrowers, Agent and the Required Lenders agree to modify such provisions to
reflect such changes in GAAP and, unless such provisions are modified, all
financial statements, Compliance Certificates and similar documents provided
hereunder shall be provided together with a reconciliation between the
calculations and amounts set forth therein before and after giving effect to
such change in GAAP. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to in Article VI and Article VII
shall be made, without giving effect to any election under Accounting Standards
Codification 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Credit
Party or any Subsidiary at “fair value.” A breach of a financial covenant
contained in Article VII shall be deemed to have occurred as of any date of
determination by Agent or as of the last day of any specified measurement
period, regardless of when the financial statements reflecting such breach are
delivered to Agent.
Section 12.05.     Payments. Agent may set up standards and procedures to
determine or redetermine the equivalent in Dollars of any amount expressed in
any currency other than Dollars and otherwise may, but shall not be obligated
to, rely on any determination made by any Credit Party or any L/C Issuer. Any
such determination or redetermination by Agent shall be conclusive and binding
for all purposes, absent manifest error. No determination or redetermination by
any Secured Party or any Credit Party and no other currency conversion shall
change or release any obligation of any Credit Party or of any Secured Party
(other than Agent and its Related Persons) under any Loan Document, each of
which agrees to pay separately for any shortfall remaining after any conversion
and payment of the amount as converted. Agent may round up or down, and may set
up appropriate mechanisms to round up or down, any amount hereunder to nearest
higher or lower amounts and may determine reasonable de minimis payment
thresholds.
[Signature Pages Follow.]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.


BORROWERS:


SYMMETRY SURGICAL INC.


By: /s/ David C. Milne        _______
Name: David C. Milne
Title: Chief Administrative Officer, SVP, General Counsel and Corporate
Secretary
FEIN: 35-1996126




SPECIALTY SURGICAL INSTRUMENTATION, INC.


By: /s/ David C. Milne        _______
Name: David C. Milne
Title: Chief Administrative Officer, SVP, General Counsel and Corporate
Secretary
FEIN: 69-0982516




OLSEN MEDICAL, LLC


By: Specialty Surgical Instrumentation, Inc., as its Member


By: /s/ David C. Milne            _
Name: David C. Milne
Title: Chief Administrative Officer, SVP,
General Counsel and Corporate
Secretary
FEIN: 45-2917230




BORROWER REPRESENTATIVE:


SYMMETRY SURGICAL INC.


By: /s/ David C. Milne            _
Name: David C. Milne
Title: Chief Administrative Officer, SVP, General Counsel and Corporate
Secretary
FEIN: 35-1996126






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.


OTHER CREDIT PARTIES:


SYMMETRY MEDICAL SSI REAL ESTATE, LLC


By: Specialty Surgical Instrumentation, Inc., as its Member


By: /s/ David C. Milne        ________
Name: David C. Milne
Title: Chief Administrative Officer, SVP,
General Counsel and Corporate
Secretary
FEIN: N/A




SYMMETRY SURGICAL INTERNATIONAL, INC.


By: /s/ David C. Milne        ________
Name: David C. Milne
Title: Chief Administrative Officer, SVP, General Counsel and Corporate
Secretary
FEIN: 46-2251256


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.
GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and Swingline Lender


By: /s/ Jason Dufour        _____
Name: Jason Dufour
Title: Duly Authorized Signatory


GE CAPITAL BANK, as a Lender


By: /s/ Jeffrey M. Thomas____________
Name: Jeffrey M. Thomas
Title: Duly Authorized Signatory


 
Schedule 1
Commitments




 
Revolving Commitment
GE Capital Bank
$20,000,000





 


Schedule 3.01
Conditions Precedent
The following conditions precedent shall be satisfied, each as determined by,
and in form and substance acceptable to, Agent, on or prior to the Closing Date,
unless waived in accordance with Section 10.01:
(a)Loan Documents. Agent shall have received each of the Loan Documents duly
executed by the parties thereto.
(b)Liquidity. Not more than $5,000,000 in Revolving Loans shall be advanced on
the Closing Date, and after giving effect to the consummation of the
transactions contemplated hereby and the Related Transactions, payment of all
costs and expenses in connection therewith, funding of the initial Loans and
Issuance of the initial Letters of Credit, Availability plus unrestricted cash
and Cash Equivalents of the Credit Parties’ maintained in a deposit account
subject to a Control Agreement shall be not less than $1,500,000.
(c)Related Transactions. The Related Transactions shall have closed in the
manner contemplated by the Related Agreements and shall otherwise be in form and
substance reasonably satisfactory to Agent.
(d)Repayment of Prior Lender Obligations; Satisfaction of Outstanding L/Cs.
(i) Agent shall have received a fully executed pay-off letter reasonably
satisfactory to Agent confirming that all obligations owing by any Credit Party
to Prior Lenders will be repaid in full from the proceeds of the initial Loans
and all Liens upon any of the Property of Credit Parties or any of their
Subsidiaries in favor of Prior Lenders shall be terminated by Prior Lenders
immediately upon such payment; and (ii) all letters of credit issued or
guaranteed by Prior Lenders have been cash collateralized or supported by a
Letter of Credit Issued pursuant hereto, as mutually agreed upon by Agent,
Borrowers and such Prior Lender.
(e)Approvals. Agent shall have received (i) satisfactory evidence that Credit
Parties have obtained all required consents and approvals of all Persons
including all requisite Governmental Authorities, to the execution, delivery and
performance of the Loan Documents and the consummation of the Related
Transactions or (ii) an officer’s certificate in form and substance reasonably
satisfactory to Agent affirming that no such consents or approvals are required.
(f)Corporate Due Diligence. Agent shall have received satisfactory closing
certificates with respect to each Credit Party, certifying as to such Credit
Party’s Organizational Documents, good standing and qualifications, resolutions
or written consents, as applicable, incumbency and such other matters requested
by and satisfactory to Agent, including recent certificates from the applicable
Governmental Authorities.
(g)Opinions. Agent shall have received satisfactory legal opinions addressed to
Agent and each Lender.
(h)Personal Property Requirements. Agent shall have received: (i) all
certificates, agreements, or instruments necessary to perfect Agent’s security
interest in all Chattel Paper, all Instruments, all Deposit Accounts and all
Investment Property of each Credit Party (as each such term is defined in the
Guaranty and Security Agreement and to the extent required thereby); (ii) such
searches that Agent deems necessary or appropriate; (iii) UCC financing
statements in appropriate form for filing under the UCC, filings with the United
States Patent and Trademark Office and United States Copyright Office and such
other documents under applicable Requirements of Law in each jurisdiction as may
be necessary or, in the opinion of the Agent, desirable to perfect the Liens
created, or purported to be created, by the Collateral Documents; (iv) such
releases with respect to any Liens on the Collateral (other than Permitted
Liens) as determined by Agent; and (vi) evidence acceptable to Agent of payment
or arrangements for payment by Credit Parties of all applicable recording Taxes,
fees, charges, costs and expenses required for the recording of the Collateral
Documents.
(i)Solvency Certificate. A certificate from Borrower Representative, on behalf
of Credit Parties, signed by Borrower Representative’s chief financial officer
or other comparable person, certifying to Agent and Lenders that, both before
and immediately after consummation of the transactions contemplated by the Loan
Documents and after giving effect thereto, Credit Parties, taken as a whole, are
Solvent.
(j)Payment of Fees. Borrowers shall have paid the fees required to be paid on
the Closing Date, and shall have reimbursed Agent for all fees, costs and
expenses of closing presented as of the Closing Date.
(k)Business Due Diligence. Agent and Lenders shall have completed, to their
satisfaction, (i) business due diligence, (ii) background checks on Credit
Parties, Target, management and significant related parties, (iii) an
environmental review, (iv) insurance review, and (v) customer and supplier
calls).
(l)Legal Due Diligence. Agent and Lenders shall have completed, to their
satisfaction, legal due diligence, including satisfactory review of all pending
regulatory investigations (including all FDA investigations) and material
pending or threatened litigation or proceeding in court or any administrative
forum. The ownership, capital, corporate, tax, organizational and legal
structure of Borrowers and their Subsidiaries as of the Closing Date shall be
satisfactory to Agent and Lenders.
(m)Insurance. Agent shall have received acceptable (i) insurance certificates
with such endorsements requested by Agent and (ii) Federal Flood Insurance
policies or binders for each parcel of real estate located in a Special Flood
Hazard Area.
(n)Financial Statements. The receipt and satisfactory review by Agent of (i) the
Consolidated Group’s audited financial statements for the Fiscal Year ended
December 31, 2013, (ii) the unaudited statements for September 30, 2014, and
(iii) the auditors’ management letters, if any, for the Fiscal Years ending
December 31, 2012 and 2013. The audited statements will agree in all material
respects to the financial information provided prior to the receipt of these
audited financials. Agent shall have also received a pro forma closing balance
sheet, adjusted to give effect to the transaction contemplated hereby, which is
satisfactory to Agent.
(o)Budget and Projections. Agent shall have received and reviewed, to its
satisfaction, annual budget with respect to the Consolidated Group for a five
year period (with monthly projections for the 12 months after close) as well as
actual results for the 12 months prior to close). Agent and Lenders shall be
satisfied, based on financial statements (actual and pro forma), projections and
other evidence provided by Borrowers, or requested by Agent, that the Credit
Parties and their Subsidiaries, after incurring the indebtedness contemplated by
the Revolving Facility, will be solvent, able to satisfy their obligations as
they mature and adequately capitalized.
(p)Material Adverse Effect. The determination by Agent that no change,
development, or event has or would reasonably be expected to have a Material
Adverse Effect.
(q)Litigation. There exists no order or injunction or pending litigation in
which there is a reasonable possibility of a decision which would have a
Material Adverse Effect on Borrowers or any Subsidiary and no pending litigation
seeking to enjoin or prevent the transactions contemplated hereby or the Related
Transactions.


Schedule 4.05
Litigation


1.
In September 2013, Xodus Medical Inc., Alessio Pigazzi and Glenn Keilar
(collectively “Xodus”) filed suit against Prime Medical, LLC (“Prime”), and
Specialty Surgical Instrumentation, Inc. d/b/a Symmetry Surgical Inc. in the
United States District Court for the Western District of Pennsylvania under
cause number 2:13-cv-01372-AJS. In the lawsuit Xodus alleged that Prime, a
manufacturer of products Symmetry Surgical distributes, had infringed on two of
its patents, US Patent No. 8,511,314 and US Patent No. 8,464,720 (the “Xodus
Patents”) and that Symmetry Surgical was liable to it for damages for selling
products that infringed on the Xodus Patents. Symmetry Surgical’s Distribution
Agreement with Prime provides Symmetry Surgical with full indemnification for
these claims, and Prime has paid for all costs of litigation thus far.

At present the lawsuit is stayed pending the outcome of the US Patent and
Trademark office’s review of the validity of the Xodus Patents. On February 24,
2014 the USPTO found substantial questions regarding the patentability of the
Xodus Patents and on July 10, 2014 the USPTO rejected both of the Xodus Patents.
Xodus has appealed to the full Board of the USPTO, a process that will take
approximately two (2) years to complete. In acknowledgement of this fact, on
December 1, 2014 the Court approved motions for an indefinite stay of
proceedings in federal court.
2.
Should the USPTO reverse its prior two findings, and should the US District
Court find that Prime’s products infringe on the Xodus Patents, then Symmetry
Surgical could have liability to Xodus for some percentage of the sales of the
Prime products, to the extent that Prime was unable to satisfy its indemnity
obligations. Total sales of Prime products amount to approximately $600,000 over
the relationship, with a current run rate of approximately $50,000 per month so
the potential risk following a reversal at the USPTO and Prime’s inability to
satisfy its indemnity obligations would be some percentage of that amount
reflective of an amount attributed to an IP license fee.

Schedule 4.07
ERISA Compliance
1.
Medical benefit plan. Fully insured with United Healthcare as
insurer/administrator. This plan will become effective January 1, 2015.

3.
401k Plan. Maintained by Wells Fargo as administrator. This plan will become
effective February 1, 2015.

4.    
Schedule 4.14
Environmental


None.


5.    
Schedule 4.17
Labor Relations


6.
None.


62481863



--------------------------------------------------------------------------------




Schedule 4.19
Insurance
[SEE ATTACHED]











62481863



--------------------------------------------------------------------------------




[image1.jpg]





62481863



--------------------------------------------------------------------------------






[image2.jpg]



62481863



--------------------------------------------------------------------------------






[image3.jpg]



62481863



--------------------------------------------------------------------------------






[image4.jpg]



62481863



--------------------------------------------------------------------------------






[image5.jpg]



62481863



--------------------------------------------------------------------------------




[image6.gif]



62481863



--------------------------------------------------------------------------------




[image7.gif]



62481863



--------------------------------------------------------------------------------




[image8.gif]



62481863



--------------------------------------------------------------------------------




[image9.gif]



62481863



--------------------------------------------------------------------------------




[image10.gif]



62481863



--------------------------------------------------------------------------------




[image11.gif]



62481863



--------------------------------------------------------------------------------




[image12.gif]



62481863



--------------------------------------------------------------------------------




[image13.gif]



62481863



--------------------------------------------------------------------------------




Schedule 4.21
Perfection Certificate
[SEE ATTACHED]



62481863



--------------------------------------------------------------------------------




PERFECTION CERTIFICATE
Reference is made to (a) that Credit Agreement dated as of the date set forth
above (as amended, restated or supplemented from time to time, the “Credit
Agreement”) among Symmetry Surgical Inc., a Delaware corporation (“Symmetry”),
Specialty Surgical Instrumentation, Inc., a Tennessee corporation (“SSI”), Olsen
Medical, LLC, a Delaware limited liability company (“Olsen”) (Symmetry, SSI and
Olsen are sometimes referred to herein collectively as “Borrowers” and
individually as a “Borrower”), the other Credit Parties party thereto, the
Lenders and L/C Issuers party thereto and General Electric Capital Corporation,
a Delaware corporation, in its capacity as administrative agent for the Lenders
and each other Secured Party (in such capacity, together with its successors and
permitted assigns, “Agent”), and (b) that certain Guaranty and Security
Agreement dated as of the date set forth above (as amended, restated or
supplemented from time to time, the “Guaranty and Security Agreement”) among
Agent, each Borrower and each other Credit Party party thereto (each, a
“Guarantor” and, collectively, “Guarantors”). Capitalized terms used herein but
not defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.
This Perfection Certificate is a Loan Document and shall be attached to Schedule
4.21 of the Credit Agreement and become a part thereof. This Perfection
Certificate shall be updated from time to time in accordance with Schedule 5.01
the Credit Agreement.
Each Borrower and each Guarantor (each, a “Grantor” and, collectively
“Grantors”) hereby certify as follows:
I.    CURRENT INFORMATION.
A.    Legal Names, Organizations, Jurisdictions of Organization and
Organizational Identification Numbers. The full and exact legal name (as it
appears in each respective certificate or articles of incorporation, limited
liability membership agreement or similar organizational documents, in each case
as amended to date), the type of organization (or if a particular Grantor is an
individual, please indicate so), the jurisdiction of organization (or formation,
as applicable), and the organizational identification number (not tax i.d.
number) of each Grantor are as follows:



62481863



--------------------------------------------------------------------------------




Name of Grantor
Type of Organization (e.g. corporation, limited liability company, limited
partnership)
Jurisdiction of Organization / Formation
Organizational Identification Number
Olsen Medical, LLC
LLC
Delaware
110869786-5017367
Symmetry Surgical Inc.
Corporation
Delaware
140970553 -
5572568
Symmetry Medical SSI Real Estate, LLC
LLC
Delaware
Control # -
000555759
S.S.I.I. LP, LLC
LLC
Delaware
121245666-
5244684
Specialty Surgical Instrumentation, Inc. d/b/a Symmetry Surgical, Inc.
Corporation
Delaware
Control # - 000054158
Symmetry Surgical IP, LLC
LLC
Delaware
121245677-
5244687
Symmetry Surgical International,
Inc.
Corporation
Delaware
121245687-
5230235



B.    Chief Executive Offices and Mailing Addresses. The chief executive office
address (or the principal residence if a particular Grantor is a natural person)
and the preferred mailing address (if different than chief executive office or
residence) of each Grantor are as follows:
Name of Grantor
Address of Chief Executive Office (or for natural persons, residence)
Mailing Address (if different than CEO or residence)
Olsen Medical, LLC
3034 Owen Dr. Antioch TN 37013
3034 Owen Dr. Antioch TN 37013
Symmetry Surgical Inc.
3034 Owen Dr. Antioch TN 37013
3034 Owen Dr. Antioch TN 37013
Symmetry Medical SSI Real Estate,
LLC
3034 Owen Dr. Antioch TN 37013
3034 Owen Dr. Antioch TN 37013
S.S.I.I. LP, LLC
3034 Owen Dr. Antioch TN 37013
3034 Owen Dr. Antioch TN 37013
Specialty Surgical Instrumentation,
Inc. d/b/a Symmetry Surgical, Inc.
3034 Owen Dr. Antioch TN 37013
3034 Owen Dr. Antioch TN 37013
Symmetry Surgical IP, LLC
3034 Owen Dr. Antioch TN 37013
3034 Owen Dr. Antioch TN 37013
Symmetry Surgical International,
Inc.
3034 Owen Dr. Antioch TN 37013
3034 Owen Dr. Antioch TN 37013






62481863



--------------------------------------------------------------------------------




C.    Changes in Name, Jurisdiction of Organization or Corporate Structure.
Except as set forth below, no Grantor has changed its name, jurisdiction of
organization or its corporate structure in any way (e.g. by merger,
consolidation, change in corporate form, change in jurisdiction of organization
or otherwise) within the past five (5) years: (Insert “No Exceptions,” if none.)
Name of Grantor
Date of Change
Description of Change
Symmetry Surgical Inc.
8-6-2014
Delaware filing changed name from anonymous, pre-transaction announcement name
to Symmetry Surgical, Inc.
Specialty Surgical Instrumentation, Inc. d/b/a Symmetry Surgical Inc.
2-13-2012
Filed in TN for use of assumed name (d/b/a)
Olsen Medical, LLC
10-27-2011
Changed name from SMA Acquisition, LLC to Olsen Medical, LLC
Specialty Surgical Instrumentation, Inc. d/b/a Symmetry Surgical Inc.
11-24-2014
Symmetry Surgical, Inc.
Olsen Medical, LLC
11-24-2014
Olsen Medical, LLC distributed by Symmetry Medical Manufacturing, Inc. to
Symmetry Medical Inc. and then contributed to Symmetry Surgical Inc. further
contributed to Specialty Surgical Instrumentation, Inc. d/b/a Symmetry Surgical
Inc.
Symmetry Surgical International, Inc.
11-24-2014
Contributed by Symmetry Medical Inc. to Symmetry Surgical Inc.
SEE CORPORATE RESTRUCTURE PLAN PROVIDED UNDER SEPARATE COVER
 
 
Symmetry Surgical Inc.
 
No Exceptions
Symmetry Medical SSI Real Estate,
LLC
 
No Exceptions
S.S.I.I. LP, LLC
 
No Exceptions
Symmetry Surgical IP, LLC
 
No Exceptions



D.    Prior Addresses.


Except as set forth below, no Grantor has changed its chief executive office, or
principal residence if a particular Grantor is a natural person, within the past
five (5) years: (Insert “No Exceptions,” if none.)



62481863



--------------------------------------------------------------------------------




Name of Grantor
Prior Address/City/State/Zip Code
Specialty Surgical Instrumentation, Inc. d/b/a Symmetry Surgical Inc.
 
Olsen Medical, LLC f/k/a SMA Acquisitions, LLC
No Exceptions
Symmetry Surgical Inc.
No Exceptions
Symmetry Medical SSI Real Estate,
LLC
No Exceptions
S.S.I.I. LP, LLC
No Exceptions
Symmetry Surgical IP, LLC
No Exceptions
Symmetry Surgical International,
Inc.
No Exceptions



E.    Acquisitions of Equity Interests or Assets.


Except as set forth below, no Grantor has acquired the equity interests or
substantially all of the assets of another entity within the past five (5)
years: (Insert “No Exceptions,” if none.)
Name of Grantor
Entity Acquired
Percent of Interest Acquired
Specialty Surgical Instrumentation, Inc. d/b/a Symmetry Surgical Inc.
Assets of Codman Surgical Instruments Business
100% of assets and certain liabilities as set forth in APA provided under
separate cover.
Specialty Surgical Instrumentation, Inc. d/b/a Symmetry Surgical Inc.
Assets of Olsen Medical, LLC
100% Olsen Medical, LLC, per corporate reorganization step plan as provided
under separate cover.
Olsen Medical, LLC f/k/a SMA Acquisitions, LLC
No Exceptions
 
Symmetry Surgical Inc.
All Symmetry Surgical subsidiaries
Acquired all Symmetry Surgical subsidiaries pursuant to corporate reorganization
step plan provided under separate cover.
Symmetry Medical SSI Real Estate, LLC
No Exceptions
 
S.S.I.I. LP, LLC
No Exceptions
 
Symmetry Surgical IP, LLC
No Exceptions
 
Symmetry Surgical International,
Inc.
No Exceptions
 



II.    ADDITIONAL INFORMATION.
A.    Grantor Sites.





62481863



--------------------------------------------------------------------------------




Set forth on Exhibit A are the addresses of all locations where any Grantor
currently owns or operates its business, together with the name of such Grantor,
the name of the record owner of real property for such location and with respect
to each leased site, the expiration date of the related lease.
B.    Tangible Personal Property.


Set forth on Exhibit B are all the locations (other than those on Exhibit A)
where any Grantor currently maintains its tangible personal property (including
goods, inventory and equipment) and all books and records of such Grantor
(whether or not in the possession of such Grantor) and the name of the record
owner of real property for such locations.


C.    Securities.


Set forth below are all stock, membership interests, partnership interests or
other equity interest held by any Grantor:
Pledgor
Issuer
Class or Other Description of Pledged Securities
Certificate Number (if applicable)
Number of Pledged Securities
Total Outstanding Securities
Percentage of Total Outstanding Securities Pledged
Specialty Surgical Instrumentation, Inc. d/b/a Symmetry Surgical, Inc.
VesOcclude Medical, LLC
Units of Ownership
31
500,000
10,416,667
4.8
%





D.    Intellectual Property.


Set forth below is a list of all copyrights, patents and trademarks and other
intellectual property owned or used, or hereafter adopted, held or used, by any
Grantor:
Grantor
Description
Filing/Registration Information
 
 
 





PLEASE SEE SEPARATE EXHIBIT-            ON FILE WITH AGENT    




D.    Instruments.



62481863



--------------------------------------------------------------------------------






Set forth below is a list of all instruments owed to any Grantor:
Grantor/Holder of Instrument
Borrower
Original Principal Amount
Outstanding Principal Amount
Maturity
 
 
 
 
 



None.


[REMAINDER OF PAGE INTENTIONALLY BLANK;
EXECUTION PAGE FOLLOWS]



62481863



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the respective duly authorized officers of the undersigned
have caused this Perfection Certificate to be executed as of the date first set
forth above.
GRANTORS


SYMMETRY SURGICAL INC.




By: _/s/ David C. Milne______________________
Name: David C. Milne
Title: Chief Administrative Officer, SVP, General Counsel and Corporate
Secretary




SPECIALTY SURGICAL INSTRUMENTATION, INC.




By: _/s/ David C. Milne______________________
Name: David C. Milne
Title: Chief Administrative Officer, SVP, General Counsel and Corporate
Secretary




OLSEN MEDICAL, INC.


By: Specialty Surgical Instrumentation, Inc., as its Member




By: _/s/ David C. Milne______________________
Name: David C. Milne
Title: Chief Administrative Officer, SVP, General Counsel and Corporate
Secretary


SYMMETRY MEDICAL SSI REAL ESTATE, LLC


By: Specialty Surgical Instrumentation, Inc., as its Member




By: _/s/ David C. Milne______________________
Name: David C. Milne



62481863



--------------------------------------------------------------------------------




Title: Chief Administrative Officer, SVP, General Counsel and Corporate
Secretary
SYMMETRY SURGICAL INTERNATIONAL, INC.




By:_/s/ David C. Milne_______________________
Name: David C. Milne
Title: Chief Administrative Officer, SVP, General Counsel and Corporate
Secretary







62481863



--------------------------------------------------------------------------------




EXHIBIT A
List of Existing Grantor Sites
Address
Grantor
Record Owner of Fee
If leasehold, expiration date of lease
3034 Owen Dr.
Antioch, TN 37013
All except Olsen Medical, LLC
EnergyLocic Properties, LLC, 5901 Crossings Blvd. Antioch, TN 37013
May 16, 2018
3230 Commerce Center Place
Olsen Medical, LLC
Commerce Center I, LLC, c/o Sun Properties, LLC 4010 Dupont Circle, Suite L-07
Louisville, KY 40202
September 30, 2018








62481863



--------------------------------------------------------------------------------




EXHIBIT B
Other Locations and Description of Tangible Personal Property
Description of Property
Location
Record Owner of Property
Office equipment and supplies; inventory and other tangible personal property
for the operation of Specialty Surgical Instrumentation d/b/a Symmetry Surgical,
Inc.
3034 Owen Dr. Antioch, TN
37013
EnergyLocic Properties, LLC, 5901
Crossings Blvd. Antioch, TN 37013
Office equipment and supplies, equipment and inventory for Olsen Medical, LLC
business.
3230 Commerce Center Place
Commerce Center I, LLC, c/o Sun Properties, LLC 4010 Dupont Circle, Suite L-07
Louisville, KY 40202
Leased warehouse space for the purpose of storing selected finished goods part
codes.
7363 Cockrill Bend Blvd, Nashville TN
Sprint Logistics and Warehousing, Inc. P.O. Box 101261 Nashville, TN 37224
Office and conference room furniture and supplies – 10 offices and 2 conference
rooms
9602 Coldwater Road – Suite 202, Fort Wayne IN 46825
Waterstone Land Holdings, LLC, 9602 Coldwater Rd. Suite 200, Fort Wayne, IN
46582
Leased office space and product inspection space with limited finished goods
inventory that is undergoing inspection prior to transit to Nashville. Some
equipment used to facilitate inspection.
78532 Maybachstrasse,
Tuttilingen Germany
Sigrid Bacher, Am Winterberg 6; 78532 Tuttlingen-Eblingen Steuer Nr. 21205/06847
Leased warehouse space for the purpose of storing selected finished goods part
codes.
78532 Maybachstrasse,
Tuttilingen Germany
WKS Immobilien AG; Bühlstrasse 29, 8200 Schaffhausen








62481863



--------------------------------------------------------------------------------




Schedule 4.22
Government Contracts
1.
Novation Agreement by and among Specialty Surgical Instrumentation, Inc. d/b/a
Symmetry Surgical, Inc., Codman & Shurtleff, Inc. and the United States of
America, dated as of December 29, 2011.

2.
Federal Supply Schedule (FSS) Agreement by and between Specialty Surgical
Instrumentation, Inc. dba Symmetry Surgical Inc. and the U.S. Department of
Veteran Affairs, dated as of November 1, 2013.

3.
Distribution And Pricing Agreement (DAPA) by and between Specialty Surgical
Instrumentation, Inc. and Defense Supply Center Philadelphia (DSCP), dated as of
March 30, 1995.

Schedule 4.24
Bonding
None.




4.    
Schedule 4.31
List of Registrations
Canadian Licenses:


a.    Bookwater Radiolucent Retractor Blades – Lic #: 26096
b.    Cushing Burr – Lic #: 86506
c.    Disposable Vein Stripper – Lic #: 66514
d.    Drills – Lic #: 77462
e.    Hudson Cranial Drill Set – Lic #: 77537
f.    Karlin Micro Knife Blade – Lic #: 66020
g.    Saws – Lic #: 76522
h.    Secto Dissectors – Cotton (X-Ray Detectable) – Lic #: 73739
i.    Secto Dissectors – Gauze (X-Ray Detectable) – Lic #: 73740
j.    Secto Dissectors – Polyester (X-Ray Detectable) – Lic #: 73741
k.     Secto Tonsil Sponge – Lic #: 73706
l.    Skull Tongs – Lic #: 89738
m.    Sternum Saw – Lic #: 8398
n.    Suction Tubes – Lic #: 89734


FDA Certification of Foreign Government (CofG’s):


a.    Access Instruments – Cert#: 3984-2-2014
b.    Bookwalter Kits – Cert#: 25768-3-2014
c.    Arthro, Lap, Elector – Cert#: 2234607-2013
d.    Containers - Cert#: 3350-6-2014
e.     Multipak bases - Cert#: 4887-8-2012
f.     Reveal - Cert#: 4888-8-2012
g.     SSI Gen A7 - Cert#: 23499-7-2013
h.     SSI Gen A4 - Cert#: 21509-3-2013
i.     SSI Gen A4 - Cert#: 22365-5-2013
j.     SSI Gen A6 - Cert#: 23501-7-2013
k.     SSI Gen A5 - Cert#: 22366-5-2013
l.     SSI Manual Instr - Cert#: 6590-11-2012
m.     SSI Manual Instru - Cert#: 21510-3-2013
n.     SSi Manual Instru - Cert#: 6324-10-2012
o.     SSI Pre-amend - Cert#: 5374-9-2014
p.     SSI Pre-amend - Cert#: 7182-12-2012
q.     SSI Pre-amend - Cert#: 21653-3-2013
r.     SSI Sharp Kerrison - Cert#: 25786-3-2014
s.     SSi Sharp Kerrison - Cert#: 25785-3-2014


Supplier Audits Completed To Date Symmetry Surgical:


a.    MedSorb – Audit Date: 8/6-7/2014
b.    Contech Medical – Audit Date: 7/31/2014
c.     Classic Industries – Audit Date: 8/4/2014
d.     Carwild – Audit Date: 7/30/2014
e.     Steris Northborough – Audit Date: 8/19/2014
f.     Steris EtO Process – Audit Date: 7/29/2014


SSI Registrations:


a.
2012 – SSI product line was registered into 15 countries leveraging CofG’s,
technical files, etc.

◦
Colombia

◦
Brazil

◦
Taiwan

◦
Japan - Olsen

◦
Korea

◦
Mexico

◦
Hong Kong

◦
Malaysia

◦
Singapore

◦
Taiwan

◦
Thailand

◦
Argentina

◦
Brazil

◦
Chile

◦
Peru



b.
2013 – SSI product line was registered into 29 countries leveraging CofG’s,
technical files, etc.

◦
China -Olsen

◦
India

◦
Japan

◦
Korea

◦
Malaysia

◦
Philippines

◦
Singapore - Olsen

◦
Taiwan - Olsen

◦
Thailand – Olsen

◦
Vietnam - Olsen

◦
Australia – Olsen

◦
EU

◦
Argentina – Olsen

◦
Brazil - Olsen

◦
Colombia – Olsen

◦
Costa Rica – Olsen

◦
Mexico - Olsen

◦
Nicaragua

◦
Peru – Olsen

◦
Puerto Rico

◦
Uruguay – Olsen

◦
Venezuela - Olsen

◦
Israel

◦
Lebanon

◦
Qatar - Olsen

◦
Saudi Arabia - Olsen

◦
Yemen

◦
Russia – Olsen

◦
Turkey



c.
Olsen:

◦
Olsen product line was registered into 143 countries leveraging CofG’s,
technical files, etc. (Olsen had worldwide market share prior to acquisition)



Quality Standards and Regulatory Approvals:


a.
ISO 13485 Quality Managemene4t System certification – Cert #: FM 568927

b.
CE Marking Certificate – Cert #: CE 586997 (Including Supporting Technical
Files)

c.
FDA Establishment Registration (Including Various Medical Device Listing’s
associated with each site):

◦
Olsen Medical - Reg #: 1530493

◦
Symmetry Surgical (Nashville) – Reg #: 3007208013

◦
Symmetry Surgical (Germany) – Reg #: 3001644167

d.
FDA 510k Symmetry Surgical:

◦
Quad Lock Codman Sterilization Container System – (510k #:

◦
K092437/K120117)

◦
Rapid Clean - (510k #: K954699)

◦
Crank Frame Retractor - (510k #: K882071)

◦
Kerrison Disposable Tip Rongeurs - (510k #: K130541)

◦
Single Use Cuffed Catheter Removal Device - (510k #: K122263)

e.
FDA 510k Olsen:

◦
Double-Coagulation Switchpen 757 - (510k #: K834410)

◦
Olsen 756 Rocker Switchpen - (510k #: K834410)

◦
Olsen #770 Disposable Holster – (510k #: K834329)

◦
Olsen Laparoscopic Instr Disposable Single Use – (510k #: K912611)

◦
Smoke/Odor Evacuator #757 – (510k #: K912612)

◦
Insulated Speculum W/Smoke Evacuator Option – (510k #: K922154)

◦
Disposable Biopolar Cable – (510k #: K884171)

◦
Modified Olsen #770 Disposable Holster – (510k #: K884172)

◦
#920 Disposable Tur Cable – (510k #: K884173)

◦
Modify Olsen 755/756 Switchpens – (510k #: K884174)

◦
#820/821 Bipolar Forceps – (510k #: K884175)

◦
Teflon Coated Electrodes/Electrodes Handles – (510k #: K913108)

◦
#500 Series Forceps W/Cut/Coagulate Switches – (510k #: K885199)

◦
600 & 900 Series Electrodes & 755 & 756 Handle – (510k #: K885200)

◦
Olsen Medical Integrated Irrigation Tubing and Bipolar Cord Set – (510k #:
K072937)

◦
Olsen Medical Single Use Bayonet Bipolar Irrigating Forceps – (510k #: K080187)

◦
Olsen Medical Anterior Cervical Vertebrae Plate System – (510k #: K042073)

◦
Olsen Medical Bipolar and Monopolar Forceps – (510K #: K130669)

◦
Electrosurgical Monopolar Cable/Adapte – (510k #: K122263)





5.    
Schedule 5.01
Financial Statements, Certificates and Other Reports
Report
Description
Date Due
Annual Reports
Audited Financial Statements and Auditors Report/Opinion & Compliance
Certificate
(A) With respect to each Fiscal Year, audited Financial Statements, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
and accompanied by the report of any “Big Four” or other independent certified
public accounting firm acceptable to Agent, which report shall (i) contain an
unqualified opinion, stating that such consolidated financial statements present
fairly in all material respects the financial position for the periods indicated
in conformity with GAAP applied on a basis consistent with prior years, (ii) not
include any explanatory paragraph expressing substantial doubt as to going
concern status, and (iii) contain corresponding discussion and analysis of the
results from management; provided, however, that such separate discussion and
analysis of the results from management may be delivered separately to Agent in
a format in form and substance reasonably satisfactory to Agent; and
(B) Compliance Certificate.
As soon as available, but not later than 90 days after the end of each Fiscal
Year (each, an “Annual Report Date”)
Projections
Projections of Credit Parties’ and their Subsidiaries’ consolidated and
consolidating financial performance for the forthcoming three Fiscal Years on a
year-by-year basis, and for the forthcoming Fiscal Year on a quarter by quarter
basis.
As soon as available and in any event not later than the end of each Fiscal Year
Government Contract List
Listing of government contracts of each Borrower subject to the Federal
Assignment of Claims Act of 1940 or any similar state or municipal law.
Annual Report Date
Monthly and Weekly Reports
Unaudited Financial Statements and Officer’s Certificate
With respect to each fiscal month, unaudited Financial Statements as of the end
of such fiscal month and for the portion of the Fiscal Year then ended and
compared to the prior period and Projections, together with, for the unaudited
Financial Statements as of the end of the last fiscal month of each Fiscal
Quarter then ended, corresponding discussion and analysis of the results from
management.
As soon as available, but not later than (i) 30 days after the end of each
fiscal month of each Fiscal Year and (ii) 45 days after the end of the last
fiscal month of each Fiscal Quarter of each Fiscal Year (each, a “Monthly Report
Date”)
Compliance Certificate
Compliance Certificate.
As soon as available but not later than the Monthly Report Date
Borrowing Base Certificate
Borrowing Base Certificate, certified by a Responsible Officer of Borrower
Representative, setting forth the Borrowing Base as at the end of the
most-recently ended fiscal month or as at such other date as Agent may
reasonably require, together with the following, including supporting detail and
documentation as reasonably requested by Agent:
(a)    a summary of Inventory by location and type with a supporting perpetual
Inventory report and reconciliation to Borrowers’ general ledger;
(b)    a detailed aging of Accounts and reconciliation to Borrowers’ general
ledger;
(c)    a detailed aging of accounts payable, held checks and book overdraft and
reconciliation to Borrowers’ general ledger;
(d)    roll-forward of Borrowers’ accounts receivable general ledger balance
with supporting detail as requested; and
(e)    the outstanding Loans as set forth in the monthly loan account statement
provided by Agent and reconciliation to Borrowers’ general ledger.
As soon as available and in any event within 15 days after the end of each
fiscal month (and at such other times as Agent may reasonably request)
Perfection Certificate Updates
An updated Perfection Certificate if there are any changes in the information
contained therein.
As soon as available but not later than the Monthly Report Date (and at such
other times as Agent may reasonably request)
Other Reports
Shareholder Reports
Copies of all material financial statements and reports which any Credit Party
sends to its shareholders or other equity holders, as applicable, generally and
promptly after the same are filed, copies of all financial statements and
regular, periodic or special reports which such Person may make to, or file
with, the Securities and Exchange Commission or any successor or similar
Governmental Authority.
Promptly after the same are sent
CPA Reports
Reports submitted by Borrowers’ certified public accountants in connection with
each audit or review of the financial statements or internal control systems of
any Credit Party made by such accountants, including any comment letters
submitted by such accountants to management of any Credit Party in connection
therewith.
Promptly upon receipt thereof
Other Reports
Additional business, financial, corporate affairs, perfection certificates and
other information as Agent may from time to time reasonably request.
Promptly upon request



Documents and reports publicly available on the SEC’s Electronic Data Gathering
and Retrieval System shall be deemed to be delivered to Agent and the Lenders.




Schedule 6.01
Liens
None.


Schedule 6.04
Investments
1.
Specialty Surgical Instrumentation, Inc. owns 500,000 units in Vesocclude,
Medical LLC, a North Carolina limited liability company.

2.
Loan Agreement by and between Specialty Surgical Instrumentation, Inc. and
Symmetry Surgical Switzerland GmbH, dated as of November 28, 2014.

3.
Inter-Company Loan Agreement by and between Symmetry Medical Germany, GmbH and
Specialty Surgical Instrumentation, Inc., dated as of December 29, 2011.





Schedule 6.05
Indebtedness
1.
Operating leases with Pitney Bowes for postage machine.

2.
Operating leases with Guardian Systems for security services.

3.
Operating leases with Cannon-Lage Landen Financing for three copiers.







Schedule 6.06
Transactions with Affiliates
1.
Loan Agreement by and between Specialty Surgical Instrumentation, Inc. and
Symmetry Surgical Switzerland GmbH, dated as of November 28, 2014.

2.
Inter-Company Loan Agreement by and between Symmetry Medical Germany, GmbH and
Specialty Surgical Instrumentation, Inc., dated as of December 29, 2011.








62481863



--------------------------------------------------------------------------------




Schedule 6.09
Contingent Obligations
1.
Supply Agreement by and between Symmetry Medical Germany GmbH and Koscher&Wurtz
GmbH, dated as of March 25, 2014.












62481863



--------------------------------------------------------------------------------




Schedule 10.02
Notice Address/Wiring Instructions
Notice Address:
If to the Credit Parties:


3034 Owen Drive
Antioch, Tennessee 37013
Attn: President and CEO


With copy to:
2602 Coldwater Road, Suite 202
Fort Wayne, Indiana 46825
Attn: General Counsel


Wiring Instructions:


Bank Name:        Wells Fargo
Bank Address:     420 Montgomery St. San Francisco, CA 94104
Account Number:     4120540877
ABA #:         121000248
Account Name     Symmetry Surgical
Bank Contact Name:     Jeff White
Phone Number:     (312) 845-8601
Email:             jeffrey.a.white@wellsfargo.com


For General Electric Capital Corporation:
2 Bethesda Metro Center, 6th Floor
Bethesda, MD 20814
Attn: Symmetry Surgical Inc. Account Officer
Facsimile: (301) 664-9890
E-mail: jason.dufour@ge.com


With a copy to:


General Electric Capital Corporation
c/o GE Healthcare Financial Services, Inc.
Two Bethesda Metro Center, Suite 600
Bethesda, Maryland 20814
Attention: General Counsel
Facsimile: (301) 664-9866
E-mail: ashlie.muss.hegerle@ge.com



 



--------------------------------------------------------------------------------




For GE Capital Bank:
c/o General Electric Capital Corporation
2 Bethesda Metro Center, 6th Floor
Bethesda, MD 20814
Attn: Symmetry Surgical Inc. Account Officer
Facsimile: (301) 664-9890


With a copy to:


GE Capital Bank
6510 Millrock Drive, Suite 200
Salt Lake City, Utah 84121
Attn: Chief Financial Officer


Lending office:


GE Capital Bank
c/o General Electric Capital Corporation
2 Bethesda Metro Center, 6th Floor
Bethesda, MD 20814
Attn: Symmetry Surgical Inc. Account Officer
Facsimile: (301) 664-9890


With a copy to:


GE Capital Bank
6510 Millrock Drive, Suite 200
Salt Lake City, Utah 84121
Attn: Chief Financial Officer





 



--------------------------------------------------------------------------------




Schedule 12.02
Prior Indebtedness
1.
Symmetry Surgical Inc. is a guarantor on a credit facility between Symmetry
Medical Inc. and JP Morgan. This credit facility will be paid off in full at
closing.




 

